Exhibit 10.2

 

 

SECOND LIEN TERM LOAN AGREEMENT

 

Dated as of November 1, 2005

 

by and among

 

PENHALL INTERNATIONAL CORP.,

as Borrower

 

and

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Agent

 

and

 

DEUTSCHE BANK SECURITIES INC.

as Sole Lead Arranger and Sole Bookrunner

 

and

 

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO

as Lenders

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.

 

 

 

 

THE LOAN

 

1.1.

Loans

 

1.2.

Evidence of Debt; Register; Lenders’ Books and Records; Notes

 

1.3.

Interest on Loans

 

1.4.

Conversion/Continuation

 

1.5.

Default Interest

 

1.6.

Fees

 

1.7.

Repayments

 

1.8.

Prepayments and Repayment Premiums

 

1.9.

Mandatory Prepayments

 

1.10.

Application of Prepayments

 

1.11.

Application of Prepayments of Loans to ABR Loans and Eurodollar Rate Loans

 

1.12.

General Provisions Regarding Payments

 

1.13.

Ratable Sharing

 

1.14.

Making or Maintaining Eurodollar Rate Loans

 

1.15.

Reserve Requirements; Change in Circumstances

 

1.16.

Taxes

 

1.17.

Obligation to Mitigate

 

1.18.

Removal or Replacement of a Lender

 

 

 

 

SECTION 2.

 

 

 

 

AFFIRMATIVE COVENANTS

 

 

 

 

2.1.

Compliance with Laws and Contractual Obligations

 

2.2.

Insurance; Damage to or Destruction of Collateral

 

2.3.

Inspection; Lender Meeting

 

2.4.

Organizational Existence

 

2.5.

Environmental Matters

 

2.6.

Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real Estate
Purchases

 

2.7.

Conduct of Business

 

2.8.

Further Assurances

 

2.9.

Cash Management Systems

 

 

i

--------------------------------------------------------------------------------


 

SECTION 3.

 

 

 

 

NEGATIVE COVENANTS

 

 

 

3.1.

Indebtedness

 

3.2.

Liens and Related Matters

 

3.3.

Investments

 

3.4.

Contingent Obligations

 

3.5.

Restricted Payments

 

3.6.

Restriction on Fundamental Changes; Permitted Acquisitions

 

3.7.

Disposal of Assets or Subsidiary Stock

 

3.8.

Transactions with Affiliates

 

3.9.

Conduct of Business

 

3.10.

Changes Relating to Indebtedness; Prepayments of Certain Indebtedness

 

3.11.

Change of Name or Location

 

3.12.

Fiscal Year

 

3.13.

Bank Accounts

 

3.14.

Hazardous Materials

 

3.15.

ERISA

 

3.16.

Sale-Leasebacks

 

3.17.

Changes to BRS Management Services Agreement

 

3.18.

Interest Rate Protection

 

3.19.

Amendment to Existing Preferred Stock

 

 

 

 

SECTION 4.

 

 

 

 

FINANCIAL COVENANTS/REPORTING

 

 

 

 

4.1.

Consolidated Capital Expenditures Limits

 

4.2.

Minimum Interest Coverage Ratio

 

4.3.

Maximum Leverage Ratio

 

4.4.

Financial Statements and Other Reports

 

 

 

 

SECTION 5.

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

5.1. [a05-19424_1ex10d2.htm#a5_1_Disclosure_NoRepresentationO_135314]

Disclosure [a05-19424_1ex10d2.htm#a5_1_Disclosure_NoRepresentationO_135314]

 

5.2. [a05-19424_1ex10d2.htm#a5_2_NoMaterialAdverseEffect_Sinc_135315]

No Material Adverse Effect
[a05-19424_1ex10d2.htm#a5_2_NoMaterialAdverseEffect_Sinc_135315]

 

5.3. [a05-19424_1ex10d2.htm#a5_3_NoConflict_TheConsummationOf_135315]

No Conflict [a05-19424_1ex10d2.htm#a5_3_NoConflict_TheConsummationOf_135315]

 

5.4. [a05-19424_1ex10d2.htm#a5_4_OrganizationPowersCapitaliza_135316]

Organization, Powers, Capitalization and Good Standing
[a05-19424_1ex10d2.htm#a5_4_OrganizationPowersCapitaliza_135316]

 

5.5. [a05-19424_1ex10d2.htm#a5_5_FinancialStatementsAndProjec_135320]

Financial Statements and Projections
[a05-19424_1ex10d2.htm#a5_5_FinancialStatementsAndProjec_135320]

 

5.6. [a05-19424_1ex10d2.htm#a5_6_IntellectualProperty_Borrowe_135322]

Intellectual Property
[a05-19424_1ex10d2.htm#a5_6_IntellectualProperty_Borrowe_135322]

 

5.7. [a05-19424_1ex10d2.htm#a5_7_InvestigationsAuditsEtc_AsOf_135322]

Investigations, Audits, Etc
[a05-19424_1ex10d2.htm#a5_7_InvestigationsAuditsEtc_AsOf_135322]

 

5.8. [a05-19424_1ex10d2.htm#a5_8_EmployeeMatters_ExceptAsSetF_135323]

Employee Matters
[a05-19424_1ex10d2.htm#a5_8_EmployeeMatters_ExceptAsSetF_135323]

 

5.9. [a05-19424_1ex10d2.htm#a5_9_Solvency_EachOfTheCreditPart_135332]

Solvency [a05-19424_1ex10d2.htm#a5_9_Solvency_EachOfTheCreditPart_135332]

 

5.10. [a05-19424_1ex10d2.htm#a5_10_LitigationAdverseFacts_Exce_135333]

Litigation; Adverse Facts
[a05-19424_1ex10d2.htm#a5_10_LitigationAdverseFacts_Exce_135333]

 

 

ii

--------------------------------------------------------------------------------


 

5.11. [a05-19424_1ex10d2.htm#a5_11_UseOfProceedsMarginRegulati_135333]

Use of Proceeds; Margin Regulations
[a05-19424_1ex10d2.htm#a5_11_UseOfProceedsMarginRegulati_135333]

 

5.12. [a05-19424_1ex10d2.htm#a5_12_OwnershipOfPropertyLiens_As_135335]

Ownership of Property; Liens
[a05-19424_1ex10d2.htm#a5_12_OwnershipOfPropertyLiens_As_135335]

 

5.13. [a05-19424_1ex10d2.htm#a5_13_EnvironmentalMatters__135337]

Environmental Matters [a05-19424_1ex10d2.htm#a5_13_EnvironmentalMatters__135337]

 

5.14. [a05-19424_1ex10d2.htm#a5_14_Erisa__135339]

ERISA [a05-19424_1ex10d2.htm#a5_14_Erisa__135339]

 

5.15. [a05-19424_1ex10d2.htm#a5_15_Brokers_NoBrokerOrFinderAct_135342]

Brokers [a05-19424_1ex10d2.htm#a5_15_Brokers_NoBrokerOrFinderAct_135342]

 

5.16. [a05-19424_1ex10d2.htm#a5_16_DepositAccounts_Schedule5_1_135346]

Deposit Accounts
[a05-19424_1ex10d2.htm#a5_16_DepositAccounts_Schedule5_1_135346]

 

5.17. [a05-19424_1ex10d2.htm#a5_17_AgreementsAndOtherDocuments_135347]

Agreements and Other Documents
[a05-19424_1ex10d2.htm#a5_17_AgreementsAndOtherDocuments_135347]

 

5.18. [a05-19424_1ex10d2.htm#a5_18_Insurance_Schedule5_18Lists_135348]

Insurance [a05-19424_1ex10d2.htm#a5_18_Insurance_Schedule5_18Lists_135348]

 

 

 

 

SECTION 6. [a05-19424_1ex10d2.htm#Section6__135349]

 

 

 

 

DEFAULT, RIGHTS AND REMEDIES
[a05-19424_1ex10d2.htm#DefaultRightsAndRemedies_135349]

 

 

 

 

6.1. [a05-19424_1ex10d2.htm#a6_1_EventOfDefault_eventOfDefaul_135350]

Event of Default
[a05-19424_1ex10d2.htm#a6_1_EventOfDefault_eventOfDefaul_135350]

 

6.2. [a05-19424_1ex10d2.htm#a6_2_AccelerationAndOtherRemedies_135354]

Acceleration and Other Remedies
[a05-19424_1ex10d2.htm#a6_2_AccelerationAndOtherRemedies_135354]

 

6.3. [a05-19424_1ex10d2.htm#a6_3_PerformanceByAgent_IfAnyCred_135355]

Performance by Agent
[a05-19424_1ex10d2.htm#a6_3_PerformanceByAgent_IfAnyCred_135355]

 

6.4. [a05-19424_1ex10d2.htm#a6_4_ApplicationOfProceeds_Notwit_135356]

Application of Proceeds
[a05-19424_1ex10d2.htm#a6_4_ApplicationOfProceeds_Notwit_135356]

 

 

 

 

SECTION 7. [a05-19424_1ex10d2.htm#Section7__135358]

 

 

 

 

CONDITIONS TO LOANS [a05-19424_1ex10d2.htm#ConditionsToLoans_135359]

 

 

 

SECTION 8. [a05-19424_1ex10d2.htm#Section8__135402]

 

 

 

 

THE AGENT [a05-19424_1ex10d2.htm#TheAgent_135402]

 

 

 

 

8.1. [a05-19424_1ex10d2.htm#a8_1_AppointmentOfAgent_EachOfThe_135403]

Appointment of Agent
[a05-19424_1ex10d2.htm#a8_1_AppointmentOfAgent_EachOfThe_135403]

 

8.2. [a05-19424_1ex10d2.htm#a8_2_PowersAndDuties_EachLenderIr_135404]

Powers and Duties
[a05-19424_1ex10d2.htm#a8_2_PowersAndDuties_EachLenderIr_135404]

 

8.3. [a05-19424_1ex10d2.htm#a8_3_GeneralImmunity__135405]

General Immunity [a05-19424_1ex10d2.htm#a8_3_GeneralImmunity__135405]

 

8.4. [a05-19424_1ex10d2.htm#a8_4_NoticeOfDefault_TheAgentShal_135409]

Notice of Default
[a05-19424_1ex10d2.htm#a8_4_NoticeOfDefault_TheAgentShal_135409]

 

8.5. [a05-19424_1ex10d2.htm#a8_5_AgentsEntitledToActAsLender__135412]

Agents Entitled to Act as Lender
[a05-19424_1ex10d2.htm#a8_5_AgentsEntitledToActAsLender__135412]

 

8.6. [a05-19424_1ex10d2.htm#a8_6_LendersRepresentationsWarran_135413]

Lenders’ Representations, Warranties and Acknowledgement
[a05-19424_1ex10d2.htm#a8_6_LendersRepresentationsWarran_135413]

 

8.7. [a05-19424_1ex10d2.htm#a8_7_RightToIndemnity_EachLenderI_135417]

Right to Indemnity
[a05-19424_1ex10d2.htm#a8_7_RightToIndemnity_EachLenderI_135417]

 

8.8. [a05-19424_1ex10d2.htm#a8_8_SuccessorAgents_TheAgentMayR_135420]

Successor Agents
[a05-19424_1ex10d2.htm#a8_8_SuccessorAgents_TheAgentMayR_135420]

 

8.9. [a05-19424_1ex10d2.htm#a8_9_LoanDocuments_AnythingContai_135422]

Loan Documents [a05-19424_1ex10d2.htm#a8_9_LoanDocuments_AnythingContai_135422]

 

8.10. [a05-19424_1ex10d2.htm#a8_10_NoLiability_Notwithstanding_135423]

No Liability [a05-19424_1ex10d2.htm#a8_10_NoLiability_Notwithstanding_135423]

 

8.11. [a05-19424_1ex10d2.htm#a8_11_Withholdings_ToTheExtentReq_135426]

Withholdings [a05-19424_1ex10d2.htm#a8_11_Withholdings_ToTheExtentReq_135426]

 

 

 

SECTION 9. [a05-19424_1ex10d2.htm#Section9__135427]

 

 

 

 

MISCELLANEOUS [a05-19424_1ex10d2.htm#Miscellaneous_135428]

 

 

 

 

9.1. [a05-19424_1ex10d2.htm#a9_1_Notices_AllNoticesRequestsAn_135431]

Notices [a05-19424_1ex10d2.htm#a9_1_Notices_AllNoticesRequestsAn_135431]

 

9.2. [a05-19424_1ex10d2.htm#a9_2_SurvivalOfAgreement_AllCoven_142238]

Survival of Agreement
[a05-19424_1ex10d2.htm#a9_2_SurvivalOfAgreement_AllCoven_142238]

 

9.3. [a05-19424_1ex10d2.htm#a9_3_BindingEffect_ThisAgreementS_135435]

Binding Effect [a05-19424_1ex10d2.htm#a9_3_BindingEffect_ThisAgreementS_135435]

 

9.4. [a05-19424_1ex10d2.htm#a9_4_SuccessorsAndAssigns__135436]

Successors and Assigns [a05-19424_1ex10d2.htm#a9_4_SuccessorsAndAssigns__135436]

 

9.5. [a05-19424_1ex10d2.htm#a9_5_ExpensesIndemnity__135440]

Expenses; Indemnity [a05-19424_1ex10d2.htm#a9_5_ExpensesIndemnity__135440]

 

 

iii

--------------------------------------------------------------------------------


 

9.6. [a05-19424_1ex10d2.htm#a9_6_AdjustmentsSetoff_Notwithsta_135442]

Adjustments; Setoff
[a05-19424_1ex10d2.htm#a9_6_AdjustmentsSetoff_Notwithsta_135442]

 

9.7. [a05-19424_1ex10d2.htm#a9_7_GoverningLaw_ThisAgreementAn_135443]

Governing Law [a05-19424_1ex10d2.htm#a9_7_GoverningLaw_ThisAgreementAn_135443]

 

9.8. [a05-19424_1ex10d2.htm#a9_8_WaiversAmendment__135444]

Waivers; Amendment [a05-19424_1ex10d2.htm#a9_8_WaiversAmendment__135444]

 

9.9. [a05-19424_1ex10d2.htm#a9_9_InterestRateLimitation_Notwi_135447]

Interest Rate Limitation
[a05-19424_1ex10d2.htm#a9_9_InterestRateLimitation_Notwi_135447]

 

9.10. [a05-19424_1ex10d2.htm#a9_10_EntireAgreement_ThisAgreeme_135448]

Entire Agreement
[a05-19424_1ex10d2.htm#a9_10_EntireAgreement_ThisAgreeme_135448]

 

9.11. [a05-19424_1ex10d2.htm#a9_11_WaiverOfJuryTrial_EachParty_135449]

WAIVER OF JURY TRIAL
[a05-19424_1ex10d2.htm#a9_11_WaiverOfJuryTrial_EachParty_135449]

 

9.12. [a05-19424_1ex10d2.htm#a9_12_Severability_InTheEventAnyO_135451]

Severability [a05-19424_1ex10d2.htm#a9_12_Severability_InTheEventAnyO_135451]

 

9.13. [a05-19424_1ex10d2.htm#a9_13_Counterparts_ThisAgreementM_135452]

Counterparts [a05-19424_1ex10d2.htm#a9_13_Counterparts_ThisAgreementM_135452]

 

9.14. [a05-19424_1ex10d2.htm#a9_14_Headings_ArticleAndSectionH_135452]

Headings [a05-19424_1ex10d2.htm#a9_14_Headings_ArticleAndSectionH_135452]

 

9.15. [a05-19424_1ex10d2.htm#a9_15_JurisdictionConsentToServic_135453]

Jurisdiction; Consent to Service of Process
[a05-19424_1ex10d2.htm#a9_15_JurisdictionConsentToServic_135453]

 

9.16. [a05-19424_1ex10d2.htm#a9_16_Confidentiality_EachOfTheAg_135455]

Confidentiality [a05-19424_1ex10d2.htm#a9_16_Confidentiality_EachOfTheAg_135455]

 

9.17. [a05-19424_1ex10d2.htm#a9_17_Acknowledgments_BorrowerHer_135456]

Acknowledgments [a05-19424_1ex10d2.htm#a9_17_Acknowledgments_BorrowerHer_135456]

 

9.18. [a05-19424_1ex10d2.htm#a9_18_AccountingChanges_InTheEven_135458]

Accounting Changes
[a05-19424_1ex10d2.htm#a9_18_AccountingChanges_InTheEven_135458]

 

9.19. [a05-19424_1ex10d2.htm#a9_19_Construction_EachCovenantCo_135500]

Construction [a05-19424_1ex10d2.htm#a9_19_Construction_EachCovenantCo_135500]

 

9.20. [a05-19424_1ex10d2.htm#a9_20_PatriotAct_EachLenderAndThe_135500]

Patriot Act [a05-19424_1ex10d2.htm#a9_20_PatriotAct_EachLenderAndThe_135500]

 

9.21. [a05-19424_1ex10d2.htm#a9_21_DeliveryOfTerminationStatem_135501]

Delivery of Termination Statements and Mortgage Releases
[a05-19424_1ex10d2.htm#a9_21_DeliveryOfTerminationStatem_135501]

 

9.22. [a05-19424_1ex10d2.htm#a9_22_SubordinationOfIntercompany_135504]

Subordination of Intercompany Debt
[a05-19424_1ex10d2.htm#a9_22_SubordinationOfIntercompany_135504]

 

 

INDEX OF APPENDICES

 

Annexes

 

 

 

 

 

Annex A [a05-19424_1ex10d2.htm#AnnexA_135540]

- [a05-19424_1ex10d2.htm#AnnexA_135540]

Definitions [a05-19424_1ex10d2.htm#AnnexA_135540]

Annex B [a05-19424_1ex10d2.htm#AnnexB_135603]

- [a05-19424_1ex10d2.htm#AnnexB_135603]

Pro Rata Shares and Commitment Amounts [a05-19424_1ex10d2.htm#AnnexB_135603]

Annex C [a05-19424_1ex10d2.htm#AnnexC_142638]

- [a05-19424_1ex10d2.htm#AnnexC_142638]

Closing Checklist [a05-19424_1ex10d2.htm#AnnexC_142638]

Annex D [a05-19424_1ex10d2.htm#AnnexD_135611]

- [a05-19424_1ex10d2.htm#AnnexD_135611]

Pro Forma [a05-19424_1ex10d2.htm#AnnexD_135611]

Annex E [a05-19424_1ex10d2.htm#AnnexE_135612]

- [a05-19424_1ex10d2.htm#AnnexE_135612]

Principal Office [a05-19424_1ex10d2.htm#AnnexE_135612]

 

 

 

Exhibits

 

 

 

 

 

Exhibit 1.1(a)

-

Note

Exhibit 1.1(b)

-

Notice of Borrowing

Exhibit 1.3(b)

-

Notice of Continuation/Conversion

Exhibit 1.16(d)

-

Non-Bank Certificate

Exhibit 3.1(c)

-

Intercompany Note

Exhibit 4.4(j)

-

Compliance Certificate

Exhibit 9.4(c)

-

Assignment and Acceptance

Exhibit A-1

-

Guaranty

Exhibit A-2

-

Intercreditor Agreement

 

 

 

Schedules

 

 

 

 

 

Schedule 2.8(b)

-

Outstanding Lien Search Results

Schedule 3.1

-

Existing Indebtedness

Schedule 3.2

-

Liens

Schedule 3.3(e)

-

Investments

 

iv

--------------------------------------------------------------------------------


 

Schedule 3.4

-

Contingent Obligations

Schedule 3.7

-

Permitted Dispositions

Schedule 3.8

-

Affiliate Transactions

Schedule 5.4(a)

-

Jurisdictions of Organization and Qualifications

Schedule 5.4(b)

-

Capitalization

Schedule 5.6

-

Intellectual Property

Schedule 5.7

-

Investigations and Audits

Schedule 5.8

-

Employee Matters

Schedule 5.10

-

Litigation

Schedule 5.11

-

Use of Proceeds

Schedule 5.12

-

Real Estate

Schedule 5.13

-

Environmental Matters

Schedule 5.14

-

ERISA

Schedule 5.16

-

Deposit and Disbursement Accounts

Schedule 5.17

-

Agreements and Other Documents

Schedule 5.18

-

Insurance

 

v

--------------------------------------------------------------------------------


 

SECOND LIEN TERM LOAN AGREEMENT

 

This SECOND LIEN TERM LOAN AGREEMENT is dated as of November 1, 2005 and entered
into by and among PENHALL INTERNATIONAL CORP., an Arizona corporation
(“Borrower”), the financial institutions who are or hereafter become parties to
this Agreement as Lenders, and DEUTSCHE BANK TRUST COMPANY AMERICAS (in its
individual capacity “DBTCA”), as Agent.

 

R E C I T A L S:

 

WHEREAS, Borrower desires that Lenders extend a second lien term loan facility
to Borrower to fund the repayment of certain indebtedness and preferred stock of
Borrower; and

 

WHEREAS, the Guarantors are willing to guaranty all of the Obligations of
Borrower; and

 

WHEREAS, each Credit Party has agreed to secure all of the Obligations by
granting to Agent, for the benefit of Agent and Lenders, a security interest in
and lien upon all of its existing and after-acquired personal and real property
that is collateral for the First Lien Obligations; and

 

WHEREAS, all capitalized terms herein shall have the meanings ascribed thereto
in Annex A hereto, which is incorporated herein by reference.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrower, Lenders and Agent agree as follows:

 


SECTION 1.


 


THE LOAN


 

1.1.                            Loans.

 


(A)                                 COMMITMENTS.  SUBJECT TO THE TERMS AND
CONDITIONS HEREOF, EACH LENDER SEVERALLY AGREES TO MAKE, ON THE CLOSING DATE, A
LOAN TO BORROWER IN AN AMOUNT EQUAL TO SUCH LENDER’S COMMITMENT.  BORROWER MAY
MAKE ONLY ONE BORROWING UNDER THE COMMITMENTS, WHICH SHALL BE ON THE CLOSING
DATE.  ANY AMOUNT BORROWED UNDER THIS SECTION 1.1 AND SUBSEQUENTLY REPAID OR
PREPAID MAY NOT BE REBORROWED.  SUBJECT TO SECTIONS 1.7 THROUGH 1.10, ALL
AMOUNTS OWED HEREUNDER WITH RESPECT TO THE LOANS SHALL BE PAID IN FULL NO LATER
THAN THE MATURITY DATE.  EACH LENDER’S COMMITMENT SHALL TERMINATE IMMEDIATELY
AND WITHOUT FURTHER ACTION ON THE CLOSING DATE AFTER GIVING EFFECT TO THE
FUNDING OF SUCH LENDER’S COMMITMENT ON SUCH DATE.  NOTWITHSTANDING THE
FOREGOING, ALL THE COMMITMENTS SHALL AUTOMATICALLY TERMINATE AT 5:00 P.M., NEW
YORK CITY TIME, ON THE DATE THAT IS THREE BUSINESS DAYS AFTER THE DATE OF THIS
AGREEMENT, IF THE CLOSING DATE SHALL NOT HAVE OCCURRED BY SUCH TIME.

 

--------------------------------------------------------------------------------


 


(B)                                 BORROWING MECHANICS FOR LOANS.  BORROWER
SHALL DELIVER TO THE AGENT A FULLY EXECUTED NOTICE OF BORROWING NO LATER THAN
11:00 A.M. (NEW YORK CITY TIME) ONE (1) BUSINESS DAY PRIOR TO THE CLOSING DATE. 
PROMPTLY UPON RECEIPT BY THE AGENT OF SUCH NOTICE OF BORROWING, THE AGENT SHALL
NOTIFY EACH LENDER OF THE PROPOSED BORROWING.  EACH LENDER SHALL MAKE ITS LOAN
AVAILABLE TO THE AGENT NOT LATER THAN 12:00 P.M. (NEW YORK CITY TIME) ON THE
CLOSING DATE, BY WIRE TRANSFER OF SAME DAY FUNDS IN DOLLARS, AT THE AGENT’S
PRINCIPAL OFFICE.  UPON SATISFACTION OR WAIVER OF THE CONDITIONS PRECEDENT
SPECIFIED HEREIN, THE AGENT SHALL MAKE THE PROCEEDS OF THE LOANS AVAILABLE TO
BORROWER ON THE CLOSING DATE BY CAUSING AN AMOUNT OF SAME DAY FUNDS IN DOLLARS
EQUAL TO THE PROCEEDS OF ALL SUCH LOANS RECEIVED BY THE AGENT FROM THE LENDERS
TO BE CREDITED TO THE ACCOUNT OF BORROWER AT THE AGENT’S PRINCIPAL OFFICE OR TO
SUCH OTHER ACCOUNT AS MAY BE DESIGNATED IN WRITING TO THE AGENT BY BORROWER.


 

1.2.                            Evidence of Debt; Register; Lenders’ Books and
Records; Notes.

 


(A)                                 LENDERS’ EVIDENCE OF DEBT.  EACH LENDER
SHALL MAINTAIN ON ITS INTERNAL RECORDS AN ACCOUNT OR ACCOUNTS EVIDENCING THE
OBLIGATIONS OF BORROWER TO SUCH LENDER, INCLUDING THE AMOUNTS OF THE LOANS MADE
BY IT AND EACH REPAYMENT AND PREPAYMENT IN RESPECT THEREOF.  ANY SUCH
RECORDATION SHALL BE PRIMA FACIE EVIDENCE OF THE MATTERS SO RECORDED; PROVIDED
THAT THE FAILURE TO MAKE ANY SUCH RECORDATION, OR ANY ERROR IN SUCH RECORDATION,
SHALL NOT AFFECT ANY LENDER’S COMMITMENTS OR BORROWER’S OBLIGATIONS IN RESPECT
OF ANY LOANS.


 


(B)                                 REGISTER.  THE AGENT SHALL, ON BEHALF OF
BORROWER, MAINTAIN AT ITS PRINCIPAL OFFICE A REGISTER FOR THE RECORDATION OF THE
NAMES AND ADDRESSES OF LENDERS AND THE COMMITMENTS AND LOANS OF EACH LENDER FROM
TIME TO TIME (THE “REGISTER”).  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION
BY BORROWER OR ANY LENDER AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON
REASONABLE PRIOR NOTICE.  THE AGENT SHALL RECORD IN THE REGISTER THE COMMITMENTS
AND THE LOANS, THE TYPE OF LOAN THEREOF AND, IF APPLICABLE, THE INTEREST PERIOD
APPLICABLE THERETO, EACH REPAYMENT OR PREPAYMENT IN RESPECT OF THE PRINCIPAL
AMOUNT OF THE LOANS AND EACH ASSIGNMENT THEREOF PURSUANT TO SECTION 9.4(C), AND
ANY SUCH RECORDATION SHALL BE PRIMA FACIE EVIDENCE OF THE MATTERS SO RECORDED;
PROVIDED FAILURE TO MAKE ANY SUCH RECORDATION, OR ANY ERROR IN SUCH RECORDATION,
SHALL NOT AFFECT BORROWER’S OBLIGATIONS IN RESPECT OF ANY LOAN.  BORROWER HEREBY
DESIGNATES DBTCA TO SERVE AS BORROWER’S REPRESENTATIVE SOLELY FOR PURPOSES OF
MAINTAINING THE REGISTER AS PROVIDED IN THIS SECTION 1.2(B), AND BORROWER HEREBY
AGREES THAT, TO THE EXTENT DBTCA SERVES IN SUCH CAPACITY, DBTCA AND ITS RELATED
PARTIES SHALL CONSTITUTE “INDEMNITEES.”


 


(C)                                  NOTES.  IF SO REQUESTED BY ANY LENDER BY
WRITTEN NOTICE TO BORROWER (WITH A COPY TO THE AGENT) AT LEAST TWO BUSINESS DAYS
PRIOR TO THE CLOSING DATE, OR AT ANY TIME THEREAFTER, BORROWER SHALL EXECUTE AND
DELIVER TO SUCH LENDER (AND/OR, IF APPLICABLE AND IF SO SPECIFIED IN SUCH
NOTICE, TO ANY PERSON WHO IS AN ASSIGNEE OF SUCH LENDER PURSUANT TO SECTION
9.4(C)) ON THE CLOSING DATE (OR, IF SUCH NOTICE IS DELIVERED AFTER THE CLOSING
DATE, PROMPTLY AFTER BORROWER’S RECEIPT OF SUCH NOTICE) A NOTE OR NOTES TO
EVIDENCE SUCH LENDER’S LOAN.

 

2

--------------------------------------------------------------------------------


 

1.3.                            Interest on Loans.

 


(A)                                 EXCEPT AS OTHERWISE SET FORTH HEREIN, THE
LOANS SHALL BEAR INTEREST ON THE UNPAID PRINCIPAL AMOUNT THEREOF FROM THE DATE
MADE THROUGH REPAYMENT (WHETHER BY ACCELERATION OR OTHERWISE) THEREOF AS
FOLLOWS:


 

(A)            IF AN ABR LOAN, AT THE ALTERNATIVE BASE RATE PLUS THE APPLICABLE
MARGIN; AND

 

(B)            IF A EURODOLLAR LOAN, AT THE ADJUSTED EURODOLLAR RATE PLUS THE
APPLICABLE MARGIN.

 

The basis for determining the rate of interest with respect to any Loan and the
Interest Period with respect to any Eurodollar Loan shall be selected by
Borrower and notified to the Agent and Lenders pursuant to the applicable Notice
of Borrowing or Notice of Conversion/Continuation, as the case may be; provided
(i) unless otherwise agreed by the Administrative Agent, the Loans initially
shall be made as ABR Loans until the date which is five (5) Business Days
following the Closing Date and (ii) until the date that the Administrative Agent
notifies Borrower that the primary syndication of the Loans has been completed,
as determined by the Administrative Agent, the Loans shall be maintained as
either (1) Eurodollar Loans having an Interest Period of no longer than one
month or (2) ABR Loans.

 


(B)                                 IF ON ANY DAY A LOAN IS OUTSTANDING WITH
RESPECT TO WHICH A NOTICE OF BORROWING OR NOTICE OF CONVERSION/CONTINUATION HAS
NOT BEEN DELIVERED TO THE AGENT IN ACCORDANCE WITH THE TERMS HEREOF SPECIFYING
THE APPLICABLE BASIS FOR DETERMINING THE RATE OF INTEREST, THEN FOR THAT DAY
SUCH LOAN SHALL BE AN ABR LOAN.


 


(C)                                  IN CONNECTION WITH EURODOLLAR LOANS THERE
SHALL BE NO MORE THAN 4 (FOUR) INTEREST PERIODS OUTSTANDING AT ANY TIME.  IN THE
EVENT BORROWER FAILS TO SPECIFY BETWEEN AN ABR LOAN OR A EURODOLLAR LOAN IN THE
APPLICABLE NOTICE OF BORROWING OR NOTICE OF CONVERSION/CONTINUATION (OR, IN THE
CASE OF THE CONVERSION OR CONTINUATION OF A LOAN, FAILS TO DELIVER A NOTICE OF
CONVERSION/CONTINUATION WITH RESPECT THERETO), SUCH LOAN (IF OUTSTANDING AS A
EURODOLLAR LOAN) WILL BE AUTOMATICALLY CONVERTED INTO AN ABR LOAN ON THE LAST
DAY OF THE THEN CURRENT INTEREST PERIOD FOR SUCH LOAN (OR IF OUTSTANDING AS AN
ABR LOAN WILL REMAIN AS, OR (IF NOT THEN OUTSTANDING) WILL BE MADE AS, AN ABR
LOAN).  IN THE EVENT BORROWER FAILS TO SPECIFY AN INTEREST PERIOD FOR ANY
EURODOLLAR LOAN IN THE APPLICABLE NOTICE OF BORROWING OR NOTICE OF
CONVERSION/CONTINUATION, BORROWER SHALL BE DEEMED TO HAVE SELECTED AN INTEREST
PERIOD OF ONE MONTH.  AS SOON AS PRACTICABLE AFTER 10:00 A.M. (NEW YORK CITY
TIME) ON EACH INTEREST RATE DETERMINATION DATE, THE AGENT SHALL DETERMINE (WHICH
DETERMINATION SHALL, ABSENT MANIFEST ERROR, BE FINAL, CONCLUSIVE AND BINDING
UPON ALL PARTIES) THE INTEREST RATE THAT SHALL APPLY TO THE EURODOLLAR LOANS FOR
WHICH AN INTEREST RATE IS THEN BEING DETERMINED FOR THE APPLICABLE INTEREST
PERIOD AND SHALL PROMPTLY GIVE NOTICE THEREOF (IN WRITING OR BY TELEPHONE
CONFIRMED IN WRITING) TO BORROWER AND EACH LENDER.


 


(D)                                 INTEREST PAYABLE PURSUANT TO SECTION 1.7(A)
SHALL BE COMPUTED (I) IN THE CASE OF ABR LOANS, ON THE BASIS OF A 365/366-DAY
YEAR FOR THE ACTUAL NUMBER OF DAYS ELAPSED

 

3

--------------------------------------------------------------------------------


 


IN THE PERIOD DURING WHICH SUCH INTEREST ACCRUES, AND (II) IN THE CASE OF
EURODOLLAR LOANS, ON THE BASIS OF A 360-DAY YEAR FOR THE ACTUAL NUMBER OF DAYS
ELAPSED IN THE PERIOD DURING WHICH IT ACCRUES.  IN COMPUTING INTEREST ON ANY
LOAN, THE DATE OF THE MAKING OF SUCH LOAN OR THE FIRST DAY OF AN INTEREST PERIOD
APPLICABLE TO SUCH LOAN OR, WITH RESPECT TO AN ABR LOAN BEING CONVERTED FROM A
EURODOLLAR LOAN, THE DATE OF CONVERSION OF SUCH EURODOLLAR LOAN TO SUCH ABR
LOAN, AS THE CASE MAY BE, SHALL BE INCLUDED, AND THE DATE OF PAYMENT OF SUCH
LOAN OR THE EXPIRATION DATE OF AN INTEREST PERIOD APPLICABLE TO SUCH LOAN OR,
WITH RESPECT TO AN ABR LOAN BEING CONVERTED TO A EURODOLLAR LOAN, THE DATE OF
CONVERSION OF SUCH ABR LOAN TO SUCH EURODOLLAR LOAN, AS THE CASE MAY BE, SHALL
BE EXCLUDED; PROVIDED IF A LOAN IS REPAID ON THE SAME DAY ON WHICH IT IS MADE,
ONE DAY’S INTEREST SHALL BE PAID ON THAT LOAN.


 


(E)                                  EXCEPT AS OTHERWISE SET FORTH HEREIN,
INTEREST ON EACH LOAN SHALL BE PAYABLE IN ARREARS ON AND TO (I) EACH INTEREST
PAYMENT DATE; (II) UPON ANY PREPAYMENT OF THAT LOAN, WHETHER VOLUNTARY OR
MANDATORY, TO THE EXTENT ACCRUED ON THE AMOUNT BEING PREPAID; AND (III) AT
MATURITY, INCLUDING THE MATURITY DATE.


 

1.4.                            Conversion/Continuation.

 


(A)                                 SUBJECT TO SECTION 1.14 AND SO LONG AS (X)
NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND THEN IS CONTINUING, BORROWER SHALL
HAVE THE OPTION:


 

(I)                                     TO CONVERT AT ANY TIME ALL OR ANY PART
OF ANY LOAN EQUAL TO $5,000,000 AND INTEGRAL MULTIPLES OF $1,000,000 IN EXCESS
OF THAT AMOUNT FROM ONE TYPE OF LOAN TO ANOTHER TYPE OF LOAN; PROVIDED A
EURODOLLAR LOAN MAY ONLY BE CONVERTED ON THE EXPIRATION OF THE INTEREST PERIOD
APPLICABLE TO SUCH EURODOLLAR LOAN UNLESS BORROWER SHALL PAY ALL AMOUNTS DUE
UNDER SECTION 1.14 IN CONNECTION WITH ANY SUCH CONVERSION; OR

 

(II)                                  UPON THE EXPIRATION OF ANY INTEREST PERIOD
APPLICABLE TO ANY EURODOLLAR LOAN, TO CONTINUE ALL OR ANY PORTION OF SUCH LOAN
EQUAL TO $1,000,000 AND INTEGRAL MULTIPLES OF $1,000,000 IN EXCESS OF THAT
AMOUNT AS A EURODOLLAR LOAN.

 


(B)                                 IN ORDER TO EXERCISE ANY CONVERSION OPTION
PURSUANT TO SECTION 1.4(A)(I) OR CONTINUATION OPTION PURSUANT TO SECTION
1.4(A)(II), BORROWER SHALL DELIVER A NOTICE OF CONVERSION/CONTINUATION TO THE
AGENT NO LATER THAN 1:00 P.M. (NEW YORK CITY TIME) AT LEAST ONE BUSINESS DAY IN
ADVANCE OF THE PROPOSED CONVERSION DATE (IN THE CASE OF A CONVERSION TO AN ABR
LOAN) AND AT LEAST THREE BUSINESS DAYS IN ADVANCE OF THE PROPOSED
CONVERSION/CONTINUATION DATE (IN THE CASE OF A CONVERSION TO, OR A CONTINUATION
OF, A EURODOLLAR LOAN).  EXCEPT AS OTHERWISE PROVIDED HEREIN, A NOTICE OF
CONVERSION/CONTINUATION FOR CONVERSION TO, OR CONTINUATION OF, ANY EURODOLLAR
LOANS SHALL BE IRREVOCABLE ON AND AFTER THE RELATED INTEREST RATE DETERMINATION
DATE, AND BORROWER SHALL BE BOUND TO EFFECT A CONVERSION OR CONTINUATION IN
ACCORDANCE THEREWITH.  IF BORROWER SHALL FAIL TO GIVE ANY REQUIRED NOTICE AS
DESCRIBED IN SECTION 1.4(A) OR IF SUCH CONTINUATION IS NOT PERMITTED PURSUANT
THERETO, SUCH LOANS

 

4

--------------------------------------------------------------------------------


 


SHALL BE AUTOMATICALLY CONVERTED TO ABR LOANS ON THE LAST DAY OF SUCH THEN
EXPIRING INTEREST PERIOD.


 

1.5.                            Default Interest.  Upon the occurrence and
during the continuance of an Event of Default under Section 6.1(a), the
principal amount of all Loans outstanding and any interest payments on the Loans
or any fees or other amounts owed hereunder shall thereafter bear interest
(including post-petition interest in any proceeding under the Bankruptcy Code or
other applicable bankruptcy laws) payable on demand at a rate that is equal to
the lesser of (a) 2.0% per annum in excess of the interest rate otherwise
payable hereunder with respect to the applicable Loans (or, in the case of any
such fees and other amounts, at a rate which is 2.0% per annum in excess of the
interest rate otherwise payable hereunder for ABR Loans) and (b) the maximum
rate of interest permitted under applicable law; provided in the case of
Eurodollar Loans, upon the expiration of the Interest Period in effect at the
time any such increase in interest rate is effective such Eurodollar Loans shall
thereupon become ABR Loans and shall thereafter bear interest payable upon
demand at a rate which is equal to the lesser of (i) 2.0% per annum in excess of
the interest rate otherwise payable hereunder for ABR Loans and (ii) the maximum
rate of interest permitted under applicable law.  Payment or acceptance of the
increased rates of interest provided for in this Section 1.5 is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of the Agent or
any Lender.

 

1.6.                            Fees   Borrower agrees to pay to Agent and
Deutsche Bank Securities Inc. such fees in the amounts and at the times
separately agreed upon.  Once paid, none of the fees referred to in this Section
1.6 shall be refundable under any circumstances.

 

1.7.                            Repayments.  The Loans and all other amounts
owed hereunder with respect thereto, shall, in any event, be paid in full no
later than the Maturity Date.

 

1.8.                            Prepayments and Repayment Premiums.

 

(a)                                 Voluntary Prepayments.

 

(i)                                     At any time and from time to time:

 

(A)            WITH RESPECT TO ABR LOANS, BORROWER MAY PREPAY ANY SUCH LOANS ON
ANY BUSINESS DAY IN WHOLE OR IN PART; PROVIDED THAT EACH PARTIAL PREPAYMENT
SHALL BE IN AN AGGREGATE MINIMUM AMOUNT OF $1,000,000 AND INTEGRAL MULTIPLES OF
$1,000,000 IN EXCESS OF THAT AMOUNT; AND

 

(B)            WITH RESPECT TO EURODOLLAR LOANS, BORROWER MAY PREPAY ANY SUCH
LOANS ON ANY BUSINESS DAY IN WHOLE OR IN PART; PROVIDED THAT EACH PARTIAL
PREPAYMENT SHALL BE IN AN AGGREGATE MINIMUM AMOUNT OF $1,000,000 AND INTEGRAL
MULTIPLES OF $1,000,000 IN EXCESS OF THAT AMOUNT.

 

5

--------------------------------------------------------------------------------


 

(ii)                                  All such prepayments shall be made:

 

(A)            UPON NOT LESS THAN ONE BUSINESS DAY’S PRIOR WRITTEN OR TELEPHONIC
NOTICE IN THE CASE OF ABR LOANS; AND

 

(B)            UPON NOT LESS THAN THREE BUSINESS DAYS’ PRIOR WRITTEN OR
TELEPHONIC NOTICE IN THE CASE OF EURODOLLAR LOANS,

 

in each case given to the Agent by 1:00 p.m. (New York City time) on the date
required and, if given by telephone, promptly confirmed in writing to the Agent
(and the Agent will promptly transmit such telephonic or original notice for
Loans by facsimile or telephone to each applicable Lender).  Upon the giving of
any such notice, the principal amount of the Loans specified in such notice
shall become due and payable on the prepayment date specified therein.  Any such
voluntary prepayment shall be applied as specified in Sections 1.10 and 1.11.

 


(B)                                 REPAYMENT PREMIUM.  IN THE EVENT THAT THE
LOANS ARE PREPAID OR REPAID PURSUANT TO SECTION 1.8(A) , SECTION 1.9(A), (B) OR
(D) OR SECTION 1.18 IN WHOLE OR IN PART PRIOR TO THE TWO-YEAR ANNIVERSARY OF THE
CLOSING DATE, BORROWER SHALL PAY TO THE LENDERS A REPAYMENT PREMIUM (EXPRESSED
AS A PERCENTAGE OF THE PRINCIPAL AMOUNT OF LOANS PREPAID OR REPAID) ON THE
AMOUNT SO PREPAID OR REPAID IN THE AMOUNT SET FORTH OPPOSITE THE TIME PERIOD
BELOW IN WHICH SUCH PREPAYMENT OR REPAYMENT OCCURS:

 

Period

 

Repayment
Premium

 

Following the Closing Date but on or prior to the one year anniversary of the
Closing Date

 

2.0

%

 

 

 

 

Following the one-year anniversary of the Closing Date but prior to the two-year
anniversary of the Closing Date

 

1.0

%

 

1.9.                            Mandatory Prepayments.  The Loans shall be
repaid in the manner provided in Sections 1.9(a) through 1.9(e) below (together
with any repayment premium required in accordance with Section 1.8(b)):

 

(a)                                 Not later than the third Business Day
following the completion of any Specified Asset Disposition or the occurrence of
any Specified Recovery Event, Borrower shall apply 100% of the Net Proceeds
received with respect thereto to prepay outstanding Loans in accordance with
Section 1.10; provided that (x) the Net Proceeds from any Specified Asset
Disposition or Specified Recovery Event shall not be required to be applied as
provided herein on such date if and to the extent that Borrower delivers an
officers’ certificate to the Agent within three Business Days after the date

 

6

--------------------------------------------------------------------------------


 

of such Specified Asset Disposition or Specified Recovery Event stating that the
Net Proceeds therefrom shall be reinvested in capital assets of Borrower or any
of its Subsidiaries in each case within 180 days following the date of such
Specified Asset Disposition or such Specified Recovery Event (which certificate
shall set forth the estimates of the proceeds to be so expended), and (y) if all
or any portion of such Net Proceeds not so applied as provided herein is not
allocated to reinvestment in respect of a project that shall have been
commenced, and for which binding contractual commitments have been entered into
to be completed within 180 days after such 180-day period, prior to the end of
such 180-day period, such remaining portion shall be applied on the last day of
such period (or if any Net Proceeds allocated to such an investment on such
180th day shall cease to be so allocated or any such contractual commitment
shall cease to be in effect and contractually committed or shall not actually
have been so expended on or prior to the 180th day following such 180 day
period, such remaining portion shall be applied on the date it ceases to be so
allocated and contractually committed or on the 181st day following such 180-day
period) as specified in this Section 1.9(a); provided, further, that to the
extent any such Net Proceeds are applied to a permanent repayment of
Indebtedness (with a corresponding reduction in the commitments) permitted by
Section 3.1(d), such Net Proceeds shall not be required to be applied pursuant
to this Section 1.9(a).

 

(b)                                 In the event that Borrower or any of its
Subsidiaries shall receive Net Proceeds from the issuance or other incurrence of
Indebtedness by Borrower or any of its Subsidiaries pursuant to Section 3.1(i)
in excess of $25,000,000 for all such Indebtedness issued during the term of
this Agreement, Borrower shall, substantially simultaneously with (and in any
event not later than the third Business Day next following) the receipt of such
Net Proceeds by Borrower or such Subsidiary, apply an amount equal to 100% of
such Net Proceeds to prepay outstanding Loans in accordance with Section 1.10.

 

(c)                                  In the event that Borrower’s Leverage Ratio
as of the last day of any Excess Cash Flow Period of Borrower exceeds 4.00:1.00,
then no later than the earlier of (i) 90 days after the end of such Excess Cash
Flow Period, commencing with the Excess Cash Flow Period ending on June 30,
2006, and (ii) the date on which the financial statements with respect to the
Fiscal Year ending on the last day of such Excess Cash Flow Period are delivered
pursuant to Section 4.4(c), Borrower shall prepay outstanding Loans in
accordance with Section 1.10, in an aggregate principal amount equal to 50% of
Excess Cash Flow for such Excess Cash Flow Period.

 

(d)                                 In the event that, without duplication,
Borrower shall receive Net Proceeds from any Specified Equity Issuance, Borrower
shall, not later than the third Business Day next following the date of receipt
of such Net Proceeds, apply an amount equal to 100% of such Net Proceeds to
prepay outstanding Loans in accordance with Section 1.10; provided that to the
extent any such Net Proceeds are applied to a permanent repayment of
Indebtedness (with a corresponding reduction in the

 

7

--------------------------------------------------------------------------------


 

commitments) permitted by Section 3.1(d), such Net Proceeds shall not be
required to be applied pursuant to this Section 1.9(d)..

 

(e)                                  Borrower shall deliver to the Agent, at the
time of each prepayment required under this Section 1.9, (i) a certificate
signed by a Responsible Officer of Borrower setting forth in reasonable detail
the calculation of the amount of such prepayment and (ii) to the extent
practicable, at least three days’ prior written notice of such prepayment.  Each
notice of prepayment shall specify the prepayment date and the principal amount
of each Loan (or portion thereof) to be prepaid.  In the event that Borrower
shall subsequently determine that the actual amount received exceeded the amount
set forth in such certificate, Borrower shall promptly make an additional
prepayment of the Loans in an amount equal to such excess, and Borrower shall
concurrently therewith deliver to the Agent a certificate of a Responsible
Officer of Borrower demonstrating the derivation of such excess.

 

1.10.                     Application of Prepayments.  Any prepayment of any
Loans pursuant to Section 1.8 or Section 1.9 shall, subject to Section 1.11, be
applied to prepay the Loans on a pro rata basis to the full extent thereof.

 

1.11.                     Application of Prepayments of Loans to ABR Loans and
Eurodollar Rate Loans.  Any prepayment of Loans shall be applied first to any
outstanding ABR Loans to the full extent thereof before application to
Eurodollar Loans, in each case in a manner which minimizes the amount of any
payments required to be made by Borrower pursuant to Section 1.14(c).

 

1.12.                     General Provisions Regarding Payments.

 


(A)                                 ALL PAYMENTS BY BORROWER OF PRINCIPAL,
INTEREST, FEES AND OTHER OBLIGATIONS SHALL BE MADE IN DOLLARS IN SAME DAY FUNDS,
WITHOUT DEFENSE, SETOFF OR COUNTERCLAIM, FREE OF ANY RESTRICTION OR CONDITION,
AND DELIVERED TO THE AGENT NOT LATER THAN 12:00 P.M. (NEW YORK CITY TIME) ON THE
DATE DUE AT THE AGENT’S PRINCIPAL OFFICE FOR THE ACCOUNT OF THE LENDERS.


 


(B)                                 ALL PAYMENTS IN RESPECT OF THE PRINCIPAL
AMOUNT OF ANY LOAN SHALL BE ACCOMPANIED BY PAYMENT OF ACCRUED INTEREST AND ANY
REQUIRED REPAYMENT PREMIUM PURSUANT TO SECTION 1.8(B) ON THE PRINCIPAL AMOUNT
BEING REPAID OR PREPAID.


 


(C)                                  THE AGENT SHALL PROMPTLY DISTRIBUTE TO EACH
LENDER AT SUCH ADDRESS AS SUCH LENDER SHALL INDICATE IN WRITING, SUCH LENDER’S
APPLICABLE PRO RATA SHARE OF ALL PAYMENTS AND PREPAYMENTS OF PRINCIPAL AND
INTEREST DUE HEREUNDER, TOGETHER WITH ALL OTHER AMOUNTS DUE WITH RESPECT
THERETO, INCLUDING, WITHOUT LIMITATION, ALL FEES PAYABLE WITH RESPECT THERETO
(OR, TO THE EXTENT ANY SUCH AMOUNTS ARE PAID WITH RESPECT TO ANY SUCH LENDER’S
INTERESTS INDIVIDUALLY, THE AGENT SHALL PROMPTLY DISTRIBUTE TO SUCH LENDER SUCH
AMOUNTS), TO THE EXTENT RECEIVED BY THE AGENT.

 

8

--------------------------------------------------------------------------------


 


(D)                                 NOTWITHSTANDING THE FOREGOING PROVISIONS
HEREOF, IF ANY NOTICE OF CONVERSION/CONTINUATION IS WITHDRAWN AS TO ANY AFFECTED
LENDER OR IF ANY AFFECTED LENDER MAKES ABR LOANS IN LIEU OF ITS PRO RATA SHARE
OF ANY EURODOLLAR RATE LOANS, THE AGENT SHALL GIVE EFFECT THERETO IN
APPORTIONING PAYMENTS RECEIVED THEREAFTER.


 


(E)                                  SUBJECT TO THE PROVISOS SET FORTH IN THE
DEFINITION OF “INTEREST PERIOD”, WHENEVER ANY PAYMENT TO BE MADE HEREUNDER SHALL
BE STATED TO BE DUE ON A DAY THAT IS NOT A BUSINESS DAY, SUCH PAYMENT SHALL BE
MADE ON THE NEXT SUCCEEDING BUSINESS DAY AND SUCH EXTENSION OF TIME SHALL BE
INCLUDED IN THE COMPUTATION OF THE PAYMENT OF INTEREST HEREUNDER.


 


(F)                                   BORROWER HEREBY AUTHORIZES THE AGENT TO
CHARGE BORROWER’S ACCOUNTS WITH THE AGENT IN ORDER TO CAUSE TIMELY PAYMENT TO BE
MADE TO THE AGENT OF ALL PRINCIPAL, INTEREST, FEES AND EXPENSES DUE HEREUNDER
(SUBJECT TO SUFFICIENT FUNDS BEING AVAILABLE IN ITS ACCOUNTS FOR THAT PURPOSE).


 


(G)                                  THE AGENT SHALL DEEM ANY PAYMENT BY OR ON
BEHALF OF BORROWER HEREUNDER THAT IS NOT MADE IN SAME DAY FUNDS PRIOR TO 1:00
P.M. (NEW YORK CITY TIME) AT THE AGENT’S PRINCIPAL OFFICE TO BE A NON-CONFORMING
PAYMENT.  ANY SUCH PAYMENT SHALL NOT BE DEEMED TO HAVE BEEN RECEIVED BY THE
AGENT UNTIL THE LATER OF (I) THE TIME SUCH FUNDS BECOME AVAILABLE FUNDS, AND
(II) THE APPLICABLE NEXT BUSINESS DAY.  THE AGENT SHALL GIVE PROMPT TELEPHONIC
NOTICE TO BORROWER AND EACH APPLICABLE LENDER (CONFIRMED IN WRITING) IF ANY
PAYMENT IS NON-CONFORMING.  ANY NON-CONFORMING PAYMENT MAY CONSTITUTE OR BECOME
A DEFAULT OR EVENT OF DEFAULT IN ACCORDANCE WITH THE TERMS OF SECTION 6. 
INTEREST SHALL CONTINUE TO ACCRUE ON ANY PRINCIPAL AS TO WHICH A NON-CONFORMING
PAYMENT IS MADE UNTIL SUCH FUNDS BECOME AVAILABLE FUNDS (BUT IN NO EVENT LESS
THAN THE PERIOD FROM THE DATE OF SUCH PAYMENT TO THE NEXT SUCCEEDING APPLICABLE
BUSINESS DAY) AT THE RATE DETERMINED PURSUANT TO SECTION 1.5 FROM THE DATE SUCH
AMOUNT WAS DUE AND PAYABLE UNTIL THE DATE SUCH AMOUNT IS PAID IN FULL.


 


(H)                                 IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED
AND NOT OTHERWISE BEEN WAIVED, AND THE MATURITY OF THE OBLIGATIONS SHALL HAVE
BEEN ACCELERATED PURSUANT TO SECTION 6, ALL PAYMENTS OR PROCEEDS RECEIVED BY THE
AGENT HEREUNDER IN RESPECT OF ANY OF THE OBLIGATIONS SHALL BE APPLIED IN
ACCORDANCE WITH SECTION 6.4.


 

1.13.                     Ratable Sharing.  Except to the extent that this
Agreement or any other Loan Document provides for payments to be allocated to a
particular Lender or Lenders (and except as provided in the Collateral Documents
with respect to amounts realized from the exercise of rights with respect to
Liens on the Collateral), the Lenders hereby agree among themselves that if any
of them shall, whether by voluntary payment (other than a voluntary prepayment
of Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set off or banker’s lien, by counterclaim or
cross-action or by the enforcement of any right under the Loan Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees and other amounts then due and
owing to such Lender hereunder or under the other Loan Documents (collectively,
the

 

9

--------------------------------------------------------------------------------


 

“Aggregate Amounts Due” to such Lender) which is greater than the proportion
received by any other Lender in respect of the Aggregate Amounts Due to such
other Lender, then the Lender receiving such proportionately greater payment
shall (a) notify the Agent and each other Lender of the receipt of such payment
and (b) apply a portion of such payment to purchase participations (which it
shall be deemed to have purchased from each seller of a participation
simultaneously upon the receipt by such seller of its portion of such payment)
in the Aggregate Amounts Due to the other Lenders so that all such recoveries of
Aggregate Amounts Due shall be shared by all Lenders in proportion to the
Aggregate Amounts Due to them; provided if all or part of such proportionately
greater payment received by such purchasing Lender is thereafter recovered from
such Lender upon the bankruptcy or reorganization of Borrower or otherwise,
those purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such purchasing Lender ratably to the extent
of such recovery, but without interest.  Borrower expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, set off or counterclaim with
respect to any and all monies owing by Borrower to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder.  The provisions of this Section 1.13 shall be subject to
the terms of the Intercreditor Agreement.

 

1.14.                     Making or Maintaining Eurodollar Rate Loans.

 


(A)                                 INABILITY TO DETERMINE APPLICABLE INTEREST
RATE.  IN THE EVENT THAT (X) THE AGENT SHALL HAVE DETERMINED (WHICH
DETERMINATION SHALL BE FINAL AND CONCLUSIVE AND BINDING UPON ALL PARTIES
HERETO), ON ANY INTEREST RATE DETERMINATION DATE WITH RESPECT TO ANY EURODOLLAR
LOANS, THAT BY REASON OF CIRCUMSTANCES AFFECTING THE LONDON INTERBANK MARKET
ADEQUATE AND FAIR MEANS DO NOT EXIST FOR ASCERTAINING THE INTEREST RATE
APPLICABLE TO SUCH LOANS ON THE BASIS PROVIDED FOR IN THE DEFINITION OF
“ADJUSTED EURODOLLAR RATE”, OR (Y) PRIOR TO THE COMMENCEMENT OF ANY INTEREST
PERIOD WITH RESPECT TO EURODOLLAR LOANS THE AGENT IS ADVISED BY THE REQUISITE
LENDERS THAT THE ADJUSTED EURODOLLAR RATE FOR SUCH INTEREST PERIOD WILL NOT
ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS OF MAKING OR MAINTAINING
SUCH EURODOLLAR LOANS FOR SUCH INTEREST PERIOD, THE AGENT SHALL ON SUCH DATE
GIVE NOTICE (BY FACSIMILE OR BY TELEPHONE CONFIRMED IN WRITING) TO BORROWER AND
EACH LENDER OF SUCH DETERMINATION, WHEREUPON (I) NO LOANS MAY BE MADE AS, OR
CONVERTED TO, EURODOLLAR LOANS UNTIL SUCH TIME AS THE AGENT NOTIFIES BORROWER
AND LENDERS THAT THE CIRCUMSTANCES GIVING RISE TO SUCH NOTICE NO LONGER EXIST,
AND (II) ANY NOTICE OF BORROWING OR NOTICE OF CONVERSION/CONTINUATION GIVEN BY
BORROWER WITH RESPECT TO THE LOANS IN RESPECT OF WHICH SUCH DETERMINATION WAS
MADE SHALL BE DEEMED TO BE RESCINDED BY BORROWER.


 


(B)                                 ILLEGALITY OR IMPRACTICABILITY OF EURODOLLAR
LOANS.  IN THE EVENT THAT ON ANY DATE ANY LENDER SHALL HAVE DETERMINED (WHICH
DETERMINATION SHALL BE FINAL AND CONCLUSIVE AND BINDING UPON ALL PARTIES HERETO
BUT SHALL BE MADE ONLY AFTER CONSULTATION WITH BORROWER AND THE AGENT) THAT THE
MAKING, MAINTAINING OR CONTINUATION OF ITS EURODOLLAR LOANS (I) HAS BECOME
UNLAWFUL AS A RESULT OF COMPLIANCE BY SUCH LENDER IN GOOD FAITH WITH ANY LAW,
TREATY, GOVERNMENTAL RULE, REGULATION, GUIDELINE OR ORDER (OR WOULD CONFLICT
WITH ANY SUCH TREATY, GOVERNMENTAL

 

10

--------------------------------------------------------------------------------


 


RULE, REGULATION, GUIDELINE OR ORDER NOT HAVING THE FORCE OF LAW EVEN THOUGH THE
FAILURE TO COMPLY THEREWITH WOULD NOT BE UNLAWFUL), OR (II) HAS BECOME
IMPRACTICABLE, AS A RESULT OF CONTINGENCIES OCCURRING AFTER THE DATE HEREOF
WHICH MATERIALLY AND ADVERSELY AFFECT THE LONDON INTERBANK MARKET OR THE
POSITION OF SUCH LENDER IN THAT MARKET, THEN, AND IN ANY SUCH EVENT, SUCH LENDER
SHALL BE AN “AFFECTED LENDER” AND IT SHALL ON THAT DAY GIVE NOTICE (BY FACSIMILE
OR BY TELEPHONE CONFIRMED IN WRITING) TO BORROWER AND THE AGENT OF SUCH
DETERMINATION (WHICH NOTICE THE AGENT SHALL PROMPTLY TRANSMIT TO EACH OTHER
LENDER).  THEREAFTER (1) THE OBLIGATION OF THE AFFECTED LENDER TO MAKE LOANS AS,
OR TO CONVERT LOANS TO, EURODOLLAR LOANS SHALL BE SUSPENDED UNTIL SUCH NOTICE
SHALL BE WITHDRAWN BY THE AFFECTED LENDER, (2) TO THE EXTENT SUCH DETERMINATION
BY THE AFFECTED LENDER RELATES TO A EURODOLLAR LOAN THEN BEING REQUESTED BY
BORROWER PURSUANT TO A NOTICE OF BORROWING OR A NOTICE OF
CONVERSION/CONTINUATION, THE AFFECTED LENDER SHALL MAKE SUCH LOAN AS (OR
CONTINUE SUCH LOAN AS OR CONVERT SUCH LOAN TO, AS THE CASE MAY BE) AN ABR LOAN,
(3) THE AFFECTED LENDER’S OBLIGATION TO MAINTAIN ITS OUTSTANDING EURODOLLAR
LOANS (THE “AFFECTED LOANS”) SHALL BE TERMINATED AT THE EARLIER TO OCCUR OF THE
EXPIRATION OF THE INTEREST PERIOD THEN IN EFFECT WITH RESPECT TO THE AFFECTED
LOANS OR WHEN REQUIRED BY LAW, AND (4) THE AFFECTED LOANS SHALL AUTOMATICALLY
CONVERT INTO ABR LOANS ON THE DATE OF SUCH TERMINATION.  NOTWITHSTANDING THE
FOREGOING, TO THE EXTENT A DETERMINATION BY AN AFFECTED LENDER AS DESCRIBED
ABOVE RELATES TO A EURODOLLAR LOAN THEN BEING REQUESTED BY BORROWER PURSUANT TO
A NOTICE OF BORROWING OR A NOTICE OF CONVERSION/CONTINUATION, BORROWER SHALL
HAVE THE OPTION, SUBJECT TO THE PROVISIONS OF SECTION 1.14(C), TO RESCIND SUCH
NOTICE OF BORROWING OR NOTICE OF CONVERSION/CONTINUATION AS TO ALL LENDERS BY
GIVING NOTICE (BY FACSIMILE OR BY TELEPHONE CONFIRMED IN WRITING) TO THE AGENT
OF SUCH RESCISSION ON THE DATE ON WHICH THE AFFECTED LENDER GIVES NOTICE OF ITS
DETERMINATION AS DESCRIBED ABOVE (WHICH NOTICE OF RESCISSION THE AGENT SHALL
PROMPTLY TRANSMIT TO EACH OTHER LENDER).  EXCEPT AS PROVIDED IN THE IMMEDIATELY
PRECEDING SENTENCE, NOTHING IN THIS SECTION 1.14(B) SHALL AFFECT THE OBLIGATION
OF ANY LENDER OTHER THAN AN AFFECTED LENDER TO MAKE OR MAINTAIN LOANS AS, OR TO
CONVERT LOANS TO, EURODOLLAR LOANS IN ACCORDANCE WITH THE TERMS HEREOF.


 


(C)                                  INDEMNITY FOR BREAKAGE OR NON-COMMENCEMENT
OF INTEREST PERIODS.  BORROWER SHALL INDEMNIFY EACH LENDER AGAINST ANY LOSS OR
EXPENSE THAT SUCH LENDER MAY SUSTAIN OR INCUR AS A CONSEQUENCE OF (I) ANY EVENT,
OTHER THAN A DEFAULT BY SUCH LENDER IN THE PERFORMANCE OF ITS OBLIGATIONS
HEREUNDER, WHICH RESULTS IN (A) SUCH LENDER RECEIVING OR BEING DEEMED TO RECEIVE
ANY AMOUNT ON ACCOUNT OF THE PRINCIPAL OF ANY EURODOLLAR LOAN PRIOR TO THE END
OF THE INTEREST PERIOD IN EFFECT THEREFOR, (B) THE CONVERSION OF ANY EURODOLLAR
LOAN TO AN ABR LOAN, OR THE CONVERSION OF THE INTEREST PERIOD WITH RESPECT TO
ANY EURODOLLAR LOAN, IN EACH CASE OTHER THAN ON THE LAST DAY OF THE INTEREST
PERIOD IN EFFECT THEREFOR, OR (C) A BORROWING OF ANY EURODOLLAR LOAN DOES NOT
OCCUR ON A DATE SPECIFIED THEREFOR IN A NOTICE OF BORROWING OR A CONVERSION TO
OR CONTINUATION OF ANY EURODOLLAR LOAN DOES NOT OCCUR ON A DATE SPECIFIED
THEREFOR IN A NOTICE OF CONVERSION/CONTINUATION (ANY OF THE EVENTS REFERRED TO
IN THIS CLAUSE (I) BEING CALLED A “BREAKAGE EVENT”) OR (II) ANY DEFAULT IN THE
MAKING OF ANY PAYMENT OR PREPAYMENT REQUIRED TO BE MADE HEREUNDER.  IN THE CASE
OF ANY BREAKAGE EVENT, SUCH LOSS SHALL INCLUDE AN AMOUNT EQUAL TO THE EXCESS, AS
REASONABLY DETERMINED BY SUCH LENDER, OF (A) ITS COST OF OBTAINING FUNDS FOR THE
EURODOLLAR LOAN THAT IS THE SUBJECT OF SUCH BREAKAGE EVENT FOR THE

 

11

--------------------------------------------------------------------------------


 


PERIOD FROM THE DATE OF SUCH BREAKAGE EVENT TO THE LAST DAY OF THE INTEREST
PERIOD IN EFFECT (OR THAT WOULD HAVE BEEN IN EFFECT) FOR SUCH LOAN OVER (B) THE
AMOUNT OF INTEREST LIKELY TO BE REALIZED BY SUCH LENDER IN REDEPLOYING THE FUNDS
RELEASED OR NOT UTILIZED BY REASON OF SUCH BREAKAGE EVENT FOR SUCH PERIOD.  A
CERTIFICATE OF ANY LENDER SETTING FORTH IN REASONABLE DETAIL THE CALCULATION OF
ANY AMOUNT OR AMOUNTS WHICH SUCH LENDER IS ENTITLED TO RECEIVE PURSUANT TO THIS
SECTION 1.14(C) SHALL BE DELIVERED TO BORROWER AND SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.


 

1.15.                     Reserve Requirements; Change in Circumstances.

 


(A)                                 NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, IF ANY CHANGE IN LAW SHALL:


 

(I)                                     IMPOSE, MODIFY OR DEEM APPLICABLE ANY
RESERVE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH
OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED BY, ANY LENDER OR THE AGENT (EXCEPT
ANY SUCH RESERVE REQUIREMENT WHICH IS REFLECTED IN THE ADJUSTED EURODOLLAR
RATE);

 

(II)                                  SUBJECT ANY LENDER TO ANY TAX OF ANY KIND
WHATSOEVER WITH RESPECT TO THIS AGREEMENT OR ANY EURODOLLAR LOAN MADE BY IT, OR
CHANGE THE BASIS OF TAXATION OF PAYMENTS TO SUCH LENDER IN RESPECT THEREOF
(EXCEPT FOR INDEMNIFIED TAXES OR OTHER TAXES COVERED BY SECTION 1.16 AND THE
IMPOSITION OF, OR ANY CHANGE IN THE RATE OF, ANY EXCLUDED TAXES PAYABLE BY SUCH
LENDER); OR

 

(III)                               IMPOSE ON ANY LENDER OR THE AGENT OR THE
LONDON INTERBANK MARKET ANY OTHER CONDITION AFFECTING THIS AGREEMENT OR
EURODOLLAR LOANS MADE BY SUCH LENDER;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to any Lender or the
Agent or to reduce the amount of any sum received or receivable by such Lender
hereunder (whether of principal, interest or otherwise) by an amount deemed by
such Lender or the Agent to be material, then Borrower will pay to such Lender
or the Agent, as the case may be, upon demand such additional amount or amounts
as will compensate such Lender for such additional costs incurred or reduction
suffered.

 


(B)                                 IF ANY LENDER OR THE AGENT SHALL HAVE
DETERMINED THAT ANY CHANGE IN LAW REGARDING CAPITAL ADEQUACY HAS OR WOULD HAVE
THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR THE AGENT’S
CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S OR THE AGENT’S HOLDING COMPANY, IF
ANY, AS A CONSEQUENCE OF THIS AGREEMENT OR THE LOANS MADE BY SUCH LENDER TO A
LEVEL BELOW THAT WHICH SUCH LENDER OR THE AGENT OR SUCH LENDER’S OR THE AGENT’S
HOLDING COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO
CONSIDERATION SUCH LENDER’S OR THE AGENT’S POLICIES AND THE POLICIES OF SUCH
LENDER’S OR THE AGENT’S HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN
FROM TIME TO TIME BORROWER SHALL PAY TO SUCH

 

12

--------------------------------------------------------------------------------


 


LENDER OR THE AGENT, AS THE CASE MAY BE, SUCH ADDITIONAL AMOUNT OR AMOUNTS AS
WILL COMPENSATE SUCH LENDER OR THE AGENT OR SUCH LENDER’S OR THE AGENT’S HOLDING
COMPANY FOR ANY SUCH REDUCTION SUFFERED.


 


(C)                                  A CERTIFICATE OF A LENDER OR THE AGENT
SETTING FORTH A CALCULATION IN REASONABLE DETAIL OF THE AMOUNT OR AMOUNTS
NECESSARY TO COMPENSATE SUCH LENDER OR THE AGENT OR ITS HOLDING COMPANY, AS
APPLICABLE, AS SPECIFIED IN SECTION 1.15(A) OR (B) SHALL BE DELIVERED TO
BORROWER AND SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  BORROWER SHALL PAY SUCH
LENDER OR THE AGENT, AS THE CASE MAY BE, THE AMOUNT OR AMOUNTS SHOWN AS DUE ON
ANY SUCH CERTIFICATE DELIVERED BY IT WITHIN 10 DAYS AFTER ITS RECEIPT OF THE
SAME.


 


(D)                                 FAILURE OR DELAY ON THE PART OF ANY LENDER
OR THE AGENT TO DEMAND COMPENSATION PURSUANT TO THIS SECTION 1.15 SHALL NOT
CONSTITUTE A WAIVER OF SUCH LENDER’S OR THE AGENT’S RIGHT TO DEMAND SUCH
COMPENSATION; PROVIDED THAT BORROWER SHALL NOT BE UNDER ANY OBLIGATION TO
COMPENSATE ANY LENDER OR THE AGENT UNDER CLAUSE (A) OR (B) OF THIS SECTION 1.15
FOR INCREASED COSTS OR REDUCTIONS WITH RESPECT TO ANY PERIOD PRIOR TO THE DATE
THAT IS MORE THAN 180 DAYS PRIOR TO SUCH REQUEST IF SUCH LENDER OR THE AGENT
KNEW OR COULD REASONABLY HAVE BEEN EXPECTED TO KNOW OF THE CIRCUMSTANCES GIVING
RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF THE FACT THAT SUCH
CIRCUMSTANCES WOULD RESULT IN A CLAIM FOR INCREASED COMPENSATION BY REASON OF
SUCH INCREASED COSTS OR REDUCTIONS; PROVIDED, FURTHER, THAT THE FOREGOING
LIMITATION SHALL NOT APPLY TO ANY INCREASED COSTS OR REDUCTIONS ARISING OUT OF
THE RETROACTIVE APPLICATION OF ANY CHANGE IN LAW WITHIN SUCH 180-DAY PERIOD. 
THE PROTECTION OF THIS SECTION 1.15 SHALL BE AVAILABLE TO EACH LENDER AND THE
AGENT REGARDLESS OF ANY POSSIBLE CONTENTION OF THE INVALIDITY OR INAPPLICABILITY
OF THE CHANGE IN LAW THAT SHALL HAVE OCCURRED OR BEEN IMPOSED.


 

1.16.                     Taxes.

 


(A)                                 ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY
OBLIGATION OF BORROWER OR ANY OTHER CREDIT PARTY HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT SHALL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY
INDEMNIFIED TAXES OR OTHER TAXES; PROVIDED THAT IF ANY INDEMNIFIED TAXES OR
OTHER TAXES ARE REQUIRED TO BE WITHHELD OR DEDUCTED FROM SUCH PAYMENTS, THEN
(I) THE SUM PAYABLE BY BORROWER SHALL BE INCREASED AS NECESSARY SO THAT AFTER
MAKING ALL REQUIRED DEDUCTIONS OR WITHHOLDINGS (INCLUDING DEDUCTIONS OR
WITHHOLDINGS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION 1.16) THE
AGENT OR LENDER (AS THE CASE MAY BE) RECEIVES AN AMOUNT EQUAL TO THE SUM IT
WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) BORROWER OR SUCH
OTHER CREDIT PARTY SHALL MAKE (OR CAUSE TO BE MADE) SUCH DEDUCTIONS AND
(III) BORROWER OR SUCH OTHER CREDIT PARTY SHALL PAY (OR CAUSE TO BE PAID) THE
FULL AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH
APPLICABLE LAW.  IN ADDITION, WITHOUT LIMITING THE FOREGOING PROVISIONS,
BORROWER OR ANY OTHER CREDIT PARTY HEREUNDER SHALL PAY (OR CAUSE TO BE PAID) ANY
OTHER TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE
LAW.  THE OBLIGATION OF BORROWER OR ANY OTHER CREDIT PARTY TO A FOREIGN LENDER
UNDER THIS SECTION 1.16(A) IS SUBJECT TO THE FOREIGN LENDER’S COMPLIANCE WITH
THE OBLIGATION IMPOSED ON SUCH FOREIGN LENDER IN SECTION 1.16(D) BELOW.

 

13

--------------------------------------------------------------------------------


 


(B)                                 BORROWER SHALL INDEMNIFY THE AGENT AND EACH
LENDER, WITHIN 10 DAYS AFTER WRITTEN DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY
INDEMNIFIED TAXES OR OTHER TAXES PAID BY THE AGENT OR SUCH LENDER, AS THE CASE
MAY BE, OR ANY OF THEIR RESPECTIVE AFFILIATES, ON OR WITH RESPECT TO ANY PAYMENT
BY OR ON ACCOUNT OF ANY OBLIGATION OF BORROWER OR ANY CREDIT PARTY HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES
IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION
1.16) AND ANY PENALTIES, INTEREST AND EXPENSES ARISING THEREFROM OR WITH RESPECT
THERETO (OTHER THAN PENALTIES OR INTEREST ATTRIBUTABLE TO (I) A FAILURE OR DELAY
BY THE AGENT OR SUCH LENDER, AS APPLICABLE, IN MAKING SUCH WRITTEN DEMAND TO
BORROWER OR (II) THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE AGENT OR SUCH
LENDER, AS APPLICABLE (IN EACH CASE, AS DETERMINED BY A FINAL AND NONAPPEALABLE
DECISION OF A COURT OF COMPETENT JURISDICTION)), WHETHER OR NOT SUCH INDEMNIFIED
TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE
RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT
OR LIABILITY DELIVERED TO BORROWER BY A LENDER, OR BY THE AGENT ON ITS BEHALF OR
ON BEHALF OF A LENDER, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


(C)                                  AS SOON AS PRACTICABLE (AND IN ANY EVENT
WITHIN 30 DAYS) AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR OTHER TAXES BY
BORROWER OR ANY OTHER CREDIT PARTY TO A GOVERNMENTAL AUTHORITY, BORROWER SHALL
DELIVER (OR CAUSE TO BE DELIVERED) TO THE AGENT THE ORIGINAL OR A CERTIFIED COPY
OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A
COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT
REASONABLY SATISFACTORY TO THE AGENT.


 


(D)                                 ANY FOREIGN LENDER THAT IS ENTITLED TO AN
EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION
IN WHICH BORROWER IS LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A
PARTY, WITH RESPECT TO PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO BORROWER
(WITH A COPY TO THE AGENT), AT THE REASONABLE WRITTEN REQUEST OF BORROWER, SUCH
PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS
WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE OF
WITHHOLDING; PROVIDED THAT SUCH LENDER IS LEGALLY ENTITLED TO COMPLETE, EXECUTE
AND DELIVER SUCH DOCUMENTATION.  IN ADDITION, ANY LENDER, IF REQUESTED BY
BORROWER OR THE AGENT, SHALL DELIVER SUCH OTHER DOCUMENTATION PRESCRIBED BY
APPLICABLE LAW OR REASONABLY REQUESTED BY BORROWER OR THE AGENT AS WILL ENABLE
BORROWER OR THE AGENT TO DETERMINE WHETHER OR NOT SUCH LENDER IS SUBJECT TO
BACKUP WITHHOLDING OR INFORMATION REPORTING REQUIREMENTS.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, ANY FOREIGN LENDER SHALL DELIVER TO BORROWER AND
THE AGENT (IN SUCH NUMBER OF COPIES AS SHALL BE REQUESTED BY THE RECIPIENT) ON
OR PRIOR TO THE DATE ON WHICH SUCH FOREIGN LENDER BECOMES A LENDER UNDER THIS
AGREEMENT (AND FROM TIME TO TIME THEREAFTER UPON REQUEST OF BORROWER OR THE
AGENT, BUT ONLY IF SUCH FOREIGN LENDER IS LEGALLY ENTITLED TO DO SO), WHICHEVER
OF THE FOLLOWING IS APPLICABLE:  (I) TWO ACCURATE AND COMPLETE ORIGINALLY
EXECUTED U.S. IRS FORM W-8BEN (OR SUCCESSOR FORM) OR (II) AN ACCURATE AND
COMPLETE U.S. IRS FORMS W-8ECI (OR SUCCESSOR FORM), CERTIFYING, IN EITHER CASE,
TO SUCH FOREIGN LENDER’S LEGAL ENTITLEMENT TO AN EXEMPTION FROM OR REDUCTION IN
U.S. FEDERAL WITHHOLDING TAX WITH RESPECT TO ALL INTEREST PAYMENTS HEREUNDER;
PROVIDED THAT ANY FOREIGN LENDER THAT IS NOT A “BANK” WITHIN THE MEANING OF
SECTION 881(C)(3)(A) OF THE IRC AND IS RELYING ON THE SO-CALLED “PORTFOLIO

 

14

--------------------------------------------------------------------------------


 


INTEREST EXEMPTION” SHALL ALSO FURNISH A “NON-BANK CERTIFICATE” IN THE FORM OF
EXHIBIT 1.16(D) TOGETHER WITH TWO ACCURATE AND COMPLETE ORIGINALLY EXECUTED U.S.
IRS FORMS W-8BEN (OR SUCCESSOR FORM) AND SUCH OTHER DOCUMENTATION REASONABLY
REQUESTED BY BORROWER TO ESTABLISH THAT SUCH LENDER IS NOT SUBJECT TO DEDUCTION
OR WITHHOLDING OF UNITED STATES FEDERAL INCOME TAX WITH RESPECT TO ANY PAYMENTS
TO SUCH LENDER OF INTEREST PAYABLE UNDER THIS AGREEMENT OR ANY OTHER DOCUMENT
RELATED THERETO.


 


(E)                                  ANY LENDER THAT IS A UNITED STATES PERSON,
AS DEFINED IN SECTION 7701(A)(30) OF THE IRC, AND IS NOT AN EXEMPT RECIPIENT
WITHIN THE MEANING OF TREASURY REGULATIONS SECTION 1.6049-4(C) SHALL DELIVER TO
BORROWER (WITH A COPY TO THE AGENT), AT THE TIME OR TIMES PRESCRIBED BY
APPLICABLE LAW OR REASONABLY REQUESTED BY BORROWER, TWO ACCURATE AND COMPLETE
ORIGINAL SIGNED COPIES OF IRS FORM W-9, OR ANY SUCCESSOR FORM THAT SUCH PERSON
IS ENTITLED TO PROVIDE AT SUCH TIME IN ORDER TO COMPLY WITH UNITED STATES BACKUP
WITHHOLDING REQUIREMENTS.


 


(F)                                   IF THE AGENT OR A LENDER DETERMINES, IN
ITS SOLE DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY TAXES OR OTHER TAXES
AS TO WHICH IT HAS BEEN INDEMNIFIED BY BORROWER OR WITH RESPECT TO WHICH
BORROWER HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 1.16, IT SHALL PAY
TO BORROWER AN AMOUNT EQUAL TO SUCH REFUND (BUT ONLY TO THE EXTENT OF INDEMNITY
PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY BORROWER UNDER THIS SECTION 1.16
WITH RESPECT TO THE TAXES OR OTHER TAXES GIVING RISE TO SUCH REFUND), NET OF ALL
OUT-OF-POCKET EXPENSES OF THE AGENT OR SUCH LENDER, AS THE CASE MAY BE, AND
WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL
AUTHORITY WITH RESPECT TO SUCH REFUND); PROVIDED THAT BORROWER, UPON THE REQUEST
OF THE AGENT OR SUCH LENDER, AGREES TO REPAY THE AMOUNT PAID OVER TO BORROWER
(PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT
GOVERNMENTAL AUTHORITY) TO THE AGENT OR SUCH LENDER IN THE EVENT THE AGENT OR
SUCH LENDER IS REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY. 
THIS SECTION 1.16(F) SHALL NOT BE CONSTRUED TO REQUIRE THE AGENT OR ANY LENDER
TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS
TAXES THAT IT DEEMS CONFIDENTIAL) TO BORROWER OR ANY OTHER PERSON.


 


(G)                                  WITHOUT PREJUDICE TO THE SURVIVAL OF ANY
OTHER AGREEMENT OF BORROWER HEREUNDER, THE AGREEMENTS AND OBLIGATIONS OF
BORROWER CONTAINED IN THIS SECTION 1.16 SHALL SURVIVE THE PAYMENT IN FULL OF ALL
AMOUNTS DUE HEREUNDER.


 

1.17.                     Obligation to Mitigate.  Each Lender agrees that, as
promptly as practicable after the officer of such Lender responsible for
administering its Loans becomes aware of the occurrence of an event or the
existence of a condition that would cause such Lender to become an Affected
Lender or that would entitle such Lender to receive payments under Section 1.14,
1.15 or 1.16, it will, to the extent not inconsistent with the internal policies
of such Lender and any applicable legal or regulatory restrictions, use
reasonable efforts to (a) make, fund or maintain its Loans, including any
Affected Loans, through another office of such Lender, or (b) take such other
measures as such Lender may deem reasonable, if as a result thereof the
circumstances which would cause such Lender to be an Affected Lender would cease
to exist or the additional amounts which would otherwise be required to be paid
to such

 

15

--------------------------------------------------------------------------------


 

Lender pursuant to Section 1.14, 1.15 or 1.16 would be materially reduced and
if, as determined by such Lender in its sole discretion, the making, issuing,
funding or maintaining of such Loans through such other office or in accordance
with such other measures, as the case may be, would not otherwise adversely
affect such Loans or the interests of such Lender; provided such Lender will not
be obligated to utilize such other office pursuant to this Section 1.17 unless
Borrower agrees to pay all incremental expenses incurred by such Lender as a
result of utilizing such other office as described in clause (a) above.  A
certificate as to the amount of any such expenses payable by Borrower pursuant
to this Section 1.17 (setting forth in reasonable detail the basis for
requesting such amount) submitted by such Lender to Borrower (with a copy to the
Agent) shall be conclusive absent manifest error.

 

1.18.                     Removal or Replacement of a Lender.  Anything
contained herein to the contrary notwithstanding, in the event that: (a) (i) any
Lender (an “Increased-Cost Lender”) shall give notice to Borrower that such
Lender is an Affected Lender or that such Lender is entitled to receive payments
under Section 1.14, 1.15 or 1.16, (ii) the circumstances which have caused such
Lender to be an Affected Lender or which entitle such Lender to receive such
payments shall remain in effect, and (iii) such Lender shall fail to withdraw
such notice within five Business Days after Borrower’s request for such
withdrawal; or (b) in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions of this
Agreement as contemplated by Section 9.8, the consent of the Requisite Lenders
shall have been obtained but the consent of one or more of such other Lenders
(each a “Non-Consenting Lender”) whose consent is required shall not have been
obtained; then, with respect to each such Increased-Cost Lender or
Non-Consenting Lender (the “Terminated Lender”), Borrower may, by giving written
notice to the Agent and any Terminated Lender of its election to do so, elect to
cause such Terminated Lender (and such Terminated Lender hereby irrevocably
agrees) to assign its outstanding Loans, in full, to one or more Eligible
Assignees (each a “Replacement Lender”) in accordance with the provisions of
Section 9.4(c) and Borrower shall pay any fees payable thereunder in connection
with such assignment; provided (1) on the date of such assignment, the
Replacement Lender shall pay to the Terminated Lender an amount equal to the
principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender, together with any repayment premium pursuant to Section
1.8(b) that would be payable were the Loans of such Terminated Lender being
optionally repaid on such date; (2) on the date of such assignment, Borrower
shall pay any amounts payable to such Terminated Lender pursuant to Section
1.14(c), 1.15 or 1.16 or otherwise as if it were a prepayment; and (3) in the
event such Terminated Lender is a Non-Consenting Lender, each Replacement Lender
shall consent, at the time of such assignment, to each matter in respect of
which such Terminated Lender was a Non-Consenting Lender.  Upon the prepayment
of all amounts owing to any Terminated Lender, such Terminated Lender shall no
longer constitute a “Lender” for purposes hereof (and without any further action
required by such Terminated Lender); provided any rights of such Terminated
Lender to indemnification hereunder shall survive as to such Terminated Lender.

 

16

--------------------------------------------------------------------------------


 


SECTION 2.


 


AFFIRMATIVE COVENANTS


 

Borrower agrees that from and after the date hereof and until the Maturity Date:

 

2.1.                            Compliance with Laws and Contractual
Obligations.  Borrower will (a) comply with and shall cause each of its
Subsidiaries to comply with (i) the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including, without
limitation, laws, rules, regulations and orders relating to taxes, employer and
employee contributions, securities, employee retirement and welfare benefits and
employee health and safety) as now in effect and which may be imposed in the
future in all jurisdictions in which Borrower or any of its Subsidiaries is now
doing business or may hereafter be doing business; provided that this clause (i)
shall not include environmental protection matters which shall be governed by
Section 2.5 and (ii) the obligations, covenants and conditions contained in all
Contractual Obligations of Borrower or any of its Subsidiaries other than those
arising under the First Lien Credit Agreement and those laws, rules,
regulations, orders and provisions of such Contractual Obligations the
noncompliance with which could not be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect, and (b) maintain or
obtain and shall cause each of its Subsidiaries to maintain or obtain all
licenses, qualifications and permits now held or hereafter required to be held
by Borrower or any of its Subsidiaries, for which the loss, suspension,
revocation or failure to obtain or renew, could reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.  This
Section 2.1 shall not preclude Borrower or its Subsidiaries from contesting any
taxes or other payments, if they are being diligently contested in good faith in
a manner which stays enforcement of any Lien in respect thereof and if
appropriate expense provisions have been recorded in conformity with GAAP,
subject to Section 3.2.  Borrower represents and warrants that it (i) is in
compliance and each of its Subsidiaries is in compliance with the requirements
of all applicable laws, rules, regulations and orders of any Governmental
Authority and the obligations, covenants and conditions contained in all
Contractual Obligations other than those laws, rules, regulations, orders and
provisions of such Contractual Obligations the noncompliance with which could
not be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect, and (ii) maintains and each of its Subsidiaries
maintains all licenses, qualifications and permits referred to above.

 

2.2.                            Insurance; Damage to or Destruction of
Collateral.

 


(A)                                 BORROWER SHALL, AT ITS SOLE COST AND
EXPENSE, MAINTAIN THE POLICIES OF INSURANCE DESCRIBED ON SCHEDULE 5.18 AS IN
EFFECT ON THE DATE HEREOF OR OTHERWISE IN FORM AND AMOUNTS AND WITH INSURERS
REASONABLY ACCEPTABLE TO AGENT.  SUCH POLICIES OF INSURANCE (OR THE LOSS PAYABLE
AND ADDITIONAL INSURED ENDORSEMENTS DELIVERED TO AGENT) SHALL CONTAIN PROVISIONS
PURSUANT TO WHICH THE INSURER AGREES TO PROVIDE 30 DAYS PRIOR WRITTEN NOTICE TO
AGENT IN THE EVENT OF ANY NON-RENEWAL, CANCELLATION OR AMENDMENT OF ANY SUCH
INSURANCE POLICY.  IF BORROWER

 

17

--------------------------------------------------------------------------------


 


AT ANY TIME OR TIMES HEREAFTER SHALL FAIL TO OBTAIN OR MAINTAIN ANY OF THE
POLICIES OF INSURANCE REQUIRED ABOVE OR TO PAY ALL PREMIUMS RELATING THERETO,
AGENT MAY AT ANY TIME OR TIMES THEREAFTER OBTAIN AND MAINTAIN SUCH POLICIES OF
INSURANCE AND PAY SUCH PREMIUMS AND TAKE ANY OTHER ACTION WITH RESPECT THERETO
THAT AGENT DEEMS ADVISABLE.  AGENT SHALL HAVE NO OBLIGATION TO OBTAIN INSURANCE
FOR BORROWER OR ANY SUBSIDIARY OR PAY ANY PREMIUMS THEREFOR.  BY DOING SO, AGENT
SHALL NOT BE DEEMED TO HAVE WAIVED ANY DEFAULT ARISING FROM BORROWER’S FAILURE
TO MAINTAIN SUCH INSURANCE OR PAY ANY PREMIUMS THEREFOR.  ALL SUMS SO DISBURSED,
INCLUDING REASONABLE ATTORNEYS’ FEES, COURT COSTS AND OTHER CHARGES RELATED
THERETO, SHALL BE PAYABLE ON DEMAND BY BORROWER TO AGENT AND SHALL BE ADDITIONAL
OBLIGATIONS HEREUNDER SECURED BY THE COLLATERAL.


 


(B)                                 BORROWER SHALL DELIVER TO AGENT FROM TIME TO
TIME A REPORT OF A REPUTABLE INSURANCE BROKER, REASONABLY SATISFACTORY TO AGENT,
WITH RESPECT TO ITS INSURANCE POLICIES.


 


(C)                                  BORROWER SHALL DELIVER TO AGENT, IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT, ENDORSEMENTS TO (I) ALL “ALL
RISK” AND BUSINESS INTERRUPTION INSURANCE NAMING AGENT, ON BEHALF OF ITSELF AND
LENDERS, AS LOSS PAYEE AS ITS INTEREST MAY APPEAR, AND (II) ALL GENERAL
LIABILITY AND OTHER LIABILITY POLICIES NAMING AGENT, ON BEHALF OF ITSELF AND
LENDERS, AS ADDITIONAL INSURED.  EACH CREDIT PARTY IRREVOCABLY MAKES,
CONSTITUTES AND APPOINTS AGENT (AND ALL OFFICERS, EMPLOYEES OR AGENTS DESIGNATED
BY AGENT), SO LONG AS ANY EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, AS
EACH CREDIT PARTY’S TRUE AND LAWFUL AGENT AND ATTORNEY-IN-FACT FOR THE PURPOSE
OF MAKING, SETTLING AND ADJUSTING CLAIMS UNDER SUCH “ALL RISK” POLICIES OF
INSURANCE, ENDORSING THE NAME OF EACH CREDIT PARTY ON ANY CHECK OR OTHER ITEM OF
PAYMENT FOR THE PROCEEDS OF SUCH “ALL RISK” POLICIES OF INSURANCE AND FOR MAKING
ALL DETERMINATIONS AND DECISIONS WITH RESPECT TO SUCH “ALL RISK” POLICIES OF
INSURANCE.  AGENT SHALL HAVE NO DUTY TO EXERCISE ANY RIGHTS OR POWERS GRANTED TO
IT PURSUANT TO THE FOREGOING POWER-OF-ATTORNEY.  FOR THE AVOIDANCE OF DOUBT,
SUBJECT TO SECTION 1.9(A), BORROWER SHALL BE ENTITLED TO RETAIN ANY INSURANCE
PROCEEDS RECEIVED BY IT SO LONG AS NO EVENT OF DEFAULT IS CONTINUING.


 

2.3.                            Inspection; Lender Meeting.  Borrower and each
of its Subsidiaries shall permit any authorized representatives of Agent to
visit, audit and inspect any of the properties of Borrower and its Subsidiaries,
including its and their financial and accounting records, and to make copies and
take extracts therefrom, and to discuss its and their affairs, finances and
business with its and their officers and certified public accountants, at such
reasonable times during normal business hours and as often as may be reasonably
requested.  Representatives of each Lender will be permitted to accompany
representatives of Agent during each visit, inspection and discussion referred
to in the immediately preceding sentence.  Without in any way limiting the
foregoing, Borrower and its Subsidiaries will, upon request by Agent,
participate and will cause key management personnel of Borrower and its
Subsidiaries to participate in a meeting with Agent and Lenders once during each
year, which meeting shall be held at such time and such place as may be
reasonably requested by Agent.

 

18

--------------------------------------------------------------------------------


 

2.4.                            Organizational Existence.  Except as otherwise
permitted by Section 3.6, Borrower will and will cause its Subsidiaries to at
all times preserve and keep in full force and effect its organizational
existence and all rights and franchises material to its business.

 

2.5.                            Environmental Matters.  Borrower shall and shall
cause each of its Subsidiaries and each other Person within its control to
(a) conduct its operations and keep and maintain its Real Estate in compliance
with all Environmental Laws and Environmental Permits other than noncompliance
that could not reasonably be expected to have a Material Adverse Effect;
(b) implement any and all investigation, remediation, removal and response
actions that are appropriate or necessary to maintain the value and
marketability of the Real Estate or to otherwise comply in all material respects
with Environmental Laws and Environmental Permits pertaining to the presence,
generation, treatment, storage, use, disposal, transportation or Release of any
Hazardous Material on, at, in, under, above, to, from or about any of its Real
Estate; (c) notify Agent promptly after Borrower or any Person within its
control becomes aware of any violation of Environmental Laws or Environmental
Permits or any Release on, at, in, under, above, to, from or about any Real
Estate that is reasonably likely to result in Environmental Liabilities to
Borrower or its Subsidiaries in excess of $500,000; and (d) promptly forward to
Agent a copy of any order, notice, request for information or any communication
or report received by Borrower or any Person within its control in connection
with any such violation or Release or any other matter relating to any
Environmental Laws or Environmental Permits that could reasonably be expected to
result in Environmental Liabilities in excess of $500,000, in each case whether
or not the Environmental Protection Agency or any Governmental Authority has
taken or threatened any action in connection with any such violation, Release or
other matter.  If Agent at any time has a reasonable basis to believe that there
may be a violation of any Environmental Laws or Environmental Permits by
Borrower or any Person under its control or any Environmental Liability arising
thereunder, or a Release of Hazardous Materials on, at, in, under, above, to,
from or about any of its Real Estate, that, in each case, could reasonably be
expected to have a Material Adverse Effect, then Borrower and its Subsidiaries
shall, upon Agent’s written request (i) cause the performance of such
environmental audits including subsurface sampling of soil and groundwater, and
preparation of such environmental reports, at Borrower’s expense, as Agent may
from time to time reasonably request, which shall be conducted by reputable
environmental consulting firms reasonably acceptable to Agent and shall be in
form and substance reasonably acceptable to Agent, and (ii) permit Agent or its
representatives to have access to all Real Estate for the purpose of conducting
such environmental audits and testing as Agent deems appropriate, including
subsurface sampling of soil and groundwater.  Borrower shall reimburse Agent for
the costs of such audits and tests and the same will constitute a part of the
Obligations secured hereunder.

 

2.6.                            Landlords’ Agreements, Mortgagee Agreements,
Bailee Letters and Real Estate Purchases.  Unless the Agent shall have waived
such requirement with respect to any property, Borrower shall use reasonable
efforts to obtain a landlord’s agreement, mortgagee agreement or bailee letter,
as applicable, from the lessor of each leased property, mortgagee of owned
property or bailee with respect to any warehouse, processor or converter
facility

 

19

--------------------------------------------------------------------------------


 

or other location where Collateral is stored or located, which agreement or
letter shall contain a waiver or subordination of all Liens or claims that the
landlord, mortgagee or bailee may assert against the Collateral at that
location, and shall otherwise be reasonably satisfactory in form and substance
to Agent.  Borrower shall and shall cause its Subsidiaries to timely and fully
pay and perform their obligations under all leases and other agreements with
respect to each leased location or public warehouse where any Collateral is or
may be located except for such obligations being diligently contested in good
faith and in respect of which, if appropriate, expense provisions have been
recorded in accordance with GAAP.

 

2.7.                            Conduct of Business.  Borrower shall, and shall
cause its Subsidiaries to, at all times maintain, preserve and protect all of
its assets and properties used or useful in the conduct of their respective
businesses, and keep the same in good repair, working order and condition in all
material respects (taking into consideration ordinary wear and tear) and from
time to time make, or cause to be made, all necessary or appropriate repairs,
replacements and improvements thereto consistent with industry practices;
continue to conduct its business substantially as now conducted or as otherwise
permitted hereunder.

 

2.8.                            Further Assurances.

 


(A)                                 EACH CREDIT PARTY SHALL, FROM TIME TO TIME,
EXECUTE OR AUTHORIZE THE EXECUTION OF SUCH GUARANTIES, FINANCING STATEMENTS,
DOCUMENTS, CONTROL AGREEMENTS, SECURITY AGREEMENTS AND REPORTS AS AGENT OR
REQUISITE LENDERS AT ANY TIME MAY REASONABLY REQUEST TO EVIDENCE, PERFECT OR
OTHERWISE IMPLEMENT THE GUARANTIES AND SECURITY FOR REPAYMENT OF THE OBLIGATIONS
CONTEMPLATED BY THE LOAN DOCUMENTS.


 


(B)                                 PROMPTLY, AND IN ANY EVENT WITHIN NINETY
(90) DAYS AFTER THE CLOSING DATE (UNLESS OTHERWISE EXTENDED BY THE AGENT), (I)
EACH CREDIT PARTY WILL TAKE SUCH ACTIONS AS IS REQUIRED TO PERFECT THE SECURITY
INTEREST OF THE AGENT IN ALL VEHICLES SUBJECT TO CERTIFICATE OF TITLE LAWS IN
CALIFORNIA, ARIZONA AND MINNESOTA AND (II) FOR ALL OTHER MOTOR VEHICLES OWNED BY
EACH CREDIT PARTY AS OF THE CLOSING DATE, THE CREDIT PARTIES SHALL, SUBJECT TO
REQUIREMENTS OF LAW AND THE INTERCREDITOR AGREEMENT, TAKE SUCH ACTION AS MAY BE
REASONABLY REQUESTED BY THE AGENT TO PERFECT THE AGENT’S LIEN ON SUCH VEHICLES. 
PROMPTLY, AND IN ANY EVENT WITHIN TEN (10) BUSINESS DAYS FOLLOWING THE CLOSING
DATE (UNLESS OTHERWISE EXTENDED BY THE AGENT), THE CREDIT PARTIES SHALL AMEND
EACH EXISTING CONTROL AGREEMENT IN FAVOR OF THE FIRST LIEN AGENT OR ENTER INTO A
SEPARATE CONTROL AGREEMENT IN FAVOR OF AGENT, IN EACH CASE, SUBJECT TO THE TERMS
OF THE INTERCREDITOR AGREEMENT, TO PROVIDE THE AGENT WITH “CONTROL” OVER SUCH
DEPOSIT ACCOUNTS WITHIN THE MEANING OF THE CODE.  PROMPTLY FOLLOWING THE CLOSING
DATE, EACH CREDIT PARTY SHALL USE COMMERCIALLY REASONABLY EFFORTS TO DELIVER
SUCH LANDLORD WAIVERS AND BAILEE LETTERS AS FURTHER DESCRIBED IN SECTION 2.6
THAT THE FIRST LIEN AGENT HAS RECEIVED PURSUANT TO THE REVOLVING CREDIT
AGREEMENT . PROMPTLY, AND IN ANY EVENT WITH 30 DAYS AFTER THE CLOSING DATE
(UNLESS OTHERWISE EXTENDED BY AGENT), EACH CREDIT PARTY SHALL DELIVER LIEN
SEARCH RESULTS IN EACH OF THE JURISDICTIONS SET FORTH ON SCHEDULE 2.8(B).

 

20

--------------------------------------------------------------------------------


 


(C)                                  EACH CREDIT PARTY SHALL, FROM TIME TO TIME,
CAUSE ALL CHATTEL PAPER (EXCLUDING WRITTEN LEASE AGREEMENTS GOVERNING SHORT-TERM
RENTALS) OWNED BY SUCH CREDIT PARTY WITH AN INDIVIDUAL VALUE IN EXCESS OF
$100,000 (PROVIDED THAT THE AGGREGATE VALUE OF ALL CHATTEL PAPER (EXCLUDING
WRITTEN LEASE AGREEMENTS GOVERNING SHORT TERM RENTALS) NOT SO LEGENDED DOES NOT
EXCEED $1,000,000) TO BE CONSPICUOUSLY LEGENDED TO INDICATE THAT IT IS SUBJECT
TO A LIEN IN FAVOR OF AGENT.


 


(D)                                 IN THE EVENT ANY CREDIT PARTY ACQUIRES AN
OWNERSHIP INTEREST IN REAL PROPERTY AFTER THE CLOSING DATE WITH A FAIR MARKET
VALUE IN EXCESS OF $1,000,000, SUCH CREDIT PARTY SHALL DELIVER TO AGENT A FULLY
EXECUTED MORTGAGE OR DEED OF TRUST OVER SUCH REAL PROPERTY IN FORM AND SUBSTANCE
SIMILAR TO THE MORTGAGES DELIVERED CONCURRENTLY HEREWITH, WITH SUCH VARIATIONS
AS MAY BE REASONABLY REQUIRED BY AGENT IN ORDER TO CONFORM TO AND/OR TAKE
ADVANTAGE OF LAWS OF THE STATE IN WHICH SUCH REAL PROPERTY IS LOCATED, TOGETHER
WITH SUCH TITLE INSURANCE POLICIES, SURVEYS, APPRAISALS, EVIDENCE OF INSURANCE,
LEGAL OPINIONS, ENVIRONMENTAL ASSESSMENTS AND OTHER DOCUMENTS AND CERTIFICATES
AS SHALL BE REASONABLY REQUIRED BY AGENT.


 


(E)                                  PROMPTLY, AND IN ANY EVENT WITHIN 30 DAYS
(UNLESS OTHERWISE EXTENDED BY THE AGENT) AFTER THE ACQUISITION BY BORROWER OR
ITS SUBSIDIARIES OF ASSETS OR PERSONAL PROPERTY OF THE TYPE THAT WOULD HAVE
CONSTITUTED COLLATERAL ON THE CLOSING DATE AND INVESTMENTS OF THE TYPE THAT
WOULD HAVE CONSTITUTED COLLATERAL ON THE CLOSING DATE, BORROWER WILL TAKE, OR
WILL CAUSE ITS SUBSIDIARIES TO TAKE, ALL NECESSARY ACTION, INCLUDING (I) THE
FILING OF APPROPRIATE FINANCING STATEMENTS UNDER THE APPLICABLE PROVISIONS OF
THE UCC, APPLICABLE FOREIGN, DOMESTIC OR LOCAL LAWS, RULES OR REGULATIONS IN
EACH OF THE OFFICES WHERE SUCH FILING IS NECESSARY OR APPROPRIATE, (II) THE
EXECUTION AND DELIVERY OF CONTROL AGREEMENTS (SUBJECT TO SECTION 3.13), AND
(III) THE NOTATION OF THE LIEN OF AGENT ON ANY CERTIFICATE OF TITLE, IN EACH
CASE, TO CREATE AND PERFECT A PERFECTED LIEN IN SUCH COLLATERAL (OR COMPARABLE
INTEREST UNDER FOREIGN LAW IN THE CASE OF FOREIGN COLLATERAL) PURSUANT TO AND TO
THE FULL EXTENT REQUIRED BY THE SECURITY AGREEMENTS AND THIS AGREEMENT (OR
OTHERWISE IN FORM SUFFICIENT TO PERFECT THE AGENT’S SECURITY INTEREST THEREIN AS
REASONABLY DETERMINED BY AGENT).


 


(F)                                   BORROWER SHALL (I) CAUSE EACH PERSON, UPON
ITS BECOMING A SUBSIDIARY OF BORROWER, PROMPTLY TO GUARANTY THE OBLIGATIONS AND
TO GRANT TO AGENT, FOR THE BENEFIT OF AGENT AND LENDERS, A SECURITY INTEREST
(SUBJECT TO THE THRESHOLDS AND EXCLUSIONS OTHERWISE SET FORTH IN THE LOAN
DOCUMENTS) IN THE REAL, PERSONAL AND MIXED PROPERTY OF SUCH PERSON TO SECURE THE
OBLIGATIONS AND (II) PLEDGE, OR CAUSE TO BE PLEDGED, TO AGENT, FOR THE BENEFIT
OF AGENT AND LENDERS, ALL OF THE STOCK OF SUCH SUBSIDIARY TO SECURE THE
OBLIGATIONS.  THE DOCUMENTATION FOR SUCH GUARANTY, SECURITY AND PLEDGE SHALL BE
SUBSTANTIALLY SIMILAR TO THE LOAN DOCUMENTS EXECUTED CONCURRENTLY HEREWITH WITH
SUCH MODIFICATIONS AS ARE REASONABLY REQUESTED BY AGENT AND SHALL BE ACCOMPANIED
BY SUCH LEGAL OPINIONS AND OTHER DOCUMENTS AS AGENT MAY REASONABLY REQUEST. 
NOTWITHSTANDING THE FOREGOING, IN THE EVENT THAT A PERSON BECOMES A SUBSIDIARY
OF BORROWER AND SUCH PERSON IS A “CONTROLLED FOREIGN CORPORATION”, AS DEFINED IN
SECTION 957(A) OF THE IRC (A “CFC”), OF BORROWER, THEN BORROWER SHALL (A) NOT BE
OBLIGATED TO CAUSE SUCH CFC TO COMPLY WITH CLAUSE (I) OF THIS SUBSECTION (F) AND
NOTHING IN THIS AGREEMENT SHALL CAUSE ANY CFC TO HAVE ANY OBLIGATION UNDER THIS
AGREEMENT, AND (B) PLEDGE OR CAUSE TO

 

21

--------------------------------------------------------------------------------


 


BE PLEDGED NO MORE THAN SIXTY-FIVE PERCENT (65%) OF ALL OF THE STOCK OF SUCH
CFC; PROVIDED THAT BORROWER SHALL NOT BE OBLIGATED TO PLEDGE OR CAUSE TO BE
PLEDGED ANY ASSETS OWNED BY ANY CFC (INCLUDING THE STOCK OF SUCH CFC OWNED BY
ANOTHER CFC).


 


(G)                                  IN THE EVENT THAT ANY CREDIT PARTY TAKES
ANY ACTION (OTHER THAN DELIVERY OF COLLATERAL TO THE FIRST LIEN AGENT) TO GRANT
A SECURITY INTEREST TO SECURE THE FIRST LIEN OBLIGATIONS OR TO PERFECT ANY
SECURITY INTEREST FOR THE BENEFIT OF THE FIRST LIEN OBLIGATIONS, THEN
NOTWITHSTANDING THAT BORROWER WOULD NOT OTHERWISE BE REQUIRED BY THE LOAN
DOCUMENTS TO TAKE SUCH ACTION TO GRANT OR PERFECT A SECURITY INTEREST FOR THE
OBLIGATIONS, BORROWER SHALL, OR SHALL CAUSE ITS APPLICABLE SUBSIDIARY TO, GRANT
OR PERFECT SUCH SECURITY INTEREST TO SECURE THE OBLIGATIONS SUBJECT TO THE TERMS
OF THE INTERCREDITOR AGREEMENT.


 

2.9.                            Cash Management Systems.  Borrower shall, and
shall cause each of its Subsidiaries to, promptly enter into Control Agreements
with respect to each deposit account (other than Excluded Accounts) maintained
by Borrower or any Subsidiary after the Closing Date.  Each such Control
Agreement shall be in form and substance satisfactory to Agent.

 


SECTION 3.


 


NEGATIVE COVENANTS


 

Borrower agrees that from and after the date hereof until the Maturity Date:

 

3.1.                            Indebtedness.  Borrower shall not and shall not
cause or permit its Subsidiaries directly or indirectly to create, incur,
assume, or otherwise become or remain directly or indirectly liable with respect
to any Indebtedness (other than pursuant to a Contingent Obligation permitted
under Section 3.4) except:

 

(a)                                 the Obligations and any Permitted
Refinancing Indebtedness in respect thereof;

 

(b)                                 existing Indebtedness described in
Schedule 3.1 and Permitted Refinancing Indebtedness in respect thereof;

 

(c)                                  Indebtedness consisting of intercompany
loans and advances made by any Credit Party to another Credit Party; provided
that (i) such obligor Credit Party shall have executed and delivered to each
such obligee Credit Party a demand note (as amended, modified, extended,
substituted or replaced from time to time, an “Intercompany Note” and,
collectively the “Intercompany Notes”) to evidence any such intercompany
Indebtedness owing at any time by such obligor Credit Party to such obligee
Credit Party, which Intercompany Notes shall be substantially in the form of
Exhibit 3.1(c) and shall be pledged and, following the First Lien Loan
Termination Date, delivered to Agent pursuant to the applicable Pledge Agreement
or Security Agreement as additional collateral security for the Obligations;
(ii) the obligations of such

 

22

--------------------------------------------------------------------------------


 

obligor Credit Party under any such Intercompany Notes shall be subordinated to
the Obligations of such obligor Credit Party hereunder pursuant to Section
9.22;  (iii) at the time any such intercompany loan or advance is made to such
obligor Borrower and after giving effect thereto, such obligor Credit Party
shall be Solvent; and (iv) no Default or Event of Default would occur and be
continuing after giving effect to any such proposed intercompany loan.

 

(d)                                 Indebtedness of Borrower under the Revolving
Credit Facility and Indebtedness of the Guarantors under any guarantees in
respect of the Revolving Credit Facility and Indebtedness of Credit Parties
under any Permitted Refinancing Indebtedness in respect of any such Indebtedness
in an aggregate principal amount not to exceed (x) $61,000,000 minus (y) the
amount by which the commitments thereunder are permanently reduced (other than
in connection with the incurrence of a like amount of Permitted Refinancing
Indebtedness);

 

(e)                                  Indebtedness at any time outstanding
secured by purchase money Liens or incurred with respect to Capital Leases which
together with principal Indebtedness does not exceed $7,500,000 in the aggregate
in principal (or notional principal) at any time outstanding;

 

(f)                                   any other Indebtedness not to exceed
$1,000,000 in aggregate principal amount at any time outstanding;

 

(g)                                  Indebtedness in an amount not to exceed
$2,000,000 arising from a Permitted Acquisition that is either (x) unsecured or
secured by the assets so acquired and issued to the seller in such Permitted
Acquisition or (y) unsecured or secured only be specific assets or properties of
the Target and which was not created in contemplation of such Permitted
Acquisition;

 

(h)                                 Indebtedness in respect of Interest Rate
Obligations;

 

(i)                                     Qualified Subordinated Debt; provided
that to the extent the Net Proceeds therefrom during the term of this Agreement
exceed $25,000,000, Borrower shall apply such excess amount of Net Proceeds to a
prepayment of the Loans pursuant to Section 1.9(b);

 

(j)                                    surety bonds issued in the ordinary
course of business which are permitted to be secured pursuant to Section 3.2;
and

 

(k)                                 prior to December 16, 2005, Indebtedness in
respect of the Senior Unsecured Notes; provided that the Senior Unsecured Notes
are irrevocably called for redemption on the Closing Date and funds sufficient
to pay the redemption price therefor are deposited with the trustee under the
Senior Unsecured Notes Indenture on the Closing Date.

 

23

--------------------------------------------------------------------------------


 

3.2.                            Liens and Related Matters.

 


(A)                                 NO LIENS.  BORROWER SHALL NOT AND SHALL NOT
CAUSE OR PERMIT ITS SUBSIDIARIES TO DIRECTLY OR INDIRECTLY CREATE, INCUR, ASSUME
OR PERMIT TO EXIST ANY LIEN ON OR WITH RESPECT TO ANY PROPERTY OR ASSET OF
BORROWER OR ANY SUCH SUBSIDIARY, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OR ANY
INCOME OR PROFITS THEREFROM, EXCEPT PERMITTED ENCUMBRANCES (INCLUDING, WITHOUT
LIMITATION, THOSE LIENS CONSTITUTING PERMITTED ENCUMBRANCES EXISTING ON THE DATE
HEREOF AND RENEWALS AND EXTENSIONS THEREOF, AS SET FORTH ON SCHEDULE 3.2).


 


(B)                                 NO NEGATIVE PLEDGES.  BORROWER SHALL NOT AND
SHALL NOT CAUSE OR PERMIT ITS SUBSIDIARIES TO DIRECTLY OR INDIRECTLY ENTER INTO
OR ASSUME ANY AGREEMENT (OTHER THAN THE LOAN DOCUMENTS, SUBJECT TO THE TERMS OF
THE INTERCREDITOR AGREEMENT, THE FIRST LIEN CREDIT AGREEMENT AND OTHER SECURED
INDEBTEDNESS PERMITTED BY THIS AGREEMENT (WITH RESPECT TO THE ASSETS SECURING
SUCH INDEBTEDNESS)) PROHIBITING THE CREATION OR ASSUMPTION OF ANY LIEN UPON ITS
PROPERTIES OR ASSETS, WHETHER NOW OWNED OR HEREAFTER ACQUIRED SECURING THE
OBLIGATIONS.


 


(C)                                  NO RESTRICTIONS ON SUBSIDIARY DISTRIBUTIONS
TO BORROWER.  EXCEPT AS PROVIDED HEREIN AND IN THE FIRST LIEN CREDIT AGREEMENT
(AND OTHER INDEBTEDNESS OF BORROWER THAT IS NO MORE RESTRICTIVE THAN THE TERMS
OF THIS AGREEMENT OR THE FIRST LIEN CREDIT AGREEMENT), BORROWER SHALL NOT AND
SHALL NOT CAUSE OR PERMIT ITS SUBSIDIARIES TO DIRECTLY OR INDIRECTLY CREATE OR
OTHERWISE CAUSE OR SUFFER TO EXIST OR BECOME EFFECTIVE ANY CONSENSUAL
ENCUMBRANCE OR RESTRICTION OF ANY KIND ON THE ABILITY OF ANY SUCH SUBSIDIARY TO
(1) PAY DIVIDENDS OR MAKE ANY OTHER DISTRIBUTION ON ANY OF SUCH SUBSIDIARY’S
STOCK OWNED BY BORROWER OR ANY OTHER SUBSIDIARY; (2) PAY ANY INDEBTEDNESS OWED
TO BORROWER OR ANY OTHER SUBSIDIARY; (3) MAKE LOANS OR ADVANCES TO BORROWER OR
ANY OTHER SUBSIDIARY; OR (4) TRANSFER ANY OF ITS PROPERTY OR ASSETS TO BORROWER
OR ANY OTHER SUBSIDIARY.


 

3.3.                            Investments.  Borrower shall not and shall not
cause or permit its Subsidiaries to directly or indirectly make or own any
Investment in any Person except:

 

(a)                                 Borrower and its Subsidiaries may make and
own Investments in Cash Equivalents;

 

(b)                                 subject to Section 9.22, any Credit Party
may make intercompany loans to other Credit Parties to the extent permitted
under Section 3.1;

 

(c)                                  Borrower and its Subsidiaries may make
loans and advances to employees for moving, entertainment, travel and other
similar expenses in the ordinary course of business not to exceed $500,000 in
the aggregate at any time outstanding;

 

(d)                                 Investments by Borrower or any Subsidiary in
any Credit Party;

 

(e)                                  Borrower and its Subsidiaries may own the
Investments listed on Schedule 3.3(e) and outstanding on the Closing Date and
any continuation, renewal or amendment thereof that does not increase the amount
thereof;

 

24

--------------------------------------------------------------------------------


 

(f)                                   Borrower may make Investments constituting
Permitted Acquisitions;

 

(g)                                  Investments in Credit Parties;

 

(h)                                 Investments in Interest Rate Obligations;
and

 

(i)                                     other Investments in an aggregate amount
outstanding at any time not to exceed $3,000,000.

 

3.4.                            Contingent Obligations.  Borrower shall not and
shall not cause or permit its Subsidiaries to directly or indirectly create or
become or be liable with respect to any Contingent Obligation except:

 

(a)                                 letters of credit under the First Lien
Credit Agreement;

 

(b)                                 Interest Rate Obligations;

 

(c)                                  those resulting from endorsement of
negotiable instruments for collection in the ordinary course of business;

 

(d)                                 those existing on the Closing Date and
described in Schedule 3.4;

 

(e)                                  those arising under indemnity agreements to
title insurers to cause such title insurers to issue to Agent mortgagee title
insurance policies;

 

(f)                                   those arising with respect to customary
indemnification obligations incurred in connection with Asset Dispositions
permitted hereunder;

 

(g)                                  those incurred in the ordinary course of
business with respect to surety and appeal bonds, performance and
return-of-money bonds and other similar obligations;

 

(h)                                 those incurred with respect to Indebtedness
permitted by Section 3.1 and of other obligations not prohibited hereunder;
provided that any such Contingent Obligation is subordinated to the Obligations
to the same extent as the Indebtedness to which it relates is subordinated to
the Obligations;

 

(i)                                     Contingent Obligations arising from the
guarantee by any Credit Party of any Indebtedness otherwise permitted by Section
3.1; and

 

(j)                                    any other Contingent Obligation not
expressly permitted by clauses (a) through (h) above, so long as any such other
Contingent Obligations, in the aggregate at any time outstanding, do not exceed
$1,000,000.

 

25

--------------------------------------------------------------------------------


 

3.5.                            Restricted Payments.  The Credit Parties shall
not and shall not cause or permit their Subsidiaries to directly or indirectly
declare, order, pay, make or set apart any sum for any Restricted Payment,
except that:

 

(a)                                 Omitted;

 

(b)                                 Omitted;

 

(c)                                  Subsidiaries of Borrower may make
Restricted Payments to any Credit Party;

 

(d)                                 the redemption of the Preferred Stock to be
Redeemed within 35 days of the Closing Date in accordance with its terms as in
effect on the Closing Date;

 

(e)                                  Borrower may pay management fees and
reasonable out-of-pocket expenses payable semi-annually pursuant to the BRS
Management Services Agreement as in effect on the Closing Date; provided that no
Default or Event of Default exists at the time of any such Restricted Payment or
would occur as a result thereof; and

 

(f)                                   So long as no Default or Event of Default
is continuing, Borrower may repurchase Stock owned by employees, officers or
directors of Borrower or any of its Subsidiaries or their authorized
representatives upon the death, disability or termination of employment of such
employees, officers or directors, or as otherwise required by employment
agreements, in an aggregate amount not to exceed (x) one million dollars
($1,000,000) in any calendar year or (y) three million dollars ($3,000,000)
during the term of this Agreement, plus, (i) the aggregate cash proceeds
actually received from any issuance of Stock during such calendar year by
Borrower or any of its Subsidiaries to employees, officers or directors of
Borrower or its Subsidiaries and (ii) the aggregate cash proceeds actually
received in such calendar year from any payments on life insurance policies in
which Borrower or any of its Subsidiaries is the beneficiary with respect to any
employees, officers or directors of Borrower or any of its Subsidiaries which
proceeds are used to purchase the Stock of Borrower held by any such employees,
officers or directors.

 

3.6.                            Restriction on Fundamental Changes; Permitted
Acquisitions.

 


(A)                                 BORROWER SHALL NOT AND SHALL NOT CAUSE OR
PERMIT ITS SUBSIDIARIES TO DIRECTLY OR INDIRECTLY:


 

(i)                                     amend, modify or waive any term or
provision of its organizational documents, including its articles of
incorporation, certificates of designations pertaining to preferred stock (other
than the amendments to Borrower’s preferred stock contemplated by Section 3.19),
by-laws, partnership agreement or operating agreement in any way materially
adversely affecting the Lenders unless required by law;

 

26

--------------------------------------------------------------------------------


 

(ii)                                  enter into any transaction of merger or
consolidation except, upon not less than five (5) Business Days’ prior written
notice to Agent, any Subsidiary of Borrower may be merged with or into Borrower
or any Subsidiary of Borrower (and in connection therewith Borrower will take
such action as may be required to preserve and protect the Liens of the Agent on
the Collateral); provided that if the Subsidiary so merged is a Credit Party,
the surviving company shall be a Credit Party;

 

(iii)                               liquidate, wind-up or dissolve itself (or
suffer any liquidation or dissolution) except, upon not less than five (5)
Business Days’ prior written notice to Agent, any Subsidiary of Borrower may be
liquidated or dissolved and its assets distributed to any Credit Party (and in
connection therewith Borrower will take such action as may be required to
preserve and protect the Liens of the Agent on the Collateral); or

 

(iv)                              acquire by purchase or otherwise all or any
substantial part of the business or assets of any other Person other than in a
Permitted Acquisition.

 


(B)                                 BORROWER MAY ACQUIRE ALL OR SUBSTANTIALLY
ALL OF THE ASSETS OR STOCK OF ANY PERSON (THE “TARGET”) (IN EACH CASE, A
“PERMITTED ACQUISITION”) SUBJECT TO THE SATISFACTION OF EACH OF THE FOLLOWING
CONDITIONS:


 

(i)                                     Agent shall receive at least thirty (30)
days’ prior written notice (or such shorter notice as to which Agent may consent
in its sole discretion) of such proposed Permitted Acquisition, which notice
shall include a reasonably detailed description of such proposed Permitted
Acquisition;

 

(ii)                                  such Permitted Acquisition shall be
consensual and shall have been approved by the Target’s board of directors and
Borrower and Target (and the seller thereof) shall have received all necessary
regulatory and third-party approvals in connection with such Permitted
Acquisition;

 

(iii)                               the sum of all amounts payable by Borrower
and its Subsidiaries in connection with all Permitted Acquisitions during the
term hereof (including all transaction costs and all Indebtedness, liabilities
and Contingent Obligations incurred or assumed in connection therewith or
otherwise reflected on a consolidated balance sheet of Borrower and Target)
shall not exceed $12,000,000 in any Fiscal Year of Borrower or $25,000,000 in
the aggregate for all such Permitted Acquisitions during the term of this
Agreement;

 

(iv)                              on a pro forma basis, no Event of Default has
occurred and is continuing or would result after giving effect to such Permitted
Acquisition and Borrower would have been in compliance with the financial
covenants set forth in Section 4 for the four quarter period reflected in the
Compliance Certificate most recently delivered to Agent pursuant to Section
4.9(j) prior to the consummation of such Permitted Acquisition

 

27

--------------------------------------------------------------------------------


 

(after giving effect to such Permitted Acquisition and all Indebtedness issued,
assumed, incurred or guaranteed, in connection therewith as if made on the first
day of such period);

 

(v)                                 concurrently with delivery of the notice
referred to in clause (i) above, Borrower shall have delivered to Agent, in form
and substance reasonably satisfactory to Agent:

 

(A)                               in the case of any Permitted Acquisition
involving aggregate consideration in excess of $1,000,000, a pro forma
consolidated balance sheet, income statement and cash flow statement of Borrower
and its Subsidiaries (the “Acquisition Pro Forma”), based on recent financial
statements, which shall be complete and shall fairly present in all material
respects the assets, liabilities, financial condition and results of operations
of Borrower and its Subsidiaries in accordance with GAAP consistently applied,
but taking into account such Permitted Acquisition and the financing thereof;

 

(B)                               a certificate of the chief financial officer
of Borrower to the effect that: (x) Borrower will be Solvent upon the
consummation of the Permitted Acquisition; (y) if required pursuant to clause
(A) above, the Acquisition Pro Forma fairly presents the financial condition of
Borrower and its Subsidiaries (on a consolidated basis) as of the date thereof
after giving effect to the Permitted Acquisition; and (z) the other conditions
set forth in this Section 3.7(b) have been satisfied; and

 

(vi)                              on or prior to the date of such Permitted
Acquisition, Agent shall, to the extent requested, have received copies of the
acquisition agreement and related agreements and instruments, and all opinions,
certificates, lien search results and other documents reasonably requested by
Agent.

 

3.7.                            Disposal of Assets or Subsidiary Stock.  Except
as described on Schedule 3.7, Borrower shall not and shall not cause or permit
its Subsidiaries to directly or indirectly convey, sell, lease, sublease,
license, assign, transfer or otherwise dispose of, or grant any Person an option
to acquire, in one transaction or a series of related transactions, any of its
property, business or assets, whether now owned or hereafter acquired, except
for (a) sales of inventory in good faith to customers for fair value in the
ordinary course of business and dispositions of equipment and parts and supplies
not used or useful in the business, (b) Asset Dispositions by Borrower and its
Subsidiaries if all of the following conditions are met:  (i) the fair market
value of assets sold or otherwise disposed of does not exceed $2,000,000 in any
Fiscal Year; (ii) the consideration received is at least equal to the fair
market value of such assets; (iii) the consideration received by Borrower and
its Subsidiaries in such transaction is at least 75% in the form of cash and
Cash Equivalents; (iv) the Net Proceeds of any Specified Asset Disposition are
applied as required by Section 1.9; (v) after giving effect to the Asset
Disposition and the repayment of Indebtedness with the proceeds thereof,
Borrower

 

28

--------------------------------------------------------------------------------


 

is in compliance on a pro forma basis with the covenants set forth in Section 4
recomputed for the most recently ended Fiscal Quarter for which information is
available and is in compliance with all other terms and conditions of this
Agreement; and (vi) no Default or Event of Default then exists or would result
from such Asset Disposition, (c) transactions permitted by Section 3.3 and
Section 3.6(a) and (d) Permitted Sale-Leasebacks.

 

3.8.                            Transactions with Affiliates.  Borrower shall
not and shall not cause or permit its Subsidiaries to directly or indirectly
enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any management,
consulting, investment banking, advisory or other similar services) with any
Affiliate or with any director, officer or employee of Borrower or any of its
Subsidiaries, except (a) as set forth on Schedule 3.8, (b) transactions in the
ordinary course of and pursuant to the reasonable requirements of the business
of Borrower or any of its Subsidiaries and upon fair and reasonable terms that
are no less favorable to Borrower or any of its Subsidiaries than would be
obtained in a comparable arm’s length transaction with a Person that is not an
Affiliate, (c) payment of reasonable compensation to officers and employees for
services actually rendered to Borrower or any of its Subsidiaries, (d) payment
of customary director’s fees and (e) transactions between Credit Parties.

 

3.9.                            Conduct of Business.  Borrower shall not and
shall not cause or permit its Subsidiaries to directly or indirectly engage in
any business other than businesses of the type conducted by Borrower and its
Subsidiaries on the Closing Date and other businesses reasonably related
thereto.

 

3.10.                     Changes Relating to Indebtedness; Prepayments of
Certain Indebtedness.  Borrower shall not and shall not cause or permit its
Subsidiaries to directly or indirectly:

 

(I)                                     CHANGE OR AMEND THE TERMS OF THE FIRST
LIEN CREDIT AGREEMENT IN ANY MANNER THAT WOULD VIOLATE THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT;

 

(II)                                  CHANGE OR AMEND THE TERMS OF ANY QUALIFIED
SUBORDINATED DEBT IN ANY MANNER THAT WOULD CAUSE SUCH INDEBTEDNESS TO CEASE TO
MEET THE DEFINITION OF QUALIFIED SUBORDINATED DEBT; OR

 

(III)                               PREPAY, REPAY, REDEEM OR OTHERWISE ACQUIRE
FOR VALUE ANY QUALIFIED SUBORDINATED DEBT PRIOR TO THE STATED MATURITY THEREOF.

 

3.11.                     Change of Name or Location.  Borrower shall not and
shall not cause or permit any of its Subsidiaries to (a) change its name as it
appears in official filings in the state of its incorporation or organization,
(b) change its offices or warehouses or locations at which Collateral is held or
stored, or the location of its records concerning the Collateral, (c) change the
type of entity that it is, (d) change its organization identification number, if
any, issued by its state of incorporation or organization, or (e) change its
state of incorporation or

 

29

--------------------------------------------------------------------------------


 

organization, in each case without at least thirty (30) days’ prior written
notice to Agent (or such shorter period as to which Agent may agree) and after
taking any reasonable action requested by Agent in connection therewith,
including to continue the perfection of any Liens in favor of Agent, on behalf
of Lenders, in any Collateral, has been completed or taken; provided that any
such new location shall, except in the ordinary course of business, be in the
continental United States.  Without limiting the foregoing, Borrower shall not
and shall not cause or permit any of its Subsidiaries to change its name,
identity or limited liability company (or corporate, as the case may be)
structure in any manner that might make any financing or continuation statement
filed in connection herewith seriously misleading within the meaning of Section
9-506 or 9-507 of the Code or any other then applicable provision of the Code
except upon prior written notice to Agent and after taking any reasonable action
requested by Agent in connection therewith to continue the perfection of any
Liens in favor of Agent, on behalf of Lenders, in any Collateral.

 

3.12.                     Fiscal Year.  Borrower shall not change its Fiscal
Year or permit any of its Subsidiaries to change their respective fiscal years.

 

3.13.                     Bank Accounts.  Borrower shall not and shall not cause
or permit their Subsidiaries to establish any new bank accounts (other than
Excluded Accounts) without prior written notice to Agent and, except in the case
of Excluded Accounts, unless Agent and the bank at which the account is to be
opened enter into a Control Agreement regarding such bank account in form and
substance reasonably satisfactory to Agent (it being understood that a Control
Agreement which provides that Agent shall only have the right to exercise
control over an account only after the First Lien Loan Termination Date shall be
sufficient so long as otherwise reasonably satisfactory to the Agent).

 

3.14.                     Hazardous Materials.  Borrower shall not and shall not
cause or permit its Subsidiaries to cause or permit a Release of any Hazardous
Material on, at, in, under, above, to, from or about any of the Real Estate
where such Release would (a) violate in any respect, or form the basis for any
Environmental Liabilities by Borrower or any of its Subsidiaries under, any
Environmental Laws or Environmental Permits or (b) otherwise adversely impact
the value or marketability of any of the Real Estate or any of the Collateral,
other than such violations or Environmental Liabilities that could not
reasonably be expected to have a Material Adverse Effect.

 

3.15.                     ERISA.  Borrower shall not and shall not cause or
permit any ERISA Affiliate to, cause or permit to occur an ERISA Event to the
extent such ERISA Event could reasonably be expected to have a Material Adverse
Effect.

 

3.16.                     Sale-Leasebacks.  Borrower shall not and shall not
cause or permit any of their Subsidiaries to engage in any sale-leaseback,
synthetic lease or similar transaction involving any of its assets except for
Permitted Sale-Leasebacks.

 

30

--------------------------------------------------------------------------------


 

3.17.                     Changes to BRS Management Services Agreement. 
Borrower shall not and shall not cause or permit any of their Subsidiaries to
change or amend the terms of the BRS Management Services Agreements in any
manner that would be adverse in any material respect to the Lenders.

 

3.18.                     Interest Rate Protection.  Within 90 days of the
Closing Date, Borrower shall obtain, and thereafter shall caused to be
maintained, interest rate protection agreements with terms and counterparties
reasonably satisfactory to the Agent sufficient to ensure that at least 50% of
Borrower’s Consolidated Total Debt effectively bears interest at a fixed rate
for a period of not less than three years from the Closing Date.

 

3.19.                     Amendment to Existing Preferred Stock.  Within 30 days
of the Closing Date, Borrower shall amend the terms of its existing preferred
stock (other than the Preferred Stock to be Redeemed) in order to eliminate the
mandatory redemption provisions contained therein.

 


SECTION 4.


 


FINANCIAL COVENANTS/REPORTING


 

Borrower covenants and agrees that from and after the date hereof until the
Maturity Date, Borrower shall perform and comply with, and shall cause each of
its Subsidiaries to perform and comply with, all covenants in this Section 4
applicable to such Person.

 

4.1.                            Consolidated Capital Expenditures Limits.
 Borrower and its Subsidiaries on a consolidated basis shall not make
Consolidated Capital Expenditures (excluding for purposes of this Section 4.1,
(a) any reinvestment of the Net Proceeds of any Specified Asset Sale or
Specified Recovery Event or (b) any reinvestment of the net proceeds of the
dispositions of Equipment and Part and Supplies not used or useful in the
business) during any of the following periods that exceed in the aggregate the
amount set forth opposite such period (the “Capex Limit”):

 

Period

 

Maximum Consolidated
Capital Expenditures per Period

 

 

 

 

 

Fiscal Year ending June 30, 2006

 

 

$

17,000,000

 

 

 

 

 

 

 

 

Fiscal Year ending June 30, 2007

 

 

$

17,000,000

 

 

 

 

 

 

 

 

Fiscal Year ending June 30, 2008

 

 

$

17,000,000

 

 

 

 

 

 

 

 

Fiscal Year ending June 30, 2009

 

 

$

17,000,000

 

 

 

 

 

 

 

 

Fiscal Year ending June 30, 2010

 

 

$

17,000,000

 

 

 

 

 

 

 

 

Fiscal Year ending June 30, 2011

 

 

$

17,000,000

 

 

 

31

--------------------------------------------------------------------------------


 

; provided, however, that commencing with the Fiscal Year ending June 30, 2007,
the Capex Limit referenced above will be increased in any period by the positive
amount equal to the lesser of (i) the Capex Limit for the immediately prior
period, and (ii) the amount (if any), equal to the difference obtained by taking
the Capex Limit minus the actual amount of any Consolidated Capital Expenditures
expended during such prior period (the “Carry Over Amount”), and for purposes of
measuring compliance herewith, the Carry Over Amount shall be deemed to be the
last amount spent on Consolidated Capital Expenditures in that succeeding
period.

 

4.2.                            Minimum Interest Coverage Ratio.  Borrower and
its Subsidiaries on a consolidated basis shall have at the end of each Fiscal
Quarter set forth below, an Interest Coverage Ratio for the 12-month period then
ended of not less than the following:

 

1.60 to 1.00

 

for each Fiscal Quarter ending on or after December 31, 2005 and on or prior to
June 30, 2006;

 

 

 

1.70 to 1.00

 

for each Fiscal Quarter ending on or after September 30, 2006 and on or prior to
June 30, 2007; and

 

 

 

1.80 to 1.00

 

for each Fiscal Quarter ending on or after September 30, 2007 and on or prior to
June 30, 2008; and

 

 

 

1.90 to 1.00

 

for each Fiscal Quarter ending on or after September 30, 2008 and on or prior to
June 30, 2009; and

 

 

 

2.00 to 1.00

 

for each Fiscal Quarter ending on or after September 30, 2009.

 

4.3.                            Maximum Leverage Ratio.  Borrower and its
Subsidiaries on a consolidated basis shall have at the end of each Fiscal
Quarter set forth below, a Leverage Ratio for the 12-month period then ended, of
not more than the following:

 

5.50 to 1.00

 

for each Fiscal Quarter ending on or after December 31, 2005 and on or prior to
June 30, 2006;

 

 

 

5.25 to 1.00

 

for each Fiscal Quarter ending on or after September 30, 2006 and on or prior to
June 30, 2007;

 

 

 

5.00 to 1.00

 

for each Fiscal Quarter ending on or after September 30, 2007 and on or prior to
June 30, 2008; and

 

32

--------------------------------------------------------------------------------


 

4.75 to 1.00

 

for each Fiscal Quarter ending on or after September 30, 2008.

 

4.4.                            Financial Statements and Other Reports. 
Borrower will maintain, and cause each of its Subsidiaries to maintain, a system
of accounting established and administered in accordance with sound business
practices to permit preparation of Financial Statements in conformity with GAAP
(it being understood that monthly Financial Statements are not required to have
footnote disclosures).  Borrower will deliver each of the Financial Statements
and other reports described below to Agent.

 


(A)                                 MONTHLY FINANCIALS.  AS SOON AS AVAILABLE
AND IN ANY EVENT WITHIN THIRTY (30) DAYS AFTER THE END OF EACH MONTH (INCLUDING
THE LAST MONTH OF BORROWER’S FISCAL YEAR), BORROWER WILL DELIVER (1) THE
CONSOLIDATED AND CONSOLIDATING BALANCE SHEETS OF BORROWER AND ITS SUBSIDIARIES,
AS AT THE END OF SUCH MONTH, AND THE RELATED CONSOLIDATED AND CONSOLIDATING
STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOW FOR SUCH MONTH AND FOR
THE PERIOD FROM THE BEGINNING OF THE THEN CURRENT FISCAL YEAR OF BORROWER TO THE
END OF SUCH MONTH, (2) A REPORT SETTING FORTH IN COMPARATIVE FORM THE
CORRESPONDING FIGURES FOR THE CORRESPONDING PERIODS OF THE PREVIOUS FISCAL YEAR
AND THE CORRESPONDING FIGURES FROM THE MOST RECENT PROJECTIONS FOR THE CURRENT
FISCAL YEAR DELIVERED PURSUANT TO SECTION 4.4(E) AND (3) A SCHEDULE OF THE
OUTSTANDING INDEBTEDNESS FOR BORROWED MONEY OF BORROWER AND ITS SUBSIDIARIES
DESCRIBING IN REASONABLE DETAIL EACH SUCH DEBT ISSUE OR LOAN OUTSTANDING AND THE
PRINCIPAL AMOUNT AND AMOUNT OF ACCRUED AND UNPAID INTEREST WITH RESPECT TO EACH
SUCH DEBT ISSUE OR LOAN.


 


(B)                                 QUARTERLY FINANCIALS.  AS SOON AS AVAILABLE
AND IN ANY EVENT WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH FISCAL
QUARTER OF BORROWER, BORROWER WILL DELIVER (1) THE CONSOLIDATED AND
CONSOLIDATING BALANCE SHEETS OF BORROWER AND ITS SUBSIDIARIES, AS AT THE END OF
SUCH QUARTER, AND THE RELATED CONSOLIDATED AND CONSOLIDATING STATEMENTS OF
INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOW FOR SUCH FISCAL QUARTER AND FOR THE
PERIOD FROM THE BEGINNING OF THE THEN CURRENT FISCAL YEAR OF BORROWER TO THE END
OF SUCH FISCAL QUARTER, (2) A REPORT SETTING FORTH IN COMPARATIVE FORM THE
CORRESPONDING FIGURES FOR THE CORRESPONDING PERIODS OF THE PREVIOUS FISCAL YEAR
AND THE CORRESPONDING FIGURES FROM THE MOST RECENT PROJECTIONS FOR THE CURRENT
FISCAL YEAR DELIVERED PURSUANT TO SECTION 4.4(E) AND (3) A SCHEDULE OF THE
OUTSTANDING INDEBTEDNESS FOR BORROWED MONEY OF BORROWER AND ITS SUBSIDIARIES
DESCRIBING IN REASONABLE DETAIL EACH SUCH DEBT ISSUE OR LOAN OUTSTANDING AND THE
PRINCIPAL AMOUNT AND AMOUNT OF ACCRUED AND UNPAID INTEREST WITH RESPECT TO EACH
SUCH DEBT ISSUE OR LOAN.


 


(C)                                  YEAR-END FINANCIALS.  AS SOON AS AVAILABLE
AND IN ANY EVENT WITHIN NINETY (90) DAYS AFTER THE END OF EACH FISCAL YEAR OF
BORROWER, BORROWER WILL DELIVER (1) THE CONSOLIDATED AND CONSOLIDATING BALANCE
SHEETS OF BORROWER AND ITS SUBSIDIARIES, AS AT THE END OF SUCH YEAR, AND THE
RELATED CONSOLIDATED AND CONSOLIDATING STATEMENTS OF INCOME, STOCKHOLDERS’
EQUITY AND CASH FLOW FOR SUCH FISCAL YEAR, (2) A SCHEDULE OF THE OUTSTANDING
INDEBTEDNESS FOR BORROWED MONEY OF BORROWER AND ITS SUBSIDIARIES DESCRIBING IN
REASONABLE DETAIL EACH

 

33

--------------------------------------------------------------------------------


 


SUCH DEBT ISSUE OR LOAN OUTSTANDING AND THE PRINCIPAL AMOUNT AND AMOUNT OF
ACCRUED AND UNPAID INTEREST WITH RESPECT TO EACH SUCH DEBT ISSUE OR LOAN AND
(3) A REPORT WITH RESPECT TO THE CONSOLIDATED FINANCIAL STATEMENTS FROM A FIRM
OF CERTIFIED PUBLIC ACCOUNTANTS SELECTED BY BORROWER AND REASONABLY ACCEPTABLE
TO AGENT, WHICH REPORT SHALL BE PREPARED IN ACCORDANCE WITH STATEMENT OF
AUDITING STANDARDS NO. 58 (THE “STATEMENT”) “REPORTS ON AUDITED FINANCIAL
STATEMENTS” AND SUCH REPORT SHALL BE “UNQUALIFIED” (AS SUCH TERM IS DEFINED IN
SUCH STATEMENT).


 


(D)                                 ACCOUNTANTS’ REPORTS.  PROMPTLY UPON RECEIPT
THEREOF, BORROWER WILL DELIVER COPIES OF ALL SIGNIFICANT REPORTS SUBMITTED BY
BORROWER’S FIRM OF CERTIFIED PUBLIC ACCOUNTANTS IN CONNECTION WITH EACH ANNUAL,
INTERIM OR SPECIAL AUDIT OR REVIEW OF ANY TYPE OF THE FINANCIAL STATEMENTS OR
RELATED INTERNAL CONTROL SYSTEMS OF BORROWER OR ITS SUBSIDIARIES MADE BY SUCH
ACCOUNTANTS, INCLUDING ANY COMMENT LETTER SUBMITTED BY SUCH ACCOUNTANTS TO
MANAGEMENT IN CONNECTION WITH THEIR SERVICES.


 


(E)                                  PROJECTIONS.  AS SOON AS AVAILABLE AND IN
ANY EVENT NO LATER THAN THE 60TH DAY FOLLOWING THE FIRST DAY OF EACH OF
BORROWER’S FISCAL YEARS, BORROWER WILL DELIVER PROJECTIONS OF BORROWER AND ITS
SUBSIDIARIES FOR THE FORTHCOMING FISCAL YEAR PREPARED ON A QUARTERLY BASIS.


 


(F)                                   SEC FILINGS AND PRESS RELEASES.  PROMPTLY
UPON THEIR BECOMING AVAILABLE, BORROWER WILL DELIVER COPIES OF (1) ALL FINANCIAL
STATEMENTS, REPORTS, NOTICES AND PROXY STATEMENTS SENT OR MADE AVAILABLE BY
BORROWER OR ANY OF ITS SUBSIDIARIES TO THEIR STOCKHOLDERS (WHICH ARE SIMILAR TO
THE REPORTS DESCRIBED IN CLAUSE (2)), (2) ALL REGULAR AND PERIODIC REPORTS AND
ALL REGISTRATION STATEMENTS AND PROSPECTUSES, IF ANY, FILED BY BORROWER OR ANY
OF ITS SUBSIDIARIES WITH ANY SECURITIES EXCHANGE OR WITH THE SECURITIES AND
EXCHANGE COMMISSION, ANY GOVERNMENTAL AUTHORITY OR ANY PRIVATE REGULATORY
AUTHORITY, AND (3) ALL PRESS RELEASES AND OTHER STATEMENTS MADE AVAILABLE BY
BORROWER OR ANY OF ITS SUBSIDIARIES TO THE PUBLIC CONCERNING DEVELOPMENTS IN THE
BUSINESS OF ANY SUCH PERSON.


 


(G)                                  EVENTS OF DEFAULT, ETC.  PROMPTLY UPON ANY
OFFICER OF BORROWER OR ANY OF ITS SUBSIDIARIES OBTAINING KNOWLEDGE OF (1) ANY
DEFAULT OR EVENT OF DEFAULT, BORROWER SHALL DELIVER A CERTIFICATE OF A
RESPONSIBLE OFFICER SPECIFYING THE NATURE AND PERIOD OF EXISTENCE OF SUCH EVENT
OR CONDITION AND WHAT ACTION BORROWER OR SUCH SUBSIDIARY THEREOF HAS TAKEN, IS
TAKING AND PROPOSES TO TAKE WITH RESPECT THERETO; OR (2) ANY EVENT OR CONDITION
THAT COULD REASONABLY BE EXPECTED TO RESULT IN ANY MATERIAL ADVERSE EFFECT,
BORROWER SHALL DELIVER A CERTIFICATE OF A RESPONSIBLE OFFICER SPECIFYING THE
NATURE AND PERIOD OF EXISTENCE OF SUCH EVENT OR CONDITION.


 


(H)                                 LITIGATION.  PROMPTLY UPON ANY OFFICER OF
BORROWER OR ANY OF ITS SUBSIDIARIES OBTAINING KNOWLEDGE OF (1) THE INSTITUTION
OF ANY ACTION, CHARGE, CLAIM, DEMAND, SUIT, PROCEEDING, PETITION, GOVERNMENTAL
INVESTIGATION, TAX AUDIT OR ARBITRATION NOW PENDING OR, TO THE BEST KNOWLEDGE OF
BORROWER AFTER DUE INQUIRY, THREATENED AGAINST OR AFFECTING BORROWER OR ANY OF
ITS SUBSIDIARIES OR ANY PROPERTY OF ANY CREDIT PARTY OR ANY OF ITS SUBSIDIARIES
(“LITIGATION”)

 

34

--------------------------------------------------------------------------------


 


WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR RESULT
IN LIABILITY TO BORROWER AND ITS SUBSIDIARIES IN EXCESS OF $1,000,000 AND WHICH
HAS NOT PREVIOUSLY DISCLOSED BY BORROWER TO AGENT OR (2) ANY MATERIAL
DEVELOPMENT IN ANY ACTION, SUIT, PROCEEDING, GOVERNMENTAL INVESTIGATION OR
ARBITRATION AT ANY TIME PENDING AGAINST OR AFFECTING BORROWER OR ANY OF ITS
SUBSIDIARIES OR ANY PROPERTY OF ANY OF THEM WHICH, IN EACH CASE, COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, BORROWER WILL PROMPTLY
GIVE NOTICE THEREOF TO AGENT AND PROVIDE SUCH OTHER INFORMATION AS MAY BE
REASONABLY AVAILABLE TO THEM TO ENABLE AGENT AND THE LENDERS TO EVALUATE SUCH
MATTER.


 


(I)                                     NOTICE OF CORPORATE AND OTHER CHANGES. 
BORROWER SHALL PROVIDE PROMPT WRITTEN NOTICE OF (1) ANY CHANGE AFTER THE CLOSING
DATE IN THE AUTHORIZED AND ISSUED STOCK OF BORROWER OR ANY SUBSIDIARY OF
BORROWER OR ANY AMENDMENT TO THEIR ARTICLES OR CERTIFICATE OF INCORPORATION,
BY-LAWS, PARTNERSHIP AGREEMENT OR OTHER ORGANIZATIONAL DOCUMENTS, AND (2) ANY
SUBSIDIARY CREATED OR ACQUIRED BY BORROWER OR ANY OF ITS SUBSIDIARIES AFTER THE
CLOSING DATE, SUCH NOTICE, IN EACH CASE, TO IDENTIFY THE APPLICABLE
JURISDICTIONS, CAPITAL STRUCTURES OR SUBSIDIARIES, AS APPLICABLE.  THE FOREGOING
NOTICE REQUIREMENT SHALL NOT BE CONSTRUED TO CONSTITUTE CONSENT BY ANY OF THE
LENDERS TO ANY TRANSACTION REFERRED TO ABOVE WHICH IS NOT OTHERWISE PERMITTED BY
THE TERMS OF THIS AGREEMENT.


 


(J)                                    COMPLIANCE CERTIFICATE.  TOGETHER WITH
EACH DELIVERY OF FINANCIAL STATEMENTS OF BORROWER AND ITS SUBSIDIARIES PURSUANT
TO SECTION 4.4(B) AND SECTION 4.4(C), BORROWER WILL DELIVER A FULLY AND PROPERLY
COMPLETED COMPLIANCE CERTIFICATE (IN SUBSTANTIALLY THE SAME FORM AS EXHIBIT
4.4(J) (THE “COMPLIANCE CERTIFICATE”) SIGNED BY BORROWER’S CHIEF EXECUTIVE
OFFICER OR CHIEF FINANCIAL OFFICER.


 


(K)                                 OTHER INFORMATION.  WITH REASONABLE
PROMPTNESS, BORROWER WILL DELIVER SUCH OTHER INFORMATION AND DATA WITH RESPECT
TO BORROWER OR ANY OF ITS SUBSIDIARIES AS FROM TIME TO TIME MAY BE REASONABLY
REQUESTED BY AGENT OR ANY LENDER.


 


(L)                                     TAXES.  BORROWER SHALL PROVIDE PROMPT
WRITTEN NOTICE OF (I) THE EXECUTION OR FILING WITH THE IRS OR ANY OTHER
GOVERNMENTAL AUTHORITY OF ANY AGREEMENT OR OTHER DOCUMENT EXTENDING, OR HAVING
THE EFFECT OF EXTENDING, THE PERIOD FOR ASSESSMENT OR COLLECTION OF ANY CHARGES
BY THE CREDIT PARTIES WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT AND (II) ANY AGREEMENT BY THE CREDIT PARTIES OR REQUEST DIRECTED
TO THE CREDIT PARTIES TO MAKE ANY ADJUSTMENT UNDER IRC SECTION 481(A), BY REASON
OF A CHANGE IN ACCOUNTING METHOD OR OTHERWISE, WHICH COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 5.


 


REPRESENTATIONS AND WARRANTIES


 

To induce Agent and Lenders to enter into the Loan Documents and to make Loans,
Borrower represents and warrants as follows:

 

35

--------------------------------------------------------------------------------


 

5.1.                            Disclosure.  No representation or warranty of
any Credit Party contained in this Agreement, the Financial Statements referred
to in Section 5.5, the other Related Transactions Documents or any other
document, certificate or written statement furnished to Agent or any Lender by
or on behalf of any such Person for use in connection with the Loan Documents or
the Related Transactions Documents contains as of the date made or deemed remade
or given any untrue statement of a material fact or omitted, omits or will omit
to state a material fact necessary in order to make the statements contained
herein or therein not misleading in light of the circumstances in which the same
were made.

 

5.2.                            No Material Adverse Effect.  Since June 30, 2005
there have been no events or changes in facts or circumstances affecting
Borrower or any of its Subsidiaries which individually or in the aggregate have
had or could reasonably be expected to have a Material Adverse Effect and that
have not been disclosed herein or in the attached Disclosure Schedules.

 

5.3.                            No Conflict.  The consummation of the Related
Transactions does not and will not violate or conflict with any laws, rules,
regulations or orders of any Governmental Authority or violate, conflict with,
result in a breach of, or constitute a default (with due notice or lapse of time
or both) under any Contractual Obligation or organizational documents of
Borrower or any of its Subsidiaries except if such violations, conflicts,
breaches or defaults could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.  None of the Credit
Parties is an “investment company” within the meaning of the Investment Company
Act of 1940, as amended, or a “holding company” or a “subsidiary company” of a
“holding company” within the meaning of the Public Utility Holding Company Act
of 1935, as amended.

 

5.4.                            Organization, Powers, Capitalization and Good
Standing.

 


(A)                                 ORGANIZATION AND POWERS.  BORROWER AND EACH
OF ITS SUBSIDIARIES IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF ITS JURISDICTION OF ORGANIZATION AND QUALIFIED TO DO BUSINESS
IN ALL STATES WHERE SUCH QUALIFICATION IS REQUIRED EXCEPT WHERE FAILURE TO BE SO
QUALIFIED COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. 
THE JURISDICTION OF ORGANIZATION AND ALL JURISDICTIONS AS OF THE CLOSING DATE IN
WHICH EACH CREDIT PARTY IS QUALIFIED TO DO BUSINESS ARE SET FORTH ON SCHEDULE
5.4(A).  BORROWER AND EACH OF ITS SUBSIDIARIES HAS ALL REQUISITE ORGANIZATIONAL
POWER AND AUTHORITY TO OWN AND OPERATE ITS PROPERTIES, TO CARRY ON ITS BUSINESS
AS NOW CONDUCTED AND PROPOSED TO BE CONDUCTED, TO ENTER INTO EACH RELATED
TRANSACTIONS DOCUMENT TO WHICH IT IS A PARTY AND TO INCUR THE OBLIGATIONS, GRANT
LIENS AND SECURITY INTERESTS IN THE COLLATERAL AND CARRY OUT THE RELATED
TRANSACTIONS.


 


(B)                                 CAPITALIZATION.  AS OF THE CLOSING DATE: 
(I) THE AUTHORIZED STOCK OF BORROWER AND EACH OF ITS SUBSIDIARIES IS AS SET
FORTH ON SCHEDULE 5.4(B); (II) ALL ISSUED AND OUTSTANDING STOCK OF BORROWER AND
EACH OF ITS SUBSIDIARIES IS DULY AUTHORIZED AND VALIDLY ISSUED, FULLY PAID,
NONASSESSABLE, FREE AND CLEAR OF ALL LIENS OTHER THAN THOSE IN FAVOR OF THE
FIRST LIEN

 

36

--------------------------------------------------------------------------------


 


AGENT AND THOSE IN FAVOR OF AGENT FOR THE BENEFIT OF AGENT AND LENDERS, AND SUCH
STOCK WAS ISSUED IN COMPLIANCE WITH ALL APPLICABLE STATE, FEDERAL AND FOREIGN
LAWS CONCERNING THE ISSUANCE OF SECURITIES; (III) THE IDENTITY OF THE HOLDERS OF
THE STOCK OF BORROWER AND EACH OF ITS SUBSIDIARIES AND THE PERCENTAGE OF THEIR
FULLY-DILUTED OWNERSHIP OF THE STOCK OF BORROWER AND EACH OF ITS SUBSIDIARIES IS
SET FORTH ON SCHEDULE 5.4(B); AND (IV) NO STOCK OF BORROWER OR ANY OF ITS
SUBSIDIARIES, OTHER THAN THOSE DESCRIBED ABOVE, ARE ISSUED AND OUTSTANDING. 
EXCEPT AS PROVIDED IN SCHEDULE 5.4(B), AS OF THE CLOSING DATE, THERE ARE NO
PREEMPTIVE OR OTHER OUTSTANDING RIGHTS, OPTIONS, WARRANTS, CONVERSION RIGHTS OR
SIMILAR AGREEMENTS OR UNDERSTANDINGS FOR THE PURCHASE OR ACQUISITION FROM
BORROWER OR ANY OF ITS SUBSIDIARIES OF ANY STOCK OF ANY SUCH ENTITY.


 


(C)                                  BINDING OBLIGATION.  THIS AGREEMENT IS, AND
THE OTHER RELATED TRANSACTIONS DOCUMENTS WHEN EXECUTED AND DELIVERED WILL BE,
THE LEGALLY VALID AND BINDING OBLIGATIONS OF THE APPLICABLE PARTIES THERETO,
EACH ENFORCEABLE AGAINST EACH OF SUCH PARTIES, AS APPLICABLE, IN ACCORDANCE WITH
THEIR RESPECTIVE TERMS.


 

5.5.                            Financial Statements and Projections.  All
Financial Statements concerning Borrower and its Subsidiaries which have been or
will hereafter be furnished to Agent pursuant to this Agreement, including those
listed below, have been or will be prepared in accordance with GAAP consistently
applied (except as disclosed therein) and do or will present fairly the
financial condition of the entities covered thereby as at the dates thereof and
the results of their operations for the periods then ended, subject to, in the
case of unaudited Financial Statements, the absence of footnotes and normal
year-end adjustments.

 

(a)                                 The consolidated balance sheets at June 30,
2005 and the related statement of income, cash flows and stockholders’ equity of
Borrower and its Subsidiaries, for the Fiscal Year then ended, audited by KPMG
LLP.

 

The Projections delivered on or prior to the Closing Date and the updated
Projections delivered pursuant to Section 4.4(e) represent and will represent as
of the date thereof the good faith estimate of Borrower and its senior
management concerning the most probable course of its business.

 

5.6.                            Intellectual Property.  Borrower and its
Subsidiaries own, are licensed to use or otherwise has the right to use, all
Intellectual Property used in or necessary for the conduct of their businesses
as currently conducted that is material to the condition (financial or other),
business or operations of Borrower and its Subsidiaries.  All issued Patents,
registered Trademarks, registered Copyrights and pending applications for any of
the foregoing owned by a Credit Party on the Closing Date are identified on
Schedule 5.6 and fully protected and/or duly and properly registered, filed or
issued in the appropriate office and jurisdictions for such registrations,
filings or issuances.  Except as disclosed in Schedule 5.6, to Borrower’s
knowledge the use of such Intellectual Property by Borrower and its Subsidiaries
and the conduct of their businesses does not and has not been alleged by any
Person to infringe on the rights of any Person.

 

37

--------------------------------------------------------------------------------


 

5.7.                            Investigations, Audits, Etc.  As of the Closing
Date, except as set forth on Schedule 5.7, neither Borrower nor any of its
Subsidiaries is the subject of any review or audit by the IRS or any
governmental investigation concerning the violation or possible violation of any
law.

 

5.8.                            Employee Matters.  Except as set forth on
Schedule 5.8, (a) as of the Closing Date, neither Borrower nor any of its
Subsidiaries nor any of their respective employees is subject to any collective
bargaining agreement, (b) as of the Closing Date, no petition for certification
or union election is pending with respect to the employees of Borrower or any of
its Subsidiaries and no union or collective bargaining unit has sought such
certification or recognition with respect to the employees of Borrower or any of
its Subsidiaries, (c) there are no strikes, slowdowns, work stoppages or
controversies pending or, to the best knowledge of Borrower after due inquiry,
threatened between Borrower or any of its Subsidiaries and its respective
employees, other than employee grievances arising in the ordinary course of
business which could not reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect and (d) hours worked by and payment
made to employees of Borrower and its Subsidiaries comply with the Fair Labor
Standards Act and each other federal, state, local or foreign law applicable to
such matters except where failure to comply will not have a Material Adverse
Effect.  Except as set forth on Schedule 5.8, as of the Closing Date, neither
Borrower nor any of its Subsidiaries is party to an employment contract.

 

5.9.                            Solvency.  Each of the Credit Parties is
Solvent.

 

5.10.                     Litigation; Adverse Facts.  Except as set forth on
Schedule 5.10, there are no judgments outstanding against Borrower or any of its
Subsidiaries or affecting any property of Borrower or any of its Subsidiaries,
nor is there any Litigation pending, or to the best knowledge of Borrower
threatened, against Borrower or any of its Subsidiaries which could reasonably
be expected to result in any Material Adverse Effect.

 

5.11.                     Use of Proceeds; Margin Regulations.

 


(A)                                 NO PART OF THE PROCEEDS OF ANY LOAN WILL BE
USED FOR “BUYING” OR “CARRYING” “MARGIN STOCK” WITHIN THE RESPECTIVE MEANINGS OF
SUCH TERMS UNDER REGULATION U OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE
SYSTEM AS NOW AND FROM TIME TO TIME HEREAFTER IN EFFECT OR FOR ANY OTHER PURPOSE
THAT VIOLATES THE PROVISIONS OF THE REGULATIONS OF THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM.  IF REQUESTED BY AGENT, BORROWER WILL FURNISH TO AGENT
AND EACH LENDER A STATEMENT TO THE FOREGOING EFFECT IN CONFORMITY WITH THE
REQUIREMENTS OF FR FORM G-3 OR FR FORM 0-1, AS APPLICABLE, REFERRED TO IN
REGULATION U.


 


(B)                                 BORROWERS SHALL UTILIZE THE PROCEEDS OF THE
LOANS SOLELY FOR THE REFINANCING (AND TO PAY ANY RELATED TRANSACTION EXPENSES). 
SCHEDULE 5.11 CONTAINS A DESCRIPTION OF BORROWER’S SOURCES AND USES OF FUNDS AS
OF THE CLOSING DATE, INCLUDING LOANS TO BE MADE OR INCURRED ON THAT DATE.

 

38

--------------------------------------------------------------------------------


 

5.12.                     Ownership of Property; Liens.  As of the Closing Date,
the real estate (together with any real estate acquired by any Credit Party
after the Closing Date, “Real Estate”) listed in Schedule 5.12, as such Schedule
may be updated from time to time upon thirty (30) days’ prior written notice to
Agent, constitutes all of the real property owned, leased, subleased, or used by
Borrower or any of its Subsidiaries.  Borrower and each of its Subsidiaries
owns, subject to Permitted Encumbrances, good and marketable fee simple title to
all of its owned Real Estate, and valid and marketable leasehold interests in
all of its leased Real Estate, all as described on Schedule 5.12, and copies of
all such leases or a summary of terms thereof reasonably satisfactory to Agent
have been delivered to Agent.  Schedule 5.12 further describes any Real Estate
with respect to which Borrower or any of its Subsidiaries is a lessor, sublessor
or assignor as of the Closing Date.  As of the Closing Date, Borrower and each
of its Subsidiaries also has good and marketable title to, or valid leasehold
interests in, all of its personal property and assets, including, without
limitation, those titled vehicles described in Schedule 5.12 (the “Titled
Vehicles”).  As of the Closing Date, none of the properties and assets of
Borrower or any of its Subsidiaries are subject to any Liens other than
Permitted Encumbrances, and there are no facts, circumstances or conditions
known to Borrower that may result in any Liens (including Liens arising under
Environmental Laws) other than Permitted Encumbrances against the properties or
assets of Borrower or any of its Subsidiaries.  Borrower and each of its
Subsidiaries has received all deeds, certificates of title, assignments,
waivers, consents, nondisturbance and attornment or similar agreements, bills of
sale and other documents, and has duly effected all recordings, filings and
other actions necessary to establish, protect and perfect Borrower’s or
Subsidiary’s right, title and interest in and to all such Real Estate and other
properties and assets.  Schedule 5.12 also describes any purchase options,
rights of first refusal or other similar contractual rights pertaining to any
Real Estate as of the Closing Date.  As of the Closing Date, no portion of
Borrower’s or any of its Subsidiaries’ Real Estate has suffered any material
damage by fire or other casualty loss that has not heretofore been repaired and
restored in all material respects to its original condition or otherwise
remedied.  As of the Closing Date, all material permits required to have been
issued or appropriate to enable the Real Estate to be lawfully occupied and used
for all of the purposes for which it is currently occupied and used have been
lawfully issued and are in full force and effect.

 

5.13.                     Environmental Matters.

 


(A)                                 EXCEPT AS SET FORTH IN SCHEDULE 5.13, AS OF
THE CLOSING DATE: (I) THE REAL ESTATE IS FREE OF CONTAMINATION FROM ANY
HAZARDOUS MATERIAL EXCEPT FOR SUCH CONTAMINATION THAT COULD NOT REASONABLY BE
EXPECTED TO ADVERSELY IMPACT THE VALUE OR MARKETABILITY OF SUCH REAL ESTATE AND
THAT COULD NOT REASONABLY BE EXPECTED TO RESULT IN ENVIRONMENTAL LIABILITIES OF
BORROWER OR ITS SUBSIDIARIES IN EXCESS OF $250,000 IN THE AGGREGATE;
(II) NEITHER BORROWER NOR ANY OF ITS SUBSIDIARIES HAS CAUSED OR SUFFERED TO
OCCUR ANY RELEASE OF HAZARDOUS MATERIALS ON, AT, IN, UNDER, ABOVE, TO, FROM OR
ABOUT ANY OF THEIR REAL ESTATE EXCEPT FOR SUCH RELEASES THAT COULD NOT
REASONABLY BE EXPECTED TO RESULT IN ENVIRONMENTAL LIABILITIES OF BORROWER AND
ITS SUBSIDIARIES IN EXCESS OF $250,000 IN THE AGGREGATE; (III) BORROWER AND ITS
SUBSIDIARIES ARE AND HAVE BEEN IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS, EXCEPT
FOR SUCH NONCOMPLIANCE THAT

 

39

--------------------------------------------------------------------------------


 


COULD NOT REASONABLY BE EXPECTED TO RESULT IN ENVIRONMENTAL LIABILITIES OF
BORROWER OR ITS SUBSIDIARIES IN EXCESS OF $250,000 IN THE AGGREGATE;
(IV) BORROWER AND ITS SUBSIDIARIES HAVE OBTAINED, AND ARE IN COMPLIANCE WITH,
ALL ENVIRONMENTAL PERMITS REQUIRED BY ENVIRONMENTAL LAWS FOR THE OPERATIONS OF
THEIR RESPECTIVE BUSINESSES AS PRESENTLY CONDUCTED OR AS PROPOSED TO BE
CONDUCTED, EXCEPT WHERE THE FAILURE TO SO OBTAIN OR COMPLY WITH SUCH
ENVIRONMENTAL PERMITS COULD NOT REASONABLY BE EXPECTED TO RESULT IN
ENVIRONMENTAL LIABILITIES OF BORROWER OR ITS SUBSIDIARIES IN EXCESS OF $250,000
IN THE AGGREGATE, AND ALL SUCH ENVIRONMENTAL PERMITS ARE VALID, UNCONTESTED AND
IN GOOD STANDING; (V) NEITHER BORROWER NOR ANY OF ITS SUBSIDIARIES IS INVOLVED
IN OPERATIONS OR KNOWS OF ANY FACTS, CIRCUMSTANCES OR CONDITIONS, INCLUDING ANY
RELEASES OF HAZARDOUS MATERIALS, THAT ARE LIKELY TO RESULT IN ANY ENVIRONMENTAL
LIABILITIES OF BORROWER OR ANY OF ITS SUBSIDIARIES THAT COULD REASONABLY BE
EXPECTED TO BE IN EXCESS OF $250,000 IN THE AGGREGATE, AND NEITHER BORROWER NOR
ANY OF ITS SUBSIDIARIES HAS PERMITTED ANY CURRENT OR FORMER TENANT OR OCCUPANT
OF THE REAL ESTATE TO ENGAGE IN ANY SUCH OPERATIONS; (VI) THERE IS NO PENDING
LITIGATION ARISING UNDER OR RELATED TO ANY ENVIRONMENTAL LAWS, ENVIRONMENTAL
PERMITS OR HAZARDOUS MATERIAL THAT SEEKS DAMAGES, PENALTIES, FINES, COSTS OR
EXPENSES IN EXCESS OF $250,000 IN THE AGGREGATE OR INJUNCTIVE RELIEF AGAINST, OR
THAT ALLEGES CRIMINAL MISCONDUCT BY BORROWER OR ANY OF ITS SUBSIDIARIES;
(VII) NO NOTICE HAS BEEN RECEIVED BY BORROWER OR ANY OF ITS SUBSIDIARIES
IDENTIFYING ANY OF THEM AS A “POTENTIALLY RESPONSIBLE PARTY” OR REQUESTING
INFORMATION UNDER CERCLA OR ANALOGOUS STATE STATUTES, AND TO THE KNOWLEDGE OF
BORROWER, THERE ARE NO FACTS, CIRCUMSTANCES OR CONDITIONS THAT MAY RESULT IN ANY
OF BORROWER OR ANY OF ITS SUBSIDIARIES BEING IDENTIFIED AS A “POTENTIALLY
RESPONSIBLE PARTY” UNDER CERCLA OR ANALOGOUS STATE STATUTES; AND (VIII) BORROWER
HAS PROVIDED TO AGENT COPIES OF ALL EXISTING ENVIRONMENTAL REPORTS PREPARED BY
OR ON BEHALF OF BORROWER OR ANY OF ITS SUBSIDIARIES OR IN THE POSSESSION OR
CONTROL OF ANY OF THEM, REVIEWS AND AUDITS AND ALL WRITTEN INFORMATION
PERTAINING TO ACTUAL OR POTENTIAL ENVIRONMENTAL LIABILITIES, IN EACH CASE
RELATING TO BORROWER OR ANY OF ITS SUBSIDIARIES.


 


(B)                                 BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT
AGENT (I) IS NOT NOW IN CONTROL OF ANY OF THE REAL ESTATE OR ENVIRONMENTAL
AFFAIRS OF BORROWER OR ITS SUBSIDIARIES, (II) TO THE BEST OF BORROWER’S
KNOWLEDGE, BEFORE THE POSSESSION OR CONTROL BY BORROWER OR ITS SUBSIDIARIES OF
SUCH REAL ESTATE OR ENVIRONMENTAL AFFAIRS, AGENT WAS NOT IN CONTROL OF ANY SUCH
REAL ESTATE OF ENVIRONMENTAL AFFAIRS AND (III) DOES NOT HAVE THE CAPACITY
THROUGH THE PROVISIONS OF THE LOAN DOCUMENTS OR OTHERWISE TO CONTROL BORROWER’S
OR ITS SUBSIDIARIES’ CONDUCT WITH RESPECT TO THE OWNERSHIP, OPERATION OR
MANAGEMENT OF ANY OF THEIR REAL ESTATE OR COMPLIANCE WITH ENVIRONMENTAL LAWS OR
ENVIRONMENTAL PERMITS.

 

40

--------------------------------------------------------------------------------


 

5.14.                     ERISA.

 


(A)                                 SCHEDULE 5.14 LISTS ALL PLANS AND SEPARATELY
IDENTIFIES ALL PENSION PLANS, INCLUDING TITLE IV PLANS, MULTIEMPLOYER PLANS,
ESOPS AND WELFARE PLANS, INCLUDING ALL RETIREE WELFARE PLANS.  EXCEPT WITH
RESPECT TO MULTIEMPLOYER PLANS, EACH QUALIFIED PLAN HAS BEEN DETERMINED BY THE
IRS TO QUALIFY UNDER SECTION 401 OF THE IRC, THE TRUSTS CREATED THEREUNDER HAVE
BEEN DETERMINED TO BE EXEMPT FROM TAX UNDER THE PROVISIONS OF SECTION 501 OF THE
IRC, AND NOTHING HAS OCCURRED THAT COULD REASONABLY BE EXPECTED TO CAUSE THE
LOSS OF SUCH QUALIFICATION OR TAX-EXEMPT STATUS.  EACH PLAN OTHER THAN A
MULTIEMPLOYER PLAN, IS, AND TO THE KNOWLEDGE OF BORROWER EACH MULTIEMPLOYER PLAN
IS, IN COMPLIANCE IN ALL MATERIAL RESPECTS, WITH THE APPLICABLE PROVISIONS OF
ERISA AND THE IRC, INCLUDING THE TIMELY FILING OF ALL REPORTS REQUIRED UNDER THE
IRC OR ERISA, INCLUDING THE STATEMENT REQUIRED BY 29 CFR SECTION 2520.104-23. 
NEITHER BORROWER NOR ANY ERISA AFFILIATE HAS FAILED IN OTHER THAN A DE MINIMIS
RESPECT, TO MAKE ANY CONTRIBUTION OR PAY ANY AMOUNT DUE AS REQUIRED BY EITHER
SECTION 412 OF THE IRC OR SECTION 302 OF ERISA OR THE TERMS OF ANY SUCH PLAN. 
NEITHER BORROWER NOR ANY ERISA AFFILIATE HAS ENGAGED IN A “PROHIBITED
TRANSACTION,” AS DEFINED IN SECTION 406 OF ERISA AND SECTION 4975 OF THE IRC, IN
CONNECTION WITH ANY PLAN, THAT WOULD SUBJECT ANY CREDIT PARTY TO A MATERIAL TAX
ON PROHIBITED TRANSACTIONS IMPOSED BY SECTION 502(I) OF ERISA OR SECTION 4975 OF
THE IRC.


 


(B)                                 EXCEPT AS SET FORTH IN SCHEDULE 5.14: (I) NO
TITLE IV PLAN HAS ANY UNFUNDED PENSION LIABILITY; (II) NO ERISA EVENT OR EVENT
DESCRIBED IN SECTION 4062(E) OF ERISA WITH RESPECT TO ANY TITLE IV PLAN HAS
OCCURRED OR IS REASONABLY EXPECTED TO OCCUR; (III) THERE ARE NO PENDING, OR TO
THE KNOWLEDGE OF BORROWER, THREATENED CLAIMS (OTHER THAN CLAIMS FOR BENEFITS IN
THE NORMAL COURSE), SANCTIONS, ACTIONS OR LAWSUITS, ASSERTED OR INSTITUTED
AGAINST ANY PLAN (OTHER THAN A MULTIEMPLOYER PLAN) OR ANY PERSON AS FIDUCIARY OR
SPONSOR OF ANY PLAN; (IV) NO CREDIT PARTY OR ERISA AFFILIATE HAS INCURRED OR
REASONABLY EXPECTS TO INCUR ANY LIABILITY AS A RESULT OF A COMPLETE OR PARTIAL
WITHDRAWAL FROM A MULTIEMPLOYER PLAN; (V) WITHIN THE LAST FIVE YEARS NO TITLE IV
PLAN OF ANY CREDIT PARTY OR ERISA AFFILIATE HAS BEEN TERMINATED, WHETHER OR NOT
IN A “STANDARD TERMINATION” AS THAT TERM IS USED IN SECTION 404(B)(1) OF ERISA,
NOR HAS ANY TITLE IV PLAN OF ANY CREDIT PARTY OR ERISA AFFILIATE (DETERMINED AT
ANY TIME WITHIN THE PAST FIVE YEARS) WITH UNFUNDED PENSION LIABILITIES BEEN
TRANSFERRED OUTSIDE OF THE “CONTROLLED GROUP” (WITHIN THE MEANING OF SECTION
4001(A)(14) OF ERISA) OF ANY CREDIT PARTY OR ERISA AFFILIATE; (VI) EXCEPT IN THE
CASE OF ANY ESOP, STOCK OF ALL CREDIT PARTIES AND THEIR ERISA AFFILIATES MAKES
UP, IN THE AGGREGATE, NO MORE THAN 10% OF FAIR MARKET VALUE OF THE ASSETS OF ANY
PLAN MEASURED ON THE BASIS OF FAIR MARKET VALUE AS OF THE LATEST VALUATION DATE
OF ANY PLAN; AND (VII) NO LIABILITY UNDER ANY TITLE IV PLAN HAS BEEN SATISFIED
WITH THE PURCHASE OF A CONTRACT FROM AN INSURANCE COMPANY THAT IS NOT RATED AAA
BY THE S&P OR AN EQUIVALENT RATING BY ANOTHER NATIONALLY RECOGNIZED RATING
AGENCY.


 

5.15.                     Brokers.  No broker or finder acting on behalf of any
Credit Party or Affiliate thereof brought about the obtaining, making or closing
of the Loans or the Related Transactions, and no Credit Party or Affiliate
thereof has any obligation to any Person in respect

 

41

--------------------------------------------------------------------------------


 

of any finder’s or brokerage fees in connection therewith, except as
contemplated by Section 1.6.

 

5.16.                     Deposit Accounts.  Schedule 5.16 lists all banks and
other financial institutions at which any Credit Party maintains deposit,
securities or other accounts as of the Closing Date, and such Schedule correctly
identifies the name, address and telephone number of each depository, the name
in which the account is held, a description of the purpose of the account, and
the complete account number therefor.

 

5.17.                     Agreements and Other Documents.  As of the Closing
Date, each of the following licenses and agreements to which any Credit Party is
a party is listed on Schedule 5.17:  supply agreements and purchase agreements
not terminable by such Credit Party within sixty (60) days following written
notice issued by such Credit Party and involving transactions in excess of
$1,000,000 per annum; leases of Equipment having a remaining term of one year or
longer and requiring aggregate rental and other payments in excess of $500,000
per annum; licenses and permits held by the Credit Parties, the absence of which
could reasonably be expected to have a Material Adverse Effect; instruments and
documents evidencing any Indebtedness or Guaranteed Indebtedness of such Credit
Party and any Lien granted by such Credit Party with respect thereto; and
instruments and agreements evidencing the issuance of any equity securities,
warrants, rights or options to purchase equity securities of such Credit Party.

 

5.18.                     Insurance.  Schedule 5.18 lists all insurance policies
of any nature maintained, as of the Closing Date, for current occurrences by
each Credit Party, as well as a summary of the key business terms of each such
policy such as deductibles, coverage limits and term of policy.

 


SECTION 6.


 


DEFAULT, RIGHTS AND REMEDIES


 

6.1.                            Event of Default.  “Event of Default” shall mean
the occurrence or existence of any one or more of the following:

 


(A)                                 PAYMENT.  (1) FAILURE TO PAY ANY INSTALLMENT
OR OTHER PAYMENT OF PRINCIPAL OF ANY LOAN WHEN DUE OR (2) FAILURE TO PAY, WITHIN
THREE (3) DAYS AFTER THE DUE DATE, ANY INTEREST ON ANY LOAN OR ANY OTHER AMOUNT
DUE UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; OR


 


(B)                                 DEFAULT IN OTHER AGREEMENTS.  (1) BORROWER
OR ANY OF ITS SUBSIDIARIES FAILS TO PAY WHEN DUE OR WITHIN ANY APPLICABLE GRACE
PERIOD ANY AMOUNT OF PRINCIPAL OF OR ANY AMOUNT OF INTEREST ON INDEBTEDNESS
(OTHER THAN THE LOANS) OR ANY CONTINGENT OBLIGATIONS IF SUCH INDEBTEDNESS OR
CONTINGENT OBLIGATION IS IN EXCESS OF $2,000,000 OR (2) BREACH OR DEFAULT OF
BORROWER OR ANY OF ITS SUBSIDIARIES, OR THE OCCURRENCE OF ANY CONDITION OR
EVENT, WITH RESPECT

 

42

--------------------------------------------------------------------------------


 


TO ANY INDEBTEDNESS (OTHER THAN THE LOANS) OR ANY CONTINGENT OBLIGATIONS, IF THE
EFFECT OF SUCH BREACH, DEFAULT OR OCCURRENCE IS TO CAUSE OR TO PERMIT THE HOLDER
OR HOLDERS THEN TO CAUSE, INDEBTEDNESS AND/OR CONTINGENT OBLIGATIONS HAVING AN
AGGREGATE PRINCIPAL AMOUNT IN EXCESS OF $2,000,000 TO BECOME OR BE DECLARED DUE
PRIOR TO THEIR STATED MATURITY; PROVIDED THAT WITH RESPECT TO ANY FAILURE TO
OBSERVE OR PERFORM ANY TERM, COVENANT, CONDITION OR AGREEMENT UNDER THE FIRST
LIEN CREDIT AGREEMENT, SUCH EVENT SHALL NOT CONSTITUTE AN EVENT OF DEFAULT
PURSUANT TO THIS CLAUSE (B) UNLESS THE OBLIGATIONS UNDER THE FIRST LIEN CREDIT
AGREEMENT HAVE BEEN ACCELERATED OR ARE OTHERWISE PRESENTLY DUE AND PAYABLE; OR


 


(C)                                  BREACH OF CERTAIN PROVISIONS.  FAILURE OF
BORROWER OR ANY OF ITS SUBSIDIARIES TO PERFORM OR COMPLY WITH ANY TERM OR
CONDITION CONTAINED IN SECTION 3 OR SECTION 4; OR


 


(D)                                 BREACH OF WARRANTY.  ANY REPRESENTATION OR
WARRANTY HEREIN OR IN ANY LOAN DOCUMENT OR IN ANY WRITTEN STATEMENT, REPORT,
FINANCIAL STATEMENT OR CERTIFICATE MADE OR DELIVERED TO AGENT OR ANY LENDER BY
ANY CREDIT PARTY IS UNTRUE OR INCORRECT IN ANY MATERIAL RESPECT (WITHOUT
DUPLICATION OF MATERIALITY QUALIFIERS CONTAINED THEREIN) AS OF THE DATE WHEN
MADE OR DEEMED MADE; OR


 


(E)                                  OTHER DEFAULTS UNDER LOAN DOCUMENTS. ANY
CREDIT PARTY DEFAULTS IN THE PERFORMANCE OF OR COMPLIANCE WITH ANY TERM
CONTAINED IN THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS (OTHER THAN OCCURRENCES
DESCRIBED IN OTHER PROVISIONS OF THIS SECTION 6.1 FOR WHICH A DIFFERENT GRACE OR
CURE PERIOD IS SPECIFIED, OR FOR WHICH NO CURE PERIOD IS SPECIFIED AND WHICH
CONSTITUTE IMMEDIATE EVENTS OF DEFAULT) AND SUCH DEFAULT IS NOT REMEDIED OR
WAIVED WITHIN THIRTY (30) DAYS AFTER THE EARLIER OF (1) RECEIPT BY BORROWER OF
NOTICE FROM AGENT OR REQUISITE LENDERS OF SUCH DEFAULT OR (2) ACTUAL KNOWLEDGE
OF BORROWER OR ANY OTHER CREDIT PARTY OF SUCH DEFAULT; OR


 


(F)                                   INVOLUNTARY BANKRUPTCY; APPOINTMENT OF
RECEIVER, ETC.  (1) A COURT ENTERS A DECREE OR ORDER FOR RELIEF WITH RESPECT TO
ANY CREDIT PARTY IN AN INVOLUNTARY CASE UNDER THE BANKRUPTCY CODE, WHICH DECREE
OR ORDER IS NOT STAYED OR OTHER SIMILAR RELIEF IS NOT GRANTED UNDER ANY
APPLICABLE FEDERAL OR STATE LAW; OR (2) THE CONTINUANCE OF ANY OF THE FOLLOWING
EVENTS FOR FORTY-FIVE (45) DAYS UNLESS DISMISSED, BONDED OR DISCHARGED:  (A) AN
INVOLUNTARY CASE IS COMMENCED AGAINST ANY CREDIT PARTY, UNDER ANY APPLICABLE
BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT; OR (B) A
DECREE OR ORDER OF A COURT FOR THE APPOINTMENT OF A RECEIVER, LIQUIDATOR,
SEQUESTRATOR, TRUSTEE, CUSTODIAN OR OTHER OFFICER HAVING SIMILAR POWERS OVER ANY
CREDIT PARTY, OR OVER ALL OR A SUBSTANTIAL PART OF ITS PROPERTY, IS ENTERED; OR
(C) A RECEIVER, TRUSTEE OR OTHER CUSTODIAN IS APPOINTED WITHOUT THE CONSENT OF A
CREDIT PARTY, FOR ALL OR A SUBSTANTIAL PART OF THE PROPERTY OF THE CREDIT PARTY;
OR


 


(G)                                  VOLUNTARY BANKRUPTCY; APPOINTMENT OF
RECEIVER, ETC.  (1) ANY CREDIT PARTY COMMENCES A VOLUNTARY CASE UNDER THE
BANKRUPTCY CODE, OR CONSENTS TO THE ENTRY OF AN ORDER FOR RELIEF IN AN
INVOLUNTARY CASE OR TO THE CONVERSION OF AN INVOLUNTARY CASE TO A VOLUNTARY CASE
UNDER ANY SUCH LAW OR CONSENTS TO THE APPOINTMENT OF OR TAKING POSSESSION BY A
RECEIVER,

 

43

--------------------------------------------------------------------------------


 


TRUSTEE OR OTHER CUSTODIAN FOR ALL OR A SUBSTANTIAL PART OF ITS PROPERTY; OR
(2) ANY CREDIT PARTY MAKES ANY ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR
(3) THE BOARD OF DIRECTORS OF ANY CREDIT PARTY ADOPTS ANY RESOLUTION OR
OTHERWISE AUTHORIZES ACTION TO APPROVE ANY OF THE ACTIONS REFERRED TO IN THIS
SECTION 6.1(G); OR


 


(H)                                 JUDGMENT AND ATTACHMENTS.  ANY MONEY
JUDGMENT, WRIT OR WARRANT OF ATTACHMENT, OR SIMILAR PROCESS (OTHER THAN THOSE
DESCRIBED ELSEWHERE IN THIS SECTION 6.1) INVOLVING AN AMOUNT IN THE AGGREGATE AT
ANY TIME IN EXCESS OF $2,000,000 FOR ALL SUCH JUDGMENTS, WRITS, WARRANTS OR
SIMILAR PROCESS (TO THE EXTENT NOT ADEQUATELY COVERED BY INSURANCE AS TO WHICH
THE INSURANCE COMPANY HAS ACKNOWLEDGED COVERAGE) IS ENTERED OR FILED AGAINST ONE
OR MORE OF THE CREDIT PARTIES OR ANY OF THEIR RESPECTIVE ASSETS AND REMAINS
UNDISCHARGED, UNVACATED, UNBONDED OR UNSTAYED FOR A PERIOD OF THIRTY (30) DAYS
OR IN ANY EVENT LATER THAN FIVE (5) BUSINESS DAYS PRIOR TO THE DATE OF ANY
PROPOSED SALE THEREUNDER; OR


 


(I)                                     DISSOLUTION.  ANY ORDER, JUDGMENT OR
DECREE IS ENTERED AGAINST ANY CREDIT PARTY DECREEING THE DISSOLUTION OR SPLIT UP
OF SUCH CREDIT PARTY AND SUCH ORDER REMAINS UNDISCHARGED OR UNSTAYED FOR A
PERIOD IN EXCESS OF FIFTEEN (15) DAYS; OR


 


(J)                                    SOLVENCY.  ANY CREDIT PARTY CEASES TO BE
SOLVENT, FAILS TO PAY ITS DEBTS AS THEY BECOME DUE OR ADMITS IN WRITING ITS
PRESENT OR PROSPECTIVE INABILITY TO PAY ITS DEBTS AS THEY BECOME DUE; OR


 


(K)                                 INVALIDITY OF LOAN DOCUMENTS.  ANY OF THE
LOAN DOCUMENTS FOR ANY REASON, OTHER THAN A PARTIAL OR FULL RELEASE IN
ACCORDANCE WITH THE TERMS THEREOF, CEASES TO BE IN FULL FORCE AND EFFECT OR IS
DECLARED TO BE NULL AND VOID, OR ANY CREDIT PARTY DENIES THAT IT HAS ANY FURTHER
LIABILITY UNDER ANY LOAN DOCUMENTS TO WHICH IT IS PARTY, OR GIVES NOTICE TO SUCH
EFFECT; OR


 


(L)                                     CHANGE OF CONTROL.  A CHANGE OF CONTROL
OCCURS.


 

6.2.                            Acceleration and Other Remedies.  Upon the
occurrence of any Event of Default described in Section 6.1(f) or 6.1(g), in
each case, with respect to Borrower, all of the Obligations, including the
Loans, shall automatically become immediately due and payable, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other requirements of any kind, all of which are hereby
expressly waived by Borrower.  Upon the occurrence and during the continuance of
any other Event of Default, Agent may, and at the request of the Requisite
Lenders, Agent shall, by written notice to Borrower (a) declare all or any
portion of the Loans and all or any portion of the other Obligations to be, and
the same shall forthwith become, immediately due and payable together with
accrued interest thereon, and (b) exercise any other remedies which may be
available under the Loan Documents or applicable law.

 

6.3.                            Performance by Agent.  If any Credit Party shall
fail to perform any covenant, duty or agreement contained in any of the Loan
Documents, Agent may perform or

 

44

--------------------------------------------------------------------------------


 

attempt to perform such covenant, duty or agreement on behalf of such Credit
Party after the expiration of any cure or grace periods set forth herein.  In
such event, such Credit Party shall, at the request of Agent, promptly pay any
amount reasonably expended by Agent in such performance or attempted performance
to Agent, together with interest thereon at the highest rate of interest in
effect upon the occurrence of an Event of Default as specified in Section 1.5
from the date of such expenditure until paid.  Notwithstanding the foregoing, it
is expressly agreed that Agent shall not have any liability or responsibility
for the performance of any obligation of any Credit Party under this Agreement
or any other Loan Document.

 

6.4.                            Application of Proceeds.  Notwithstanding
anything to the contrary contained in this Agreement, upon the occurrence and
during the continuance of an Event of Default, (a) Borrower irrevocably waives
the right to direct the application of any and all payments at any time or times
thereafter received by Agent from or on behalf of Borrower, and Agent shall have
the continuing and exclusive right to apply and to reapply any and all payments
received at any time or times after the occurrence and during the continuance of
an Event of Default against the Obligations in such manner as Agent may deem
advisable notwithstanding any previous application by Agent and (b) in the
absence of a specific determination by Agent with respect thereto, the proceeds
of any sale of, or other realization upon, all or any part of the Collateral
shall, subject to the terms of the Intercreditor Agreement, be applied:  first,
to all fees, costs and expenses incurred by or owing to Agent and any Lender
with respect to this Agreement, the other Loan Documents or the Collateral;
second, to all fees, costs and expenses incurred by or owing to any Lender with
respect to this Agreement, the other Loan Documents or the Collateral; third, to
accrued and unpaid interest on the Obligations (including any interest which but
for the provisions of the Bankruptcy Code, would have accrued on such amounts);
fourth, to the principal amount of the Obligations outstanding and fifth to any
other obligations of Credit Parties owing to Agent or any Lender under the Loan
Documents.  Any balance remaining shall be delivered to Borrower or to whomever
may be lawfully entitled to receive such balance or as a court of competent
jurisdiction may direct.

 


SECTION 7.


 


CONDITIONS TO LOANS


 

The obligations of Lenders to make Loans are subject to satisfaction of all of
the applicable conditions set forth below:

 

(a)                                 The obligations of Lenders to make the Loans
on the Closing Date are, in addition to the conditions precedent specified in
clauses (b) and (c) below, subject to the delivery of all documents listed on,
the taking of all actions set forth on and the satisfaction of all other
conditions precedent listed in the Closing Checklist attached hereto as Annex C
(except as contemplated to be delivered post-closing pursuant to Section 2.8(b)
hereto), all in form and substance, or in a manner, satisfactory to Agent and
Lenders;

 

45

--------------------------------------------------------------------------------


 

(b)                                 the representations and warranties by the
Credit Parties contained herein and in the other Loan Documents shall be true
and correct in all material respects (without duplication of any materiality
qualifier contained therein) as of the Closing Date, except to the extent that
such representation or warranty expressly relates to an earlier date; and

 

(c)                                  no Default shall have occurred and is
continuing or would result after giving effect to the Related Transactions.

 

The request and acceptance by Borrower of the proceeds of any Loan shall be
deemed to constitute, as of the date thereof, a representation and warranty by
Borrower that the conditions in clauses (b) and (c) have been satisfied and the
continuation or the conversion or continuation of any Loan into, or as, a
Eurodollar Loan by Borrower shall be deemed to constitute, as of the date
thereof, a representation and warranty that the condition in clause (c) has been
satisfied.

 


SECTION 8.


 


THE AGENT


 

8.1.                            Appointment of Agent.  Each of the Lenders
hereby irrevocably appoints DBTCA as the Agent.  The Agent hereby agrees to act
upon the express conditions contained herein and the other Loan Documents, as
applicable.  The provisions of this Section 8 are solely for the benefit of the
Agents and the Lenders and no Credit Party shall have any rights as a third
party beneficiary of any of the provisions thereof.  In performing its functions
and duties hereunder, the Agent shall act solely as a representative and on
behalf of the Lenders and does not assume and shall not be deemed to have
assumed any obligation towards or relationship of agency or trust with or for
Borrower or any of its Subsidiaries.  The Agent, without consent of or notice to
any party hereto, may assign any and all of its rights hereunder to any of its
Affiliates.

 

8.2.                            Powers and Duties.  Each Lender irrevocably
authorizes the Agent to take such action on such Lender’s behalf and to exercise
such powers, rights and remedies hereunder and under the other Loan Documents as
are specifically delegated or granted to the Agent by the terms hereof and
thereof, together with such powers, rights and remedies as are reasonably
incidental thereto.  The Agent shall have only those duties and responsibilities
that are expressly specified herein and the other Loan Documents.  The Agent may
exercise such powers, rights and remedies and perform such duties by or through
any one or more sub-agents appointed by it.  The Agent and any such sub-agent
may perform any and all its duties and exercise its rights and powers by or
through their Affiliates.  Section 8.3 shall apply to any such sub-agent and to
the Affiliates of the Agent and any such sub-agent.  The Agent shall have, by
reason hereof or any of the other Loan Documents, a fiduciary relationship with,
or any other implied duties in respect of, any Lender; and nothing herein or any
of the other Loan Documents, expressed or implied, is intended to or shall be so
construed as to impose

 

46

--------------------------------------------------------------------------------


 

upon any Agent any obligations in respect hereof or any of the other Loan
Documents except as expressly set forth herein or therein.  The Agent is further
authorized by the Lenders to enter into agreements supplemental to this
Agreement or any other Loan Documents for the purpose of curing any formal
defect, inconsistency, omission or ambiguity in this Agreement or any other Loan
Document to which it is a party (without any consent or approval by the
Lenders).

 

8.3.                            General Immunity.

 


(A)                                 NO RESPONSIBILITY FOR CERTAIN MATTERS.  THE
AGENT SHALL NOT BE RESPONSIBLE TO ANY LENDER FOR, OR BE REQUIRED TO ASCERTAIN OR
INQUIRE AS TO, (I) ANY STATEMENT, RECITAL, WARRANTY OR REPRESENTATION (IN EACH
CASE WHETHER WRITTEN OR ORAL) MADE IN OR IN CONNECTION WITH ANY LOAN DOCUMENT,
(II) THE CONTENTS OF ANY CERTIFICATE, REPORT OR OTHER DOCUMENT (INCLUDING
FINANCIAL STATEMENTS) DELIVERED THEREUNDER OR IN CONNECTION THEREWITH, (III) THE
PERFORMANCE OR OBSERVANCE OF ANY OF THE COVENANTS, AGREEMENTS OR OTHER TERMS OR
CONDITIONS SET FORTH IN ANY LOAN DOCUMENT, (IV) THE EXECUTION, VALIDITY,
ENFORCEABILITY, EFFECTIVENESS, GENUINENESS, SUFFICIENCY OR COLLECTABILITY OF ANY
LOAN DOCUMENT OR ANY OTHER AGREEMENT, INSTRUMENT OR DOCUMENT, (V) THE USE OF
PROCEEDS OF THE LOANS, (VI) THE EXISTENCE OR POSSIBLE EXISTENCE OF ANY DEFAULT,
(VII) THE FINANCIAL CONDITION OR BUSINESS AFFAIRS OF ANY CREDIT PARTY OR ANY
OTHER PERSON LIABLE FOR THE PAYMENT OF ANY OBLIGATIONS OR (VIII) THE
SATISFACTION OF ANY CONDITION SET FORTH IN SECTION 7 OR ELSEWHERE IN ANY LOAN
DOCUMENT, OTHER THAN TO CONFIRM RECEIPT OF ITEMS EXPRESSLY REQUIRED TO BE
DELIVERED TO THE AGENT, OR, IN EACH SUCH CASE, TO MAKE ANY DISCLOSURES WITH
RESPECT TO THE FOREGOING.  EXCEPT AS EXPRESSLY SET FORTH IN THE LOAN DOCUMENTS,
THE AGENT SHALL HAVE NO DUTY TO DISCLOSE, NOR SHALL IT BE LIABLE FOR THE FAILURE
TO DISCLOSE, ANY INFORMATION RELATING TO BORROWER OR ANY OF ITS SUBSIDIARIES
THAT IS COMMUNICATED TO OR OBTAINED BY THE ENTITY SERVING AS AGENT OR ANY OF ITS
AFFILIATES IN ANY CAPACITY.  ANYTHING CONTAINED HEREIN TO THE CONTRARY
NOTWITHSTANDING, THE AGENT SHALL NOT HAVE ANY LIABILITY ARISING FROM
CONFIRMATIONS OF THE AMOUNT OF OUTSTANDING LOANS OR THE COMPONENT AMOUNTS
THEREOF.


 


(B)                                 EXCULPATORY PROVISIONS.  NEITHER AGENT NOR
ANY OF ITS OFFICERS, PARTNERS, DIRECTORS, EMPLOYEES OR AGENTS SHALL BE LIABLE TO
THE LENDERS FOR ANY ACTION TAKEN OR OMITTED BY AGENT UNDER OR IN CONNECTION WITH
ANY OF THE LOAN DOCUMENTS EXCEPT TO THE EXTENT CAUSED BY AGENT’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT (AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT).  AGENT SHALL BE ENTITLED TO
REFRAIN FROM ANY ACT OR THE TAKING OF ANY ACTION (INCLUDING THE FAILURE TO TAKE
AN ACTION) IN CONNECTION HEREWITH OR ANY OF THE OTHER LOAN DOCUMENTS OR FROM THE
EXERCISE OF ANY POWER, DISCRETION OR AUTHORITY VESTED IN IT HEREUNDER OR
THEREUNDER UNLESS AND UNTIL SUCH AGENT SHALL HAVE RECEIVED INSTRUCTIONS IN
RESPECT THEREOF FROM THE REQUISITE LENDERS (OR SUCH OTHER LENDERS AS MAY BE
REQUIRED TO GIVE SUCH INSTRUCTIONS UNDER SECTION 9.8) AND, UPON RECEIPT OF SUCH
INSTRUCTIONS FROM THE REQUISITE LENDERS (OR SUCH OTHER LENDERS, AS THE CASE MAY
BE), THE AGENT SHALL BE ENTITLED TO ACT OR (WHERE SO INSTRUCTED) REFRAIN FROM
ACTING, OR TO EXERCISE SUCH POWER, DISCRETION OR AUTHORITY, IN ACCORDANCE WITH
SUCH INSTRUCTIONS.  WITHOUT PREJUDICE TO THE GENERALITY OF THE FOREGOING,
(I) THE AGENT SHALL BE ENTITLED TO RELY, AND SHALL BE FULLY PROTECTED IN
RELYING, UPON ANY NOTICE, REQUEST, CERTIFICATE, CONSENT, COMMUNICATION,
INSTRUMENT OR DOCUMENT BELIEVED BY IT TO

 

47

--------------------------------------------------------------------------------


 


BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED OR SENT BY THE PROPER PERSON OR
PERSONS, AND SHALL BE ENTITLED TO RELY AND SHALL BE PROTECTED IN RELYING ON
OPINIONS AND JUDGMENTS OF ATTORNEYS (WHO MAY BE ATTORNEYS FOR BORROWER AND ITS
SUBSIDIARIES), ACCOUNTANTS, EXPERTS AND OTHER PROFESSIONAL ADVISORS SELECTED BY
IT; AND (II) NO LENDER SHALL HAVE ANY RIGHT OF ACTION WHATSOEVER AGAINST ANY
AGENT AS A RESULT OF SUCH AGENT ACTING OR (WHERE SO INSTRUCTED) REFRAINING FROM
ACTING HEREUNDER OR ANY OF THE OTHER LOAN DOCUMENTS IN ACCORDANCE WITH THE
INSTRUCTIONS OF THE REQUISITE LENDERS (OR SUCH OTHER LENDERS AS MAY BE REQUIRED
TO GIVE SUCH INSTRUCTIONS UNDER SECTION 9.8).


 


(C)                                  TO THE EXTENT THAT FIRST LIEN AGENT ACTS AS
AGENT FOR PERFECTION FOR THE AGENT AND THE LENDERS AS CONTEMPLATED BY THE
INTERCREDITOR AGREEMENT, EACH LENDER AGREES THAT THE FIRST LIEN AGENT SHALL BE
ENTITLED TO THE LIMITATION ON LIABILITY AND INDEMNITY UNDER SECTION 8 OF THE
REVOLVING CREDIT AGREEMENT AS IN EFFECT ON THE CLOSING DATE.


 

8.4.                            Notice of Default.  The Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default hereunder
unless the Agent has received notice from a Lender or Borrower referring to this
Agreement, describing such Default and stating that such notice is a “notice of
default”.  In the event that the Agent receives such a notice, the Agent shall
promptly give notice thereof to the Lenders.  The Agent shall take such action
with respect to such Default as shall be reasonably directed by the Requisite
Lenders (or such other Lenders as may be required to give such direction
pursuant to the terms of this Agreement); provided that unless and until the
Agent shall have received such directions, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable in the best interests of the Lenders.

 

8.5.                            Agents Entitled to Act as Lender.  Being an
Agent shall in no way impair or affect any of the rights and powers of, or
impose any duties or obligations upon, the Agent in its individual capacity as a
Lender hereunder.  With respect to its participation in the Loans, the Agent
shall have the same rights and powers hereunder as any other Lender and may
exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include the Agent, as the case may be, in its
individual capacity.  The Agent and its Affiliates may accept deposits from,
lend money to, own securities of, and generally engage in any kind of banking,
trust, financial advisory or other business with Borrower or any of its
Affiliates as if it were not performing the duties specified herein, and may
accept fees and other consideration from Borrower for services in connection
herewith and otherwise without having to account for the same to the Lenders.

 

8.6.                            Lenders’ Representations, Warranties and
Acknowledgement.

 


(A)                                 EACH LENDER REPRESENTS AND WARRANTS THAT IT
HAS MADE ITS OWN INDEPENDENT INVESTIGATION OF THE FINANCIAL CONDITION AND
AFFAIRS OF BORROWER AND ITS SUBSIDIARIES IN CONNECTION WITH THE LOANS HEREUNDER
AND THAT IT HAS MADE AND SHALL CONTINUE TO MAKE ITS OWN APPRAISAL OF THE
CREDITWORTHINESS OF BORROWER AND ITS SUBSIDIARIES.  THE AGENT SHALL HAVE NO

 

48

--------------------------------------------------------------------------------


 


DUTY OR RESPONSIBILITY, EITHER INITIALLY OR ON A CONTINUING BASIS, TO MAKE ANY
SUCH INVESTIGATION OR ANY SUCH APPRAISAL ON BEHALF OF THE LENDERS OR TO PROVIDE
ANY LENDER WITH ANY CREDIT OR OTHER INFORMATION WITH RESPECT THERETO, WHETHER
COMING INTO ITS POSSESSION BEFORE THE MAKING OF THE LOANS OR AT ANY TIME OR
TIMES THEREAFTER, AND THE AGENT SHALL HAVE NO RESPONSIBILITY WITH RESPECT TO THE
ACCURACY OF OR THE COMPLETENESS OF ANY INFORMATION PROVIDED TO THE LENDERS.


 


(B)                                 EACH LENDER, BY DELIVERING ITS SIGNATURE
PAGE HERETO AND FUNDING ITS LOAN (OR TAKING ANY LOAN BY ASSIGNMENT) SHALL BE
DEEMED TO HAVE ACKNOWLEDGED RECEIPT OF, AND CONSENTED TO AND APPROVED, EACH LOAN
DOCUMENT AND EACH OTHER DOCUMENT REQUIRED TO BE APPROVED BY ANY AGENT OR THE
REQUISITE LENDERS (OR SUCH OTHER LENDERS AS MAY BE REQUIRED TO GIVE SUCH
APPROVALS), AS APPLICABLE, ON THE DATE OF DELIVERY OF SUCH SIGNATURE PAGE.


 


(C)                                  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, EACH LENDER ALSO ACKNOWLEDGES THAT THE LIEN AND SECURITY INTEREST
GRANTED TO THE AGENT PURSUANT TO THE COLLATERAL DOCUMENTS AND THE EXERCISE OF
ANY RIGHT OR REMEDY BY THE AGENT THEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT.  IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE
INTERCREDITOR AGREEMENT AND THE TERMS OF THE LOAN DOCUMENTS, THE TERMS OF THE
INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.  ADDITIONALLY, PRIOR TO THE
FIRST LIEN LOAN TERMINATION DATE, ANY REQUIREMENT FOR ANY CREDIT PARTY TO
DELIVER ANY ITEM OF COLLATERAL TO THE AGENT MAY BE SATISFIED BY THE DELIVERY OF
SUCH ITEM TO THE COLLATERAL AGENT UNDER THE FIRST LIEN CREDIT AGREEMENT TO THE
EXTENT PROVIDED IN THE INTERCREDITOR AGREEMENT.


 

8.7.                            Right to Indemnity.  Each Lender, in proportion
to its Pro Rata Share, severally agrees to indemnify the Agent, to the extent
that the Agent shall not have been reimbursed by any Credit Party, for and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including reasonable counsel fees
and disbursements) or disbursements of any kind or nature whatsoever which may
be imposed on, incurred by or asserted against the Agent in exercising its
powers, rights and remedies or performing its duties hereunder or under the
other Loan Documents or otherwise in its capacity as Agent in any way relating
to or arising out of this Agreement or the other Loan Documents; provided no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to the extent resulting from the Agent’s gross negligence or
willful misconduct.  If any indemnity furnished to the Agent for any purpose
shall, in the opinion of the Agent, be insufficient or become impaired, the
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished; provided
in no event shall this sentence require any Lender to indemnify the Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement in excess of such Lender’s Pro Rata Share
thereof; and provided, further, this sentence shall not be deemed to require any
Lender to indemnify the Agent against any liability, obligation, loss, damage,
penalty, action, judgment, suit, cost, expense or disbursement that are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted solely from the Agent’s gross negligence or willful misconduct.

 

49

--------------------------------------------------------------------------------


 

8.8.                            Successor Agents.  The Agent may resign at any
time by giving thirty days’ prior written notice thereof to the Lenders and
Borrower, and the Agent may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to Borrower and the
Agent and signed by the Requisite Lenders.  Upon any such notice of resignation
or any such removal, the Requisite Lenders shall have the right, upon five
Business Days’ notice to Borrower, to appoint a successor Agent.  Upon the
acceptance of any appointment as the Agent hereunder by an applicable successor,
such successor shall thereupon succeed to and become vested with all the rights,
powers, privileges and duties of the retiring or removed Agent and the retiring
or removed Agent shall promptly (i) transfer to such successor all sums, items
of Collateral held by it under the Collateral Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Agent under the Loan Documents, and
(ii) execute and deliver to such successor such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor of the security interests
created under the Collateral Documents, whereupon such retiring or removed Agent
shall be discharged from its duties and obligations hereunder.  After any
retiring or removed Agent’s resignation or removal hereunder as the Agent, the
provisions of this Section 8 shall inure to its benefit, as well as to the
benefit of its sub-agents and their respective Affiliates, as to any actions
taken or omitted to be taken by it while it was the Agent, as the case may be,
hereunder.

 

8.9.                            Loan Documents.  Anything contained in any of
the Loan Documents (other than Section 9.6) to the contrary notwithstanding,
Borrower, the Agent and each Lender hereby agree that (i) no Lender shall have
any right individually to realize upon any of the Collateral or to enforce the
Security Agreement or any other Collateral Document, it being understood and
agreed that all powers, rights and remedies hereunder may be exercised solely by
the Agent, on behalf of the Lenders in accordance with the terms hereof and
thereof, and (ii) in the event of a foreclosure by the Agent on any of the
Collateral pursuant to a public or private sale, the Agent or any Lender may be
the purchaser of any or all of such Collateral at any such sale and the Agent,
as representative of itself and the Lenders (but not any Lender or Lenders in
its or their respective individual capacities unless the Requisite Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any Collateral payable by the
Agent at such sale.  By making a Loan or taking a Loan by assignment pursuant to
Section 9.4(c) each Lender hereby (i) agrees that the Loan Documents are subject
to the terms of the Intercreditor Agreement and agrees to be bound by the terms
thereof and (ii) authorizes the Agent to take any action required to be taken by
it pursuant to the terms of the Intercreditor Agreement.

 

8.10.                     No Liability.  Notwithstanding anything to the
contrary contained in this Agreement or any other Loan Document, none of the
entities listed as Lead Arranger, Book Runner, Syndication Agent or
Documentation Agent in their respective capacities as

 

50

--------------------------------------------------------------------------------


 

such, shall have any duties or responsibilities or shall incur any liability,
under this Agreement or any other Loan Document.

 

8.11.                     Withholdings.  To the extent required by any
applicable law, the Agent may withhold from any interest payment to any Lender
an amount equivalent to any applicable withholding tax.  If the forms or other
documentation required by Section 1.16(d) are not delivered to the Agent, then
the Agent may withhold from any interest payment to any Lender not providing
such forms or other documentation, an amount equivalent to the applicable
withholding tax.  If the IRS or any other Governmental Authority asserts a claim
that the Agent did not properly withhold tax from amounts paid to or for the
account of any Lender because the appropriate form was not delivered or was not
properly executed or because such Lender failed to notify the Agent of a change
in circumstance which rendered the exemption from, or reduction of, withholding
tax ineffective or for any other reason, such Lender shall indemnify the Agent
fully for all amounts paid, directly or indirectly, by the Agent as tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred.

 


SECTION 9.


 


MISCELLANEOUS


 

9.1.                            Notices.  All notices, requests and demands to
or upon the respective parties hereto to be effective shall be in writing
(including by facsimile), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of facsimile
notice, when received, addressed (a) in the case of Borrower, the Guarantors the
Agents and the other parties below, as follows and (b) in the case of the
Lenders, as set forth on Annex B or, in the case of a Lender which becomes a
party to this Agreement pursuant to an Assignment and Acceptance, in such
Assignment and Acceptance or (c) in the case of any party, to such other address
as such party may hereafter notify to the other parties hereto:

 

Borrower or any Guarantor:

 

c/o Penhall Company
1801 W. Penhall Way
Anaheim, California 92801
Attention:  Chief Financial Officer
Facsimile:  (714) 778-5638

 

 

 

 

 

or, for service of process:

 

 

 

 

 

c/o Penhall Company
933 Ransom Road
Lancaster, New York 14806

 

51

--------------------------------------------------------------------------------


 

with a copy to:

 

Dechert LLP
2929 Arch Street
Philadelphia, Pennsylvania 19104
Attention:   Gary Green
Facsimile:   (215) 994-2222
Telephone:  (215) 994-2656

 

 

 

 

 

 

DBTCA as Agent:

 

Deutsche Bank Trust Company Americas
Global Credit Products
Leveraged Loan Portfolio
60 Wall Street, NYC60-1104
New York, NY 10005-2858
Attention:   Omayra Laucella
Facsimile:   (212) 797-5690
Telephone:  (212) 250-6106

 

 

 

with a copy to:

 

Cahill Gordon & Reindel LLP
80 Pine Street
New York, NY 10005
Attention:   William M. Hartnett, Esq.
Facsimile:   (212) 269-5420
Telephone:  (212) 701-3847

 

9.2.                            Survival of Agreement.  All covenants,
agreements, representations and warranties made by Borrower herein and in the
documents, certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and shall survive the making
by the Lenders of the Loans, regardless of any investigation made by the Lenders
or on their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid.  The agreements of the Credit Parties set forth in Sections 1.14(c),
1.15, 1.16, 9.5 and 9.6 and the agreements of the Lenders set forth in Sections
1.12, 8.3(b) and 8.7 shall remain operative and in full force and effect
regardless of the expiration of the term of this Agreement, the consummation of
the transactions contemplated hereby, the repayment of any of the Loans, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document or any investigation made by or on behalf of the Agent or
any Lender.

 

9.3.                            Binding Effect.  This Agreement shall become
effective when it shall have been executed by each of the parties hereto and
when the Agent shall have received

 

52

--------------------------------------------------------------------------------


 

counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto.

 

9.4.                            Successors and Assigns.

 


(A)                                 WHENEVER IN THIS AGREEMENT ANY OF THE
PARTIES HERETO IS REFERRED TO, SUCH REFERENCE SHALL, UNLESS THE CONTEXT OTHER
REQUIRES, BE DEEMED TO INCLUDE THE PERMITTED SUCCESSORS AND ASSIGNS OF SUCH
PARTY; AND ALL COVENANTS, PROMISES AND AGREEMENTS BY OR ON BEHALF OF BORROWER,
THE OTHER CREDIT PARTIES, THE AGENT OR THE LENDERS THAT ARE CONTAINED IN THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BIND AND INURE TO THE BENEFIT OF
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


(B)                                 ANY LENDER MAY, WITHOUT THE CONSENT OF
BORROWER OR ANY OTHER PERSON, IN ACCORDANCE WITH APPLICABLE LAW, AT ANY TIME
SELL TO ONE OR MORE BANKS, FINANCIAL INSTITUTIONS OR OTHER ENTITIES (EACH, A
“PARTICIPANT”) PARTICIPATING INTERESTS IN ANY LOAN OWING TO SUCH LENDER, ANY
COMMITMENT OF SUCH LENDER OR ANY OTHER INTEREST OF SUCH LENDER HEREUNDER AND
UNDER THE OTHER LOAN DOCUMENTS.  IN THE EVENT OF ANY SUCH SALE BY A LENDER OF A
PARTICIPATING INTEREST TO A PARTICIPANT, SUCH LENDER’S OBLIGATIONS UNDER THIS
AGREEMENT TO THE OTHER PARTIES TO THIS AGREEMENT SHALL REMAIN UNCHANGED, SUCH
LENDER SHALL REMAIN SOLELY RESPONSIBLE FOR THE PERFORMANCE THEREOF, SUCH LENDER
SHALL REMAIN THE HOLDER OF ANY SUCH LOAN FOR ALL PURPOSES UNDER THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS, AND BORROWER AND THE AGENT SHALL CONTINUE TO DEAL
SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.  IN NO EVENT
SHALL ANY PARTICIPANT UNDER ANY SUCH PARTICIPATION HAVE ANY RIGHT TO APPROVE ANY
AMENDMENT OR WAIVER OF ANY PROVISION OF ANY LOAN DOCUMENT, OR ANY CONSENT TO ANY
DEPARTURE BY ANY CREDIT PARTY THEREFROM, EXCEPT TO THE EXTENT THAT SUCH
AMENDMENT, WAIVER OR CONSENT WOULD REDUCE THE PRINCIPAL OF, OR INTEREST ON, THE
LOANS OR ANY FEES PAYABLE HEREUNDER, OR POSTPONE THE DATE OF THE FINAL MATURITY
OF THE LOANS, IN EACH CASE TO THE EXTENT SUBJECT TO SUCH PARTICIPATION. 
BORROWER AGREES THAT IF AMOUNTS OUTSTANDING UNDER THIS AGREEMENT AND THE LOANS
ARE DUE OR UNPAID, OR SHALL HAVE BEEN DECLARED OR SHALL HAVE BECOME DUE AND
PAYABLE UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, EACH PARTICIPANT SHALL, TO
THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BE DEEMED TO HAVE THE RIGHT OF
SETOFF IN RESPECT OF ITS PARTICIPATING INTEREST IN AMOUNTS OWING UNDER THIS
AGREEMENT TO THE SAME EXTENT AS IF THE AMOUNT OF ITS PARTICIPATING INTEREST WERE
OWING DIRECTLY TO IT AS A LENDER UNDER THIS AGREEMENT (INCLUDING PURSUANT TO
SECTION 9.6); PROVIDED THAT, IN PURCHASING SUCH PARTICIPATING INTEREST, SUCH
PARTICIPANT SHALL BE DEEMED TO HAVE AGREED TO SHARE WITH THE LENDERS THE
PROCEEDS THEREOF AS PROVIDED IN SECTION 1.13 AS FULLY AS IF IT WERE A LENDER
HEREUNDER.  BORROWER ALSO AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE
BENEFITS OF SECTIONS 1.14(C), 1.15 AND 1.16 WITH RESPECT TO ITS PARTICIPATION IN
THE LOANS OUTSTANDING FROM TIME TO TIME AS IF IT WAS A LENDER; PROVIDED THAT, IN
THE CASE OF SECTION 1.16, SUCH PARTICIPANT SHALL HAVE COMPLIED WITH THE
REQUIREMENTS OF SUCH SECTION; AND PROVIDED, FURTHER, THAT NO PARTICIPANT SHALL
BE ENTITLED TO RECEIVE ANY GREATER AMOUNT PURSUANT TO ANY SUCH SECTION THAN THE
TRANSFEROR LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE IN RESPECT OF THE AMOUNT
OF THE PARTICIPATION TRANSFERRED BY SUCH TRANSFEROR LENDER TO SUCH PARTICIPANT
HAD NO SUCH TRANSFER OCCURRED.

 

53

--------------------------------------------------------------------------------


 


(C)                                  ANY LENDER (AN “ASSIGNOR”) MAY, IN
ACCORDANCE WITH APPLICABLE LAW AND UPON WRITTEN NOTICE TO THE AGENT, AT ANY TIME
AND FROM TIME TO TIME ASSIGN TO ANY ELIGIBLE ASSIGNEE (AN “ASSIGNEE”) ALL OR ANY
PART OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT PURSUANT TO AN
ASSIGNMENT AND ACCEPTANCE, EXECUTED BY SUCH ASSIGNEE AND SUCH ASSIGNOR AND
DELIVERED TO THE AGENT FOR ITS ACCEPTANCE AND RECORDING IN THE REGISTER TOGETHER
WITH A REGISTRATION AND PROCESSING FEE OF $3,500 PAYABLE TO THE AGENT; PROVIDED
THAT NO SUCH ASSIGNMENT TO AN ASSIGNEE (OTHER THAN ANY LENDER OR ANY AFFILIATE
OF THE ASSIGNING LENDER OR OF ANOTHER LENDER OR ANY APPROVED FUND) SHALL BE IN
AN AGGREGATE PRINCIPAL AMOUNT OF LESS $1,000,000, UNLESS OTHERWISE AGREED BY
BORROWER AND THE AGENT (PROVIDED THAT FOR PURPOSES OF THE PROCESSING FEE AND
MINIMUM ASSIGNMENT AMOUNT ONLY, ANY TWO OR MORE FUNDS THAT CONCURRENTLY INVEST
IN LOANS AND ARE MANAGED BY THE SAME INVESTMENT ADVISOR, OR INVESTMENT ADVISORS
THAT ARE AFFILIATES OF ONE ANOTHER, SHALL BE TREATED AS A SINGLE ASSIGNEE).  ANY
SUCH ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A PROPORTIONATE PART OF ALL OF
THE ASSIGNOR’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO THE
LOAN SO ASSIGNED.  UPON SUCH EXECUTION, DELIVERY, ACCEPTANCE AND RECORDING (AND
IF REQUESTED BY THE AGENT, UPON DELIVERY TO THE AGENT OF AN ADMINISTRATIVE
QUESTIONNAIRE IN THE FORM PROVIDED BY THE AGENT), FROM AND AFTER THE EFFECTIVE
DATE DETERMINED PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE, (X) THE ASSIGNEE
THEREUNDER SHALL BE A PARTY HERETO AND, TO THE EXTENT PROVIDED IN SUCH
ASSIGNMENT AND ACCEPTANCE, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER HEREUNDER
WITH LOANS AS SET FORTH THEREIN, AND (Y) THE ASSIGNOR THEREUNDER SHALL, TO THE
EXTENT PROVIDED IN SUCH ASSIGNMENT AND ACCEPTANCE, BE RELEASED FROM ITS
OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND
ACCEPTANCE COVERING ALL OF AN ASSIGNOR’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT, SUCH ASSIGNOR SHALL CEASE TO BE A PARTY HERETO).


 


(D)                                 ANY ASSIGNMENT OF ANY LOAN, WHETHER OR NOT
EVIDENCED BY A NOTE, SHALL BE EFFECTIVE ONLY UPON APPROPRIATE ENTRIES WITH
RESPECT THERETO BEING MADE IN THE REGISTER (AND EACH NOTE SHALL EXPRESSLY SO
PROVIDE).  ANY ASSIGNMENT OR TRANSFER OF ALL OR PART OF A LOAN EVIDENCED BY A
NOTE SHALL BE REGISTERED ON THE REGISTER ONLY UPON SURRENDER FOR REGISTRATION OF
ASSIGNMENT OR TRANSFER OF THE NOTE EVIDENCING SUCH LOAN, ACCOMPANIED BY A DULY
EXECUTED ASSIGNMENT AND ACCEPTANCE; THEREUPON ONE OR MORE NEW NOTES IN THE SAME
AGGREGATE PRINCIPAL AMOUNT SHALL, TO THE EXTENT REQUESTED BY THE DESIGNATED
ASSIGNEE, BE ISSUED TO THE DESIGNATED ASSIGNEE, AND THE OLD NOTES SHALL BE
RETURNED BY THE AGENT TO BORROWER MARKED “CANCELED.”


 


(E)                                  UPON ITS RECEIPT OF AN ASSIGNMENT AND
ACCEPTANCE EXECUTED BY AN ASSIGNOR AND AN ASSIGNEE THE AGENT SHALL (I) PROMPTLY
ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE AND (II) ON THE EFFECTIVE DATE DETERMINED
PURSUANT THERETO RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER AND
GIVE NOTICE OF SUCH ACCEPTANCE AND RECORDATION TO BORROWER.  ON OR PRIOR TO SUCH
EFFECTIVE DATE, BORROWER, AT ITS OWN EXPENSE, UPON REQUEST, SHALL EXECUTE AND
DELIVER TO THE AGENT (IN EXCHANGE FOR ANY NOTE OF THE ASSIGNING LENDER) A NEW
NOTE OR NOTES TO SUCH ASSIGNEE OR ITS REGISTERED ASSIGNS IN AN AMOUNT EQUAL TO
THE SHARE OF OUTSTANDING LOANS ASSUMED OR ACQUIRED BY IT PURSUANT TO SUCH
ASSIGNMENT AND ACCEPTANCE AND, IF THE ASSIGNOR HAS RETAINED ANY PORTION OF THE
OUTSTANDING LOANS UPON REQUEST, A NEW NOTE OR NOTES TO THE ASSIGNOR OR ITS
REGISTERED ASSIGNS IN AN AMOUNT EQUAL TO SUCH PORTION OF OUTSTANDING LOANS,

 

54

--------------------------------------------------------------------------------


 


RETAINED BY IT HEREUNDER.  SUCH NEW NOTE OR NOTES SHALL BE DATED THE CLOSING
DATE (OR, IN THE CASE OF NEW LOANS, THE DATE OF THE ORIGINAL MAKING OF SUCH NEW
LOANS) AND SHALL OTHERWISE BE IN THE FORM OF THE NOTE OR NOTES REPLACED THEREBY.


 


(F)                                   FOR THE AVOIDANCE OF DOUBT, THE PARTIES TO
THIS AGREEMENT ACKNOWLEDGE THAT THE PROVISIONS OF THIS SECTION 9.4 CONCERNING
ASSIGNMENTS OF LOANS AND NOTES RELATE ONLY TO ABSOLUTE ASSIGNMENTS AND THAT SUCH
PROVISIONS DO NOT PROHIBIT ASSIGNMENTS CREATING SECURITY INTERESTS, INCLUDING,
WITHOUT LIMITATION, ANY PLEDGE OR ASSIGNMENT BY A LENDER OF ANY LOAN OR NOTE TO
ANY FEDERAL RESERVE BANK IN ACCORDANCE WITH APPLICABLE LAW.


 


(G)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, ANY LENDER (A “GRANTING LENDER”) MAY GRANT TO A SPECIAL
PURPOSE FUNDING VEHICLE (AN “SPC”), IDENTIFIED AS SUCH IN WRITING FROM TIME TO
TIME BY THE GRANTING LENDER TO THE AGENT AND BORROWER, THE OPTION TO PROVIDE TO
BORROWER ALL OR ANY PART OF ANY LOAN THAT SUCH GRANTING LENDER WOULD OTHERWISE
BE OBLIGATED TO MAKE TO BORROWER PURSUANT TO THIS AGREEMENT; PROVIDED THAT  (I)
NOTHING HEREIN SHALL CONSTITUTE A COMMITMENT BY ANY SPC TO MAKE ANY LOAN AND
(II) IF AN SPC ELECTS NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO PROVIDE
ALL OR ANY PART OF SUCH LOAN, THE GRANTING LENDER SHALL BE OBLIGATED TO MAKE
SUCH LOAN PURSUANT TO THE TERMS HEREOF.  THE MAKING OF A LOAN BY AN SPC
HEREUNDER SHALL UTILIZE THE COMMITMENT OF THE GRANTING LENDER TO THE SAME
EXTENT, AND AS IF, SUCH LOAN WERE MADE BY SUCH GRANTING LENDER.  EACH PARTY
HERETO HEREBY AGREES THAT NO SPC SHALL BE LIABLE FOR ANY INDEMNITY OR SIMILAR
PAYMENT OBLIGATION UNDER THIS AGREEMENT (ALL LIABILITY FOR WHICH SHALL REMAIN
WITH THE GRANTING LENDER).  IN FURTHERANCE OF THE FOREGOING, EACH PARTY HERETO
HEREBY AGREES (WHICH AGREEMENT SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT)
THAT, PRIOR TO THE DATE THAT IS ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL
OF ALL OUTSTANDING COMMERCIAL PAPER OR OTHER SENIOR INDEBTEDNESS OF ANY SPC, IT
WILL NOT INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST,
SUCH SPC ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION
PROCEEDINGS UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF.  IN
ADDITION, NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION
9.4, ANY SPC MAY (I) WITH NOTICE TO, BUT WITHOUT THE PRIOR WRITTEN CONSENT OF,
BORROWER AND THE AGENT AND WITHOUT PAYING ANY PROCESSING FEE THEREFOR, ASSIGN
ALL OR A PORTION OF ITS INTERESTS IN ANY LOANS TO THE GRANTING LENDER OR TO ANY
FINANCIAL INSTITUTIONS PROVIDING LIQUIDITY AND/OR CREDIT SUPPORT TO OR FOR THE
ACCOUNT OF SUCH SPC TO SUPPORT THE FUNDING OR MAINTENANCE OF LOANS AND
(II) DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION RELATING TO ITS
LOANS TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF ANY SURETY,
GUARANTEE OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH SPC.


 


(H)                                 NEITHER BORROWER NOR ANY OTHER CREDIT PARTY
SHALL ASSIGN OR DELEGATE ANY OF ITS RIGHTS OR DUTIES HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE AGENT AND EACH
LENDER, AND ANY ATTEMPTED ASSIGNMENT WITHOUT SUCH CONSENT SHALL BE NULL AND
VOID.

 

55

--------------------------------------------------------------------------------


 

9.5.                            Expenses; Indemnity.

 


(A)                                 WHETHER OR NOT THE TRANSACTIONS SHALL BE
CONSUMMATED, BORROWER AGREES TO PAY PROMPTLY (I) ALL THE ACTUAL AND REASONABLE
OUT-OF POCKET COSTS AND EXPENSES OF THE AGENT AND THE LEAD ARRANGER IN
CONNECTION WITH THE SYNDICATION OF THE LOANS AND THE NEGOTIATION, PREPARATION
AND EXECUTION OF THE LOAN DOCUMENTS AND ANY CONSENTS, AMENDMENTS, WAIVERS OR
OTHER MODIFICATIONS THERETO AND THE TRANSACTIONS CONTEMPLATED THEREBY; (II) ALL
THE REASONABLE OUT-OF POCKET COSTS OF FURNISHING ALL OPINIONS BY COUNSEL FOR
BORROWER AND THE OTHER CREDIT PARTIES; (III) THE REASONABLE FEES, EXPENSES AND
DISBURSEMENTS OF COUNSEL TO THE AGENT AND THE LEAD ARRANGER IN CONNECTION WITH
THE SYNDICATION OF THE LOANS AND NEGOTIATION, PREPARATION, EXECUTION AND
ADMINISTRATION OF THE LOAN DOCUMENTS AND ANY CONSENTS, AMENDMENTS, WAIVERS OR
OTHER MODIFICATIONS THERETO AND ANY OTHER DOCUMENTS OR MATTERS REQUESTED BY
BORROWER; (IV) ALL THE ACTUAL OUT-OF POCKET COSTS AND REASONABLE EXPENSES OF
CREATING AND PERFECTING LIENS ON THE COLLATERAL IN FAVOR OF THE AGENT, FOR THE
BENEFIT OF THE ITSELF AND THE LENDERS, INCLUDING FILING AND RECORDING FEES,
EXPENSES AND TAXES, STAMP OR DOCUMENTARY TAXES, SEARCH FEES, TITLE INSURANCE
PREMIUMS AND REASONABLE FEES, EXPENSES AND DISBURSEMENTS OF COUNSEL TO THE AGENT
AND OF COUNSEL PROVIDING ANY OPINIONS THAT THE AGENT OR REQUISITE LENDERS MAY
REQUEST IN RESPECT OF THE COLLATERAL OR THE LIENS CREATED PURSUANT TO THE
COLLATERAL DOCUMENTS; (V) ALL THE ACTUAL OUT-OF POCKET COSTS AND REASONABLE
FEES, EXPENSES AND DISBURSEMENTS OF ANY AUDITORS, ACCOUNTANTS, CONSULTANTS OR
APPRAISERS; (VI) ALL THE ACTUAL COSTS AND REASONABLE EXPENSES (INCLUDING THE
REASONABLE FEES, EXPENSES AND DISBURSEMENTS OF ANY APPRAISERS, CONSULTANTS,
ADVISORS AND AGENTS EMPLOYED OR RETAINED BY THE AGENTS AND THEIR COUNSEL) IN
CONNECTION WITH THE CUSTODY OR PRESERVATION OF ANY OF THE COLLATERAL; AND (VII)
AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, ALL COSTS AND EXPENSES, INCLUDING
REASONABLE ATTORNEYS’ FEES (INCLUDING ALLOCATED COSTS OF INTERNAL COUNSEL) AND
COSTS OF SETTLEMENT, INCURRED BY THE AGENT OR ANY LENDER IN ENFORCING ANY
OBLIGATIONS OF OR IN COLLECTING ANY PAYMENTS DUE FROM ANY CREDIT PARTY HEREUNDER
OR UNDER THE OTHER LOAN DOCUMENTS BY REASON OF SUCH EVENT OF DEFAULT (INCLUDING
IN CONNECTION WITH THE SALE OF, COLLECTION FROM, OR OTHER REALIZATION UPON ANY
OF THE COLLATERAL OR THE ENFORCEMENT OF THE SECURITY AGREEMENT) OR IN CONNECTION
WITH ANY REFINANCING OR RESTRUCTURING OF THE CREDIT ARRANGEMENTS PROVIDED
HEREUNDER IN THE NATURE OF A “WORK-OUT” OR PURSUANT TO ANY INSOLVENCY OR
BANKRUPTCY CASES OR PROCEEDINGS.


 


(B)                                 BORROWER AGREES, WHETHER OR NOT THE
TRANSACTIONS SHALL HAVE BEEN CONSUMMATED, TO INDEMNIFY THE AGENT, THE LEAD
ARRANGER, EACH LENDER AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS
(EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND TO HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED COSTS AND EXPENSES, INCLUDING REASONABLE COUNSEL FEES, DISBURSEMENTS AND
OTHER CHARGES, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN
ANY WAY CONNECTED WITH, OR AS A RESULT OF (I) THE MARKETING AND SYNDICATION OF
THE LOANS AND EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED THEREBY, THE PERFORMANCE BY THE
PARTIES THERETO OF THEIR RESPECTIVE OBLIGATIONS THEREUNDER OR THE CONSUMMATION
OF THE TRANSACTIONS AND THE OTHER TRANSACTIONS CONTEMPLATED THEREBY, (II) THE
USE OF THE PROCEEDS OF THE LOANS, (III) ANY CLAIM, LITIGATION, INVESTIGATION OR
PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER OR NOT ANY INDEMNITEE IS A
PARTY THERETO, OR (IV) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON ANY PROPERTY OWNED OR OPERATED BY BORROWER OR ANY OF ITS
SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITIES RELATED IN ANY

 

56

--------------------------------------------------------------------------------


 


WAY TO BORROWER OR ANY OF ITS SUBSIDIARIES; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED COSTS AND EXPENSES ARE DETERMINED BY A COURT OF
COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED
SOLELY FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE (AND,
UPON ANY SUCH DETERMINATION, ANY INDEMNIFICATION PAYMENTS WITH RESPECT TO SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED COSTS AND EXPENSES PREVIOUSLY
RECEIVED BY SUCH INDEMNITEE SHALL BE SUBJECT TO REIMBURSEMENT BY SUCH
INDEMNITEE).  TO THE EXTENT THAT THE UNDERTAKINGS TO DEFEND, INDEMNIFY, PAY AND
HOLD HARMLESS SET FORTH IN THIS SECTION 9.5(B) MAY BE UNENFORCEABLE IN WHOLE OR
IN PART BECAUSE THEY ARE VIOLATIVE OF ANY LAW OR PUBLIC POLICY, BORROWER SHALL
CONTRIBUTE THE MAXIMUM PORTION THAT IT IS PERMITTED TO PAY AND SATISFY UNDER
APPLICABLE LAW TO THE PAYMENT AND SATISFACTION OF ALL INDEMNIFIED LIABILITIES
INCURRED BY INDEMNITEES OR ANY OF THEM.


 


(C)                                  TO THE EXTENT THAT BORROWER FAILS FOR ANY
REASON TO PAY ANY AMOUNT REQUIRED TO BE PAID BY THEM OR ANY OTHER CREDIT PARTY
TO THE AGENT OR THE LEAD ARRANGER UNDER PARAGRAPH (A) OR (B) OF THIS SECTION
9.5, EACH LENDER SEVERALLY AGREES TO PAY TO THE AGENT OR THE LEAD ARRANGER, AS
THE CASE MAY BE, SUCH LENDER’S PRO RATA SHARE (DETERMINED AS OF THE TIME THAT
THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH
UNPAID AMOUNT; PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS,
CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY
OR ASSERTED AGAINST THE AGENT OR THE LEAD ARRANGER IN ITS CAPACITY AS SUCH.


 


(D)                                 TO THE EXTENT PERMITTED BY APPLICABLE LAW,
BORROWER SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE,
ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE
DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION
WITH, OR AS A RESULT OF, THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY, THE TRANSACTIONS, ANY LOAN OR THE USE OF THE PROCEEDS
THEREOF.


 

9.6.                            Adjustments; Setoff.  Notwithstanding Section
8.9(b), if an Event of Default shall have occurred and be continuing, each
Lender is hereby authorized at any time and from time to time, except to the
extent prohibited by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Lender to or for the credit or the
account of Borrower against any of and all the obligations of Borrower now or
hereafter existing under this Agreement and other Loan Documents held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or such other Loan Document and although such obligations
may be unmatured.  The rights of each Lender under this Section 9.6 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have.

 

9.7.                            Governing Law.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO THE CONFLICT

 

57

--------------------------------------------------------------------------------


 

OF LAW RULES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

 

9.8.                            Waivers; Amendment.

 


(A)                                 NO FAILURE OR DELAY ON THE PART OF THE AGENT
OR ANY LENDER IN EXERCISING ANY POWER OR RIGHT HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL
EXERCISE OF ANY SUCH RIGHT OR POWER, OR ANY ABANDONMENT OR DISCONTINUANCE OF
STEPS TO ENFORCE SUCH A RIGHT OR POWER, PRECLUDE ANY OTHER OR FURTHER EXERCISE
THEREOF OR THE EXERCISE OF ANY OTHER RIGHT OR POWER.  THE RIGHTS AND REMEDIES OF
THE AGENT AND THE LENDERS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS ARE
CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT THEY WOULD
OTHERWISE HAVE.  NO WAIVER OF ANY PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR CONSENT TO ANY DEPARTURE BY BORROWER OR ANY OTHER CREDIT PARTY
THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE PERMITTED BY
SECTION 9.8(B), AND THEN SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE
SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH GIVEN.  NO NOTICE OR DEMAND ON
BORROWER IN ANY CASE SHALL ENTITLE BORROWER TO ANY OTHER OR FURTHER NOTICE OR
DEMAND IN SIMILAR OR OTHER CIRCUMSTANCES.


 


(B)                                 NEITHER THIS AGREEMENT NOR ANY PROVISION
HEREOF MAY BE WAIVED, AMENDED OR MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR
AGREEMENTS IN WRITING ENTERED INTO BY BORROWER AND THE REQUISITE LENDERS. 
NOTWITHSTANDING THE FOREGOING, NO SUCH AGREEMENT SHALL (I) FORGIVE OR REDUCE THE
PRINCIPAL AMOUNT OR EXTEND THE FINAL SCHEDULED DATE OF MATURITY OF ANY LOAN,
EXTEND THE SCHEDULED DATE OF ANY PAYMENT OF IN PRINCIPAL IN RESPECT OF ANY LOAN,
REDUCE THE STATED RATE OF ANY REPAYMENT PREMIUM, INTEREST OR FEE PAYABLE
HEREUNDER OR FORGIVE THE PAYMENT OF ANY REPAYMENT PREMIUM, INTEREST OR FEE
PAYABLE HEREUNDER OR EXTEND THE SCHEDULED DATE OF ANY PAYMENT THEREOF OR AMEND
OR MODIFY SECTION 1.12 OR AMEND OR MODIFY SECTION 6.4, IN EACH CASE WITHOUT THE
CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY (SUCH CONSENT BEING IN LIEU OF
THE CONSENT OF THE REQUISITE LENDERS REQUIRED PURSUANT TO THE FIRST SENTENCE OF
THIS SECTION 9.8(B)), (II) INCREASE OR EXTEND THE COMMITMENT OF ANY LENDER OR
REQUIRE ANY LENDER TO MAKE AVAILABLE INTEREST PERIODS WITH A DURATION LONGER
THAN SIX MONTHS WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER AFFECTED
THEREBY (SUCH CONSENT BEING IN LIEU OF THE CONSENT OF THE REQUISITE LENDERS
REQUIRED PURSUANT TO THE FIRST SENTENCE OF THIS SECTION 9.8(B)), (III) AMEND THE
PROVISIONS OF SECTION 9.4(H), THE PROVISIONS OF THIS SECTION 9.8 OR THE
DEFINITION OF THE TERM “PRO RATA SHARE” OR “REQUISITE LENDERS,” OR RELEASE ALL
OR SUBSTANTIALLY ALL OF THE GUARANTORS FROM THEIR OBLIGATIONS UNDER THE
SUBSIDIARY GUARANTY, IN EACH CASE WITHOUT THE PRIOR WRITTEN CONSENT OF EACH
LENDER (PROVIDED THAT, WITH RESPECT TO ANY ADDITIONAL EXTENSIONS OF CREDIT
PURSUANT HERETO AS ARE APPROVED BY THE REQUISITE LENDERS, THE CONSENT OF THE
REQUISITE LENDERS ONLY SHALL BE REQUIRED TO INCLUDE THE LENDERS ADVANCING SUCH
ADDITIONAL FUNDS IN THE DETERMINATION OF “REQUISITE LENDERS” OR “PRO RATA SHARE”
ON SUBSTANTIALLY THE SAME BASIS AS THE LOANS ARE INCLUDED ON THE CLOSING DATE),
(IV) RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL (EXCEPT TO THE EXTENT
SUCH RELEASE IS CONTEMPLATED UNDER THIS AGREEMENT) WITHOUT THE PRIOR WRITTEN
CONSENT OF EACH LENDER; OR (V) MODIFY THE PROTECTIONS AFFORDED TO AN SPC
PURSUANT TO THE PROVISIONS OF SECTION 9.4(G) WITHOUT THE WRITTEN CONSENT OF SUCH
SPC (SUCH CONSENT

 

58

--------------------------------------------------------------------------------


 


BEING IN ADDITION TO THE CONSENT OF THE REQUISITE LENDERS REQUIRED PURSUANT TO
FIRST SENTENCE OF THIS SECTION 9.8(B)); PROVIDED, FURTHER, THAT NO SUCH
AGREEMENT SHALL AMEND, MODIFY OR OTHERWISE AFFECT THE RIGHTS OR DUTIES OF THE
AGENT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT WITHOUT THE PRIOR WRITTEN
CONSENT OF THE AGENT.  TO THE EXTENT THE AGENT IS ENTITLED OR REQUIRED TO MAKE
ANY DETERMINATIONS (WHETHER A CONSENT, WAIVER OR OTHERWISE) UNDER THE
INTERCREDITOR AGREEMENT, THE AGENT SHALL MAKE SUCH DETERMINATIONS UPON THE
ADVICE OF THE REQUISITE LENDERS.


 


(C)                                  THE AGENT MAY, BUT SHALL HAVE NO OBLIGATION
TO, WITH THE CONCURRENCE OF ANY LENDER, EXECUTE AMENDMENTS, MODIFICATIONS,
WAIVERS OR CONSENTS ON BEHALF OF SUCH LENDER.  ANY WAIVER OR CONSENT SHALL BE
EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH
IT WAS GIVEN.  NO NOTICE TO OR DEMAND ON ANY CREDIT PARTY IN ANY CASE SHALL
ENTITLE ANY CREDIT PARTY TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN SIMILAR OR
OTHER CIRCUMSTANCES.  ANY AMENDMENT, MODIFICATION, TERMINATION, WAIVER OR
CONSENT EFFECTED IN ACCORDANCE WITH THIS SECTION 9.8 SHALL BE BINDING UPON EACH
LENDER AT THE TIME OUTSTANDING, EACH FUTURE LENDER AND, IF SIGNED BY A CREDIT
PARTY, ON SUCH CREDIT PARTY.


 

9.9.                            Interest Rate Limitation.  Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts which are treated as
interest on such Loan under applicable law (collectively the “Loan Charges”),
shall exceed the maximum lawful rate (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by the Lender holding such
Loan or participation in accordance with applicable law, the rate of interest
payable in respect of such Loan or participation hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan or participation but were not payable as a result of the
operation of this Section 9.9 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or participations or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

 

9.10.                     Entire Agreement.  This Agreement and the other Loan
Documents constitute the entire contract between the parties relative to the
subject matter hereof.  Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents.  Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any Person (other than the
parties hereto and thereto, their respective successors and assigns permitted
hereunder and, to the extent expressly contemplated hereby, the Related Parties
of the Agent, the Lead Arranger and the Lenders) any rights, remedies,
obligations or liabilities under or by reason of this Agreement or the other
Loan Documents.

 

9.11.                     WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY

 

59

--------------------------------------------------------------------------------


 

RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.11.

 

9.12.                     Severability.  In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby (it being understood that
the invalidity of a particular provision in a particular jurisdiction shall not
in and of itself affect the validity of such provision in any other
jurisdiction).  The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

9.13.                     Counterparts.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract, and shall become effective as provided in
Section 9.3.  Delivery of an executed signature page to this Agreement shall be
as effective as delivery of a manually signed counterpart of this Agreement.  A
set of the copies of this Agreement signed by all the parties shall be lodged
with Borrower and the Agent.

 

9.14.                     Headings.  Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

9.15.                     Jurisdiction; Consent to Service of Process.

 


(A)                                 BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF THE UNITED STATES
OF AMERICA SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT

 

60

--------------------------------------------------------------------------------


 


IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE AGENT, THE LEAD
ARRANGER OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS AGAINST BORROWER OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.


 


(B)                                 BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS IN ANY NEW YORK STATE OR FEDERAL COURT.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


 


(C)                                  EACH PARTY TO THIS AGREEMENT IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 9.1.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO
THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


 

9.16.                     Confidentiality.  Each of the Agent and the Lenders
agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (a) to its and its Affiliates’ officers, directors,
employees, trustees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority or quasi-regulatory authority (such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
in connection with the exercise of any remedies hereunder or under the other
Loan Documents or any suit, action or proceeding relating to the enforcement of
its rights hereunder or thereunder, (e) subject to an agreement containing
provisions substantially the same as those of this Section 9.16, to (i) any
actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Loan Documents, (ii) any pledge
referred to in Section 9.4(f) or (iii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to Borrower or
any of its Subsidiaries or any of their respective obligations, (f) with the
consent of Borrower, (g) to any rating agency when required by it, provided
that, prior to any disclosure, such rating agency shall undertake in writing to
preserve the confidentiality of any confidential information relating to the
Credit Parties received by it from any of the Lead Arranger, Agent or Lenders or
(h) to the extent such Information becomes publicly available other than as a
result of a breach of this Section 9.16.  For the purposes of this Section,
“Information” shall mean all information received from Borrower and related to
Borrower or its business, other than any such information that was available to
the Agent, the Lead Arranger or any Lender on a nonconfidential basis prior to
its disclosure by Borrower.  Any Person required to maintain the confidentiality
of Information as provided in this Section 9.16 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord its own confidential information.

 

61

--------------------------------------------------------------------------------


 

9.17.                     Acknowledgments.  Borrower hereby acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

 

(b)                                 neither the Lead Arranger, the Agent or any
Lender has any fiduciary relationship with or duty to Borrower or any other
Credit Party arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Lead Arranger, the Agent
and the Lenders, on one hand, and Borrower and the other Credit Parties, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lead Arranger, the Agent and the Lenders or among
Borrower, the other Credit Parties and the Lenders.  The amounts payable at any
time hereunder to each Lender shall be a separate and independent debt, and each
Lender shall be entitled to protect and enforce its rights arising out hereof
and it shall not be necessary for any other Lender to be joined as an additional
party in any proceeding for such purpose.

 

9.18.                     Accounting Changes.  In the event that any Accounting
Change shall occur and such change results in a change in the method of
calculation of the Leverage Ratio or the Interest Coverage Ratio and all
standards or terms in this Agreement, then the parties hereto agree, upon
request by Borrower or the Requisite Lenders, to enter into negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating
Borrower’s and the other Credit Parties’ financial condition (including the
requirements and restrictions associated with the provisions of this Agreement
applicable thereto) shall be the same after such Accounting Changes as if such
Accounting Changes had not been made.  Following any such request by Borrower or
the Requisite Lenders and until such time as such an amendment shall have been
executed and delivered by Borrower, the Agent and the Requisite Lenders, the
Leverage Ratio, the Interest Coverage Ratio and all standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Changes had not occurred.

 

9.19.                     Construction.  Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant.  Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

 

9.20.                     Patriot Act.  Each Lender and the Agent (for itself
and not on behalf of any Lender) hereby notifies Borrower that pursuant to the
requirements of the Patriot Act, it is

 

62

--------------------------------------------------------------------------------


 

required to obtain, verify and record information that identifies Borrower and
the other Credit Parties, which information includes the name and address of
Borrower and other information that will allow such Lender or the Agent, as
applicable, to identify Borrower in accordance with the Patriot Act.

 

9.21.                     Delivery of Termination Statements and Mortgage
Releases.

 


(A)                                 UPON PAYMENT IN FULL IN CASH AND PERFORMANCE
OF ALL OF THE OBLIGATIONS (OTHER THAN INDEMNIFICATION OBLIGATIONS), TERMINATION
OF THE COMMITMENTS AND A RELEASE OF ALL CLAIMS AGAINST AGENT AND LENDERS, AND SO
LONG AS NO SUITS, ACTIONS PROCEEDINGS, OR CLAIMS ARE PENDING OR THREATENED
AGAINST ANY INDEMNITEE ASSERTING ANY DAMAGES, LOSSES OR LIABILITIES THAT ARE
INDEMNIFIED LIABILITIES HEREUNDER, AGENT SHALL DELIVER TO BORROWER TERMINATION
STATEMENTS, MORTGAGE RELEASES AND OTHER DOCUMENTS NECESSARY OR APPROPRIATE TO
EVIDENCE THE TERMINATION OF THE LIENS SECURING PAYMENT OF THE OBLIGATIONS.


 


(B)                                 UPON THE DISPOSITION OF ANY COLLATERAL IN
ACCORDANCE WITH THE TERMS AND CONDITIONS PROVIDED HEREIN, AGENT SHALL DELIVER TO
BORROWER TERMINATION STATEMENTS, MORTGAGE RELEASES AND OTHER EVIDENCE NECESSARY
OR APPROPRIATE TO EVIDENCE THE TERMINATION OF LIENS ON SUCH COLLATERAL.


 


(C)                                  IN THE EVENT THAT ANY CREDIT PARTY ACQUIRES
ANY EQUIPMENT AND IN CONNECTION THEREWITH GRANTS A SECURITY INTEREST IN SUCH
EQUIPMENT TO ANY PERSON PROVIDING PURCHASE MONEY FINANCING TO SUCH CREDIT PARTY
FOR SUCH EQUIPMENT AND SUCH SECURITY INTEREST AND FINANCING DOES NOT CONTRAVENE
ANY PROVISION OF THIS AGREEMENT AND PROHIBITS THE LIEN OF AGENT THEREIN, AGENT,
AT THE REQUEST OF SUCH CREDIT PARTY SHALL RELEASE ITS SECURITY INTEREST IN SUCH
EQUIPMENT OR SHALL SUBORDINATE SUCH LIEN (AS REQUIRED BY SUCH PERSON) AND SHALL
AT THE COST AND EXPENSE OF SUCH CREDIT PARTY EXECUTE SUCH DOCUMENTS AS MAY BE
NECESSARY TO RELEASE SUCH LIEN OF RECORD; PROVIDED, HOWEVER, THAT UPON ANY SUCH
PROHIBITION CEASING TO BE BINDING ON SUCH CREDIT PARTY, THE LIEN OF AGENT IN
SUCH EQUIPMENT SHALL AUTOMATICALLY BE REINSTATED AND SUCH CREDIT PARTY SHALL
IMMEDIATELY NOTIFY AGENT AND SHALL TAKE ALL STEPS AS MAY BE NECESSARY TO PERFECT
SUCH LIEN OF AGENT WITHIN 20 BUSINESS DAYS FOLLOWING SUCH PROHIBITION CEASING TO
BE EFFECTIVE.


 

9.22.                     Subordination of Intercompany Debt.

 


(A)                                 EACH CREDIT PARTY HEREBY AGREES THAT ANY
INTERCOMPANY INDEBTEDNESS OR OTHER INTERCOMPANY PAYABLES OR RECEIVABLES, OR
INTERCOMPANY ADVANCES DIRECTLY OR INDIRECTLY MADE BY OR OWED TO SUCH CREDIT
PARTY BY ANY OTHER CREDIT PARTY (COLLECTIVELY, “INTERCOMPANY DEBT”), OF WHATEVER
NATURE AT ANY TIME OUTSTANDING SHALL BE SUBORDINATE AND SUBJECT IN RIGHT OF
PAYMENT TO THE PRIOR PAYMENT IN FULL IN CASH OF THE OBLIGATIONS.  EACH CREDIT
PARTY HEREBY AGREES THAT IT WILL NOT, WHILE ANY EVENT OF DEFAULT IS CONTINUING,
ACCEPT ANY PAYMENT, INCLUDING BY OFFSET, ON ANY INTERCOMPANY DEBT UNTIL THE
MATURITY DATE, IN EACH CASE, EXCEPT WITH THE PRIOR WRITTEN CONSENT OF AGENT.

 

63

--------------------------------------------------------------------------------


 


(B)                                 IN THE EVENT THAT ANY PAYMENT ON ANY
INTERCOMPANY DEBT SHALL BE RECEIVED BY A CREDIT PARTY OTHER THAN AS PERMITTED BY
THIS SECTION 9.22 BEFORE THE MATURITY DATE, SUCH CREDIT PARTY SHALL RECEIVE SUCH
PAYMENTS AND HOLD THE SAME IN TRUST FOR, SEGREGATE THE SAME FROM ITS OWN ASSETS
AND SHALL IMMEDIATELY PAY OVER TO, THE AGENT FOR THE BENEFIT OF THE AGENT AND
LENDERS ALL SUCH SUMS TO THE EXTENT NECESSARY SO THAT AGENT AND THE LENDERS
SHALL HAVE BEEN PAID IN FULL, IN CASH, ALL OBLIGATIONS OWED OR WHICH MAY BECOME
OWING.


 


(C)                                  UPON ANY PAYMENT OR DISTRIBUTION OF ANY
ASSETS OF ANY CREDIT PARTY OF ANY KIND OR CHARACTER, WHETHER IN CASH, PROPERTY
OR SECURITIES BY SET-OFF, RECOUPMENT OR OTHERWISE, TO CREDITORS IN ANY
LIQUIDATION OR OTHER WINDING-UP OF SUCH CREDIT PARTY OR IN THE EVENT OF ANY
PROCEEDING, AGENT AND LENDERS SHALL FIRST BE ENTITLED TO RECEIVE PAYMENT IN FULL
IN CASH, IN ACCORDANCE WITH THE TERMS OF THE OBLIGATIONS AND OF THIS AGREEMENT,
OF ALL AMOUNTS PAYABLE UNDER OR IN RESPECT OF SUCH OBLIGATIONS, BEFORE ANY
PAYMENT OR DISTRIBUTION IS MADE ON, OR IN RESPECT OF, ANY INTERCOMPANY DEBT, IN
ANY SUCH PROCEEDING, ANY DISTRIBUTION OR PAYMENT, TO WHICH AGENT OR ANY LENDER
WOULD BE ENTITLED EXCEPT FOR THE PROVISIONS HEREOF SHALL BE PAID BY SUCH CREDIT
PARTY, OR BY ANY RECEIVER, TRUSTEE IN BANKRUPTCY, LIQUIDATING TRUSTEE, AGENT OR
OTHER PERSON MAKING SUCH PAYMENT OR DISTRIBUTION DIRECTLY TO AGENT (FOR THE
BENEFIT OF AGENT AND THE LENDERS) TO THE EXTENT NECESSARY TO PAY ALL SUCH
OBLIGATIONS IN FULL IN CASH, AFTER GIVING EFFECT TO ANY CONCURRENT PAYMENT OR
DISTRIBUTION TO AGENT AND LENDERS (OR TO AGENT FOR THE BENEFIT OF AGENT AND
LENDERS).


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

64

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

PENHALL INTERNATIONAL CORP., an
Arizona corporation

 

 

 

 

 

By:

/s/ Jeffrey E. Platt

 

 

Name: Jeffrey E. Platt

 

 

Title: Vice President

 

S-1

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS,

 

as Agent

 

 

 

 

 

By:

/s/ Omayra Laucella

 

 

Name: Omayra Laucella

 

 

Title: Vice President

 

 

 

 

 

By:

/s/ Evelyn Lazala

 

 

Name: Evelyn Lazala

 

 

Title: Vice President

 

 

 

 

 

DEUTSCHE BANK SECURITIES INC.,

 

as Lead Arranger and Book Runner

 

 

 

 

 

By:

(illegible)

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

/s/ Stephanie L. Perry

 

 

Name: Stephanie L. Perry

 

 

Title: Director

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS,

 

as a Lender

 

 

 

 

 

By:

/s/ Omayra Laucella

 

 

Name: Omayra Laucella

 

 

Title: Vice President

 

 

 

 

 

By:

/s/ Evelyn Lazala

 

 

Name: Evelyn Lazala

 

 

Title: Vice President

 

S-2

--------------------------------------------------------------------------------


 

ANNEX A

 

to

 

SECOND LIEN TERM LOAN AGREEMENT

 

DEFINITIONS

 

Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:

 

“ABR”, when used in reference to any Loan, refers to whether such Loan is
bearing interest at a rate determined by reference to the Alternate Base Rate.

 

“Account Debtor” means any Person who may become obligated to any Credit Party
under, with respect to, or on account of, an Account, Chattel Paper or General
Intangibles (including a payment intangible).

 

“Accounting Changes” means (a) changes in accounting principles required by GAAP
and implemented by Borrower or any of its Subsidiaries; (b) changes in
accounting principles recommended by Borrower’s certified public accountants and
implemented by Borrower; and (c) changes in carrying value of Borrower’s or any
of its Subsidiaries’ assets, liabilities or equity accounts resulting from
(i) the application of purchase accounting principles (SFAS 141, A.P.B. 16
and/or 17 and EITF 88-16 and FASB 109) to the Related Transactions or (ii) as
the result of any other adjustments that, in each case, were applicable to, but
not included in, the Pro Forma.

 

“Accounts” means all “accounts,” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, including (a) all accounts
receivable, other receivables, book debts and other forms of obligations (other
than forms of obligations evidenced by Chattel Paper or Instruments), (including
any such obligations that may be characterized as an account or contract right
under the Code), (b) all of each Credit Party’s rights in, to and under all
purchase orders or receipts for goods or services, (c) all of each Credit
Party’s rights to any goods represented by any of the foregoing (including
unpaid sellers’ rights of rescission, replevin, reclamation and stoppage in
transit and rights to returned, reclaimed or repossessed goods), (d) all rights
to payment due to any Credit Party for property sold, leased, licensed, assigned
or otherwise disposed of, for a policy of insurance issued or to be issued, for
a secondary obligation incurred or to be incurred, for energy provided or to be
provided, for the use or hire of a vessel under a charter or other contract,
arising out of the use of a credit card or charge card, or for services rendered
or to be rendered by such Credit Party or in connection with any other
transaction (whether or not yet earned by performance on the part of such Credit
Party), (e) all healthcare insurance receivables, and (f) all collateral
security of any kind, now or hereafter in existence, given by any Account Debtor
or other Person with respect to any of the foregoing.

 

“Acquisition Pro Forma” has the meaning ascribed to it in Section 3.6(b)(v).

 

S-1

--------------------------------------------------------------------------------


 

“Adjusted Eurodollar Rate” shall mean, with respect to any Eurodollar Loan for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1%) equal to the product of (a) the Eurodollar Rate in
effect for such Interest Period and (b) Statutory Reserves.

 

“Affected Lender” has the meaning ascribed to it in Section 1.14(b).

 

“Affected Loans” has the meaning ascribed to it in Section 1.14(b).

 

“Affiliate” means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, 5% or more of the Stock having ordinary voting power in the
election of directors of such Person, (b) each Person that controls, is
controlled by or is under common control with such Person, (c) each of such
Person’s officers, directors, joint venturers and partners and (d) in the case
of Borrower, the immediate family members, spouses and lineal descendants of
individuals who are Affiliates of Borrower.  For the purposes of this
definition, “control” of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise; provided, however, that the term “Affiliate” shall specifically
exclude Agent and each Lender.

 

“Agent” means DBTCA in its capacity as Agent for Lenders or its successor
appointed pursuant to Section 8.2; provided that any reference herein to the
Agent with respect to any Lien on Collateral held by the First Lien Agent for
the benefit of such Agent and the Lenders shall also be deemed to be a reference
to the First Lien Agent.

 

“Aggregate Amounts Due” has the meaning ascribed to it in Section 1.13.

 

“Agreement” means this Second Lien Term Loan Agreement (including all schedules,
subschedules, annexes and exhibits hereto), as the same may be amended,
supplemented, restated or otherwise modified from time to time.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the greatest of (a) the
Prime Rate in effect on such day and (b) the Federal Funds Effective Rate in
effect on such day plus 0.50%.  Any change in the Alternate Base Rate due to a
change in the Prime Rate, the above-described secondary market rate for
three-month certificates of deposit or the Federal Funds Effective Rate shall be
effective as of the opening of business on the effective date of such change.

 

“Applicable Margin” shall mean (a) for Eurodollar Loans, 6.75% per annum and
(ii) for ABR Loans, 5.75% per annum.

 

“Approved Fund” shall mean any Fund that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity (including an
investment advisor) or an Affiliate of any entity that administers, advises or
manages a Lender.

 

“Asset Disposition” means the disposition whether by sale, lease, transfer,
loss, damage, destruction, casualty, condemnation or otherwise of any of the
following:  (a) any of the Stock or other equity or ownership interest of any of
Borrower’s Subsidiaries or (b) any or all of

 

S-2

--------------------------------------------------------------------------------


 

the assets of Borrower or any of its Subsidiaries other than sales of Equipment
and Parts and Supplies in the ordinary course of business.  Without limitation
of the foregoing, the term “Asset Disposition” shall include the sale or
transfer of property by Borrower or a Subsidiary thereof in a Permitted
Sale-Leaseback.

 

“Assignee” shall have the meaning given in Section 9.4(c).

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any Person whose consent is
required by Section 9.4(c)), and accepted by the Agent, substantially in the
form of Exhibit 9.4(c) or such other form as shall be approved by the Agent
(such approval not to be unreasonably withheld).  To the extent approved by the
Agent, an Assignment and Acceptance may be electronically executed and delivered
to the Agent via an electronic settlement system then acceptable to the Agent,
which shall initially be the settlement system of ClearPar, LLC.

 

“Assignor” shall have the meaning given in Section 9.4(c).

 

“Authorized Officer” shall mean, as applied to any Person, any individual
holding the position of chairman of the board (if an officer), chief executive
officer, president or one of its vice presidents (or the equivalent thereof),
and such Person’s chief financial officer or treasurer.

 

“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§ 101 et seq. or other applicable bankruptcy, insolvency or similar
laws.

 

“Borrower” shall have the meaning ascribed to it in the preamble to the
Agreement.

 

“Borrowing” shall mean Loans of the same Type made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

 

“Breakage Event” shall have the meaning given in Section 1.14(c).

 

“BRS” means collectively Bruckmann, Rosser, Sherrill & Co., L.P., a Delaware
limited partnership, BRS Partners, LP and BRSE LLP.

 

“BRS Management Services Agreement” means that Management Agreement dated as of
August 4, 1998 by and between BRS and Borrower as amended, modified or
supplemented from time to time in accordance with its terms.

 

“BRS Related Party” means (1) any stockholder having more than 5% of any class
of stock of any entity that comprises BRS, any individual controlling any such
stockholder, an immediate family member of any such stockholder (if an
individual) or of any such individual and any majority owned Subsidiary, of BRS;
or (2) any trust, corporation, partnership or other entity, the beneficiaries,
stockholders, partners, owners or Persons beneficially holding a majority
interest of any of the entities that comprise BRS and/or such other Persons
referred to in the immediately preceding clause (1).

 

S-3

--------------------------------------------------------------------------------


 

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of New York or the
State of California and in reference to Eurodollar Loans shall mean any such day
that is also a Eurodollar Business Day.

 

“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.

 

“Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

 

“Carry Over Amount” has the meaning ascribed to it Section 4.1.

 

“Cash Equivalents” means (i) marketable securities (A) issued or directly and
unconditionally guaranteed as to interest and principal by the United States
government or (B) issued by any agency of the United States government the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one (1) year after acquisition thereof;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after acquisition
thereof and having, at the time of acquisition, a rating of at least A-1 from
S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more than
one year from the date of acquisition and, at the time of acquisition, having a
rating of at least A-1 from S&P or at least P-1 from Moody’s; (iv) certificates
of deposit or bankers’ acceptances issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (A) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (B) has Tier 1 capital (as defined in such regulations) of not
less than $250,000,000, in each case maturing within one year after issuance or
acceptance thereof; and (v) shares of any money market mutual or similar funds
that (A) has substantially all of its assets invested continuously in the types
of investments referred to in clauses (i) through (iv) above, (B) has net assets
of not less than $500,000,000 and (C) has the highest rating obtainable from
either S&P or Moody’s.

 

“CFC” has the meaning ascribed to it in Section 2.8(f).

 

“Change of Control” means any event, transaction or occurrence as a result of
which (a) BRS together with any BRS Related Party shall cease to own and control
directly or indirectly all of the economic and voting rights associated with
ownership of at least fifty-one percent (51%) of all classes of the outstanding
Stock of Borrower on a fully diluted basis, (b) Borrower ceases to directly or
indirectly own and control all of the economic and voting rights associated with
all of the outstanding Stock of Penhall Company or (c) except as permitted by
Section 3.3 or Section 3.6, Borrower ceases to directly or indirectly own and
control all of the economic and voting rights associated with all of the
outstanding Stock of any of its Subsidiaries.

 

S-4

--------------------------------------------------------------------------------


 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 1.15, by any lending office of such Lender or by such Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement.

 

“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental taxes (including premiums and other amounts owed to the PBGC
at the time due and payable), levies, assessments, charges, liens, claims or
encumbrances upon or relating to (a) the Collateral, (b) the Obligations, (c)
the employees, payroll, income or gross receipts of any Credit Party, (d) any
Credit Party’s ownership or use of any properties or other assets, or (e) any
other aspect of any Credit Party’s business.

 

“Chattel Paper” means any “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by any
Credit Party, wherever located.

 

“Closing Checklist” means the schedule, including all appendices, exhibits or
schedules thereto, listing certain documents and information to be delivered in
connection with the Agreement, the other Loan Documents and the transactions
contemplated thereunder, substantially in the form attached hereto as Annex C.

 

“Closing Date” means the date on which the Loans are made hereunder.

 

“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided that to the extent that
the Code is used to define any term herein or in any Loan Document and such term
is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided, further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, Agent’s or any Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.

 

“Collateral” means the property covered by the Collateral Documents and any
other property, real or personal, tangible or intangible, now existing or
hereafter acquired, that may at any time be or become subject to a security
interest or Lien in favor of Agent, on behalf of itself and Lenders, to secure
the Obligations or any portion thereof (excluding (i) the assets of any CFC and
(ii) (x) any Stock in excess of 65% of the Stock of any CFC) directly owned by
Borrower or a Domestic Subsidiary of Borrower and (y) all stock of any other
CFC.

 

“Collateral Documents” means the Security Agreement, the Pledge Agreement, the
Guaranties, the Mortgages, the Trademark Security Agreements and all similar
agreements

 

S-5

--------------------------------------------------------------------------------


 

entered into guaranteeing payment of, or granting a Lien upon property as
security for payment of, the Obligations or any portion thereof (including the
Intercreditor Agreement to the extent relating to the grant of a Lien over
titled vehicles to the First Lien Agent to secure the Obligations).

 

“Commitments” means (a) as to any Lender, the aggregate of such Lender’s
Commitment as set forth on Annex B to the Agreement or in the most recent
Assignment and Acceptance executed by such Lender and (b) as to all Lenders, the
aggregate of all Lenders’ Commitments, which aggregate commitment shall be one
hundred and five million dollars ($105,000,000) on the Closing Date.

 

“Compliance Certificate” has the meaning ascribed to it in Section 4.4(j).

 

“Consolidated Adjusted EBITDA” shall mean, for Borrower for any period,
Consolidated Net Income of Borrower and its consolidated Subsidiaries for such
period minus (in each case to the extent included in the calculation of
Consolidated Net Income, but without duplication): (i) income tax credits, (ii)
interest income, (iii) gain from extraordinary items (net of loss from
extraordinary items), (iv) any aggregate net gain, net of any loss (other than
gains, net of losses, arising from the disposition of equipment in the ordinary
course of business) arising from the sale, exchange or other disposition of
capital assets (including any fixed assets, whether tangible or intangible, all
inventory sold in conjunction with the disposition of fixed assets and all
securities), (v) any other non-cash gains, (vi) expenditures pursuant to the
last sentence of Section 4.10 of the Revolving Credit Agreement applicable to,
but not included on, the Projections, including expenditures made in connection
with Related Transactions and payment of liabilities on the Closing Date, plus
(in each case to the extent deducted in the calculation of Consolidated Net
Income, but without duplication) (i) any provision for income taxes, (ii)
Consolidated Interest Expense, (iii) depreciation and amortization, (iv)
amortized debt discount (but in the case of amortization and expenses of Related
Transactions, only to the extent included in the Projections), (v) any deduction
as the result of any grant to any members of the management of Borrower or any
of its Subsidiaries of any Stock, (vi) any write-off of deferred financing fees
in connection with the Related Transactions and (vii) expenses of the Related
Transactions, provided that such expenses were included in the Projections, or
disclosed in any notes thereto; provided that (x) Consolidated Adjusted EBITDA
of Borrower for the fiscal quarters ended March 31, 2005, June 30, 2005 and
September 30, 2005 shall be deemed to be $2.1 million, $9.4 million and $12.4
million, respectively (in each case, subject to adjustment as otherwise provided
in this Agreement).

 

“Consolidated Capital Expenditures” shall mean, for any period, the aggregate of
all expenditures of Borrower and its Subsidiaries during such period determined
on a consolidated basis that, in accordance with GAAP, are or should be included
in “purchase of property and equipment” or similar items reflected in the
consolidated statement of cash flows of Borrower and its Subsidiaries.

 

“Consolidated Cash Interest Expense” shall mean, for any period, Consolidated
Interest Expense for such period, excluding any amount not payable in cash.

 

S-6

--------------------------------------------------------------------------------


 

“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets of Borrower and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding cash
and cash equivalents.

 

“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities of Borrower and its Subsidiaries on a consolidated basis
that may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt and, without duplication,
outstanding revolving Indebtedness under the First Lien Credit Agreement.

 

“Consolidated Interest Expense” shall mean, for any period, total interest
expense (including that portion attributable to Capital Lease Obligations in
accordance with GAAP and capitalized interest) of Borrower and its Subsidiaries
on a consolidated basis with respect to all outstanding Funded Debt of Borrower
and its Subsidiaries, including all unused commitment fees, commissions,
discounts and other fees and charges owed with respect to letters of credit and
net costs under interest rate hedging agreements; provided that Consolidated
Interest Expense shall exclude any amounts attributable to amortization of
deferred financing fees in connection with the Related Transactions.

 

“Consolidated Net Income” shall mean, for any period, (a) the net income (or
loss) of Borrower and its Subsidiaries on a consolidated basis for such period
taken as a single accounting period determined in conformity with GAAP,
excluding (b) (i) the income (or deficit) of any Person accrued prior to the
date it became a Subsidiary of, or was merged or consolidated into, Borrower or
any of its Subsidiaries, (ii) the income (or deficit) of any Person (other than
a Subsidiary) in which Borrower has an ownership interest, except to the extent
any such income has actually been received by Borrower or any of its
Subsidiaries in the form of cash dividends or distributions, (iii) the
undistributed earnings of any Subsidiary of Borrower to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any contractual obligation or
requirement of law applicable to such Subsidiary, (iv) any restoration to income
of any contingency reserve, except to the extent that provision for such reserve
was made out of income accrued during such period, (v) any net gain attributable
to the write-up of any asset, (vi) any net gain from the collection of the
proceeds of life insurance policies, (vii) any net gain arising from the
acquisition of any securities, or the extinguishment of any Indebtedness, of
Borrower or any of its Subsidiaries, (viii) in the case of a successor to
Borrower or any of its Subsidiaries by consolidation or merger or as a
transferee of its assets, any earnings of such successor prior to such
consolidation, merger or transfer of assets and (ix) any deferred credit
representing the excess of equity in any Subsidiary of Borrower at the date of
acquisition of such Subsidiary over the cost to Borrower of the investment in
such Subsidiary.

 

“Consolidated Total Debt” shall mean, as at any date of determination, the
aggregate stated balance sheet amount of all Funded Debt of Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Working Capital” shall mean, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.

 

S-7

--------------------------------------------------------------------------------


 

“Consolidated Working Capital Adjustment” shall mean, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability of that Person:  (i) with respect to Guaranteed Indebtedness and with
respect to any Indebtedness, lease, dividend or other obligation of another
Person if the purpose or intent of the Person incurring such liability, or the
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (ii) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (iii) under
any foreign exchange contract, currency swap agreement, interest rate swap
agreement or other similar agreement or arrangement designed to alter the risks
of that Person arising from fluctuations in currency values or interest rates,
(iv) any agreement, contract or transaction involving commodity options or
future contracts, (v) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement, or
(vi) pursuant to any agreement to purchase, repurchase or otherwise acquire any
obligation or any property constituting security therefor, to provide funds for
the payment or discharge of such obligation or to maintain the solvency,
financial condition or any balance sheet item or level of income of another. 
The amount of any Contingent Obligation shall be equal to the amount of the
obligation so guaranteed or otherwise supported or, if not a fixed and
determined amount, the maximum amount so guaranteed.

 

“Contractual Obligations” means, as applied to any Person, any indenture,
mortgage, deed of trust, contract, undertaking, agreement or other instrument to
which that Person is a party or by which it or any of its properties is bound or
to which it or any of its properties is subject including the Related
Transactions Documents.

 

“Control Agreements” means tri-party deposit account, securities account or
commodities account control agreements by and among the applicable Credit Party,
Agent (and, if applicable, First Lien Agent”) and the depository, securities
intermediary or commodities intermediary, and each in form and substance
satisfactory in all respects to Agent and in any event providing to Agent
“control” of such deposit account, securities account or commodities account
within the meaning of Articles 8 and 9 of the Code.

 

“Conversion/Continuation Date” shall mean the effective date of a conversion or
continuation, as the case may be, as set forth in the applicable Notice of
Conversion/Continuation.

 

“Copyright License” means any and all rights nor owned or hereafter acquired by
any Credit Party under any written agreement granting any right to use any
Copyright or Copyright registration.

 

S-8

--------------------------------------------------------------------------------


 

“Copyright Security Agreements” means the Copyright Security Agreements made in
favor of Agent, on behalf of itself and Lenders, by each applicable Credit
Party, in each case as amended, modified or supplemented from time to time.

 

“Copyrights” means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all copyrights and General Intangibles of like
nature (whether registered or unregistered), all registrations and recordings
thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof; and (b) all
reissues, extensions or renewals thereof.

 

“Credit Parties” means Borrower and each of its Subsidiaries and each other
Person who executes a Guaranty or who grants a Lien on all or part of its assets
to secure all of part of the Obligations.

 

“DBTCA” shall have the meaning given in the recitals.

 

“Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.

 

“Disclosure Schedules” means the Schedules prepared by Credit Parties and
denominated as Schedules 2.8(b) through 5.18 in the index to the Agreement.

 

“Documents” means any “document,” as such term is defined in the Code, including
electronic documents, now owned or hereafter acquired by any Credit Party,
wherever located.

 

“Dollars” or “$” means lawful currency of the United States of America.

 

“Eligible Assignee” shall mean (i) any Lender, (ii) an Affiliate of any Lender,
(iii) an Approved Fund and (iv) any other Person approved by the Agent (such
approval not to be unreasonably withheld or delayed); provided that “Eligible
Assignee” shall not include Borrower or any of its Affiliates or Subsidiaries or
any natural person.

 

“Environmental Laws” means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules, enforceable standards and regulations,
now or hereafter in effect, and any applicable judicial or administrative
interpretation thereof, including any applicable judicial or administrative
order, consent decree, order or judgment, imposing liability or standards of
conduct for or relating to the regulation and protection of human health,
safety, the environment and natural resources (including ambient air, surface
water, groundwater, wetlands, land surface or subsurface strata, wildlife,
aquatic species and vegetation).  Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§
9601 et seq.) (“CERCLA”); the Hazardous Materials Transportation Authorization
Act of 1994 (49 U.S.C. §§ 5101 et seq.); the Federal Insecticide, Fungicide, and
Rodenticide Act (7 U.S.C. §§ 136 et seq.); the Solid Waste Disposal Act (42
U.S.C. §§ 6901 et seq.); the Toxic Substance Control Act (15 U.S.C. §§ 2601 et
seq.); the Clean Air Act (42 U.S.C. §§ 7401 et seq.); the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the Occupational

 

S-9

--------------------------------------------------------------------------------


 

Safety and Health Act (29 U.S.C. §§ 651 et seq.); and the Safe Drinking Water
Act (42 U.S.C. §§ 300(f) et seq.), and any and all regulations promulgated
thereunder, and all analogous state, local and foreign counterparts or
equivalents and any transfer of ownership notification or approval statutes
relating to environmental matters.

 

“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, including any arising under
or related to any Environmental Laws, Environmental Permits, or in connection
with any Release or threatened Release or presence of a Hazardous Material
whether on, at, in, under, from or about or in the vicinity of any real or
personal property.

 

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

 

“Equipment” means all “equipment,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located and, in any
event, including all such Credit Party’s machinery and equipment, including
processing equipment, conveyors, machine tools, data processing and computer
equipment, including embedded software and peripheral equipment and all
engineering, processing and manufacturing equipment, office machinery,
furniture, materials handling equipment, tools, attachments, accessories,
automotive equipment, trailers, trucks, forklifts, molds, dies, stamps, motor
vehicles, rolling stock and other equipment of every kind and nature, trade
fixtures and fixtures not forming a part of real property, together with all
additions and accessions thereto, replacements therefor, all parts therefor, all
substitutes for any of the foregoing, fuel therefor, and all manuals, drawings,
instructions, warranties and rights with respect thereto, and all products and
proceeds thereof and condemnation awards and insurance proceeds with respect
thereto.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.

 

“ERISA Affiliate” means, with respect to any Credit Party, any trade or business
(whether or not incorporated) that, together with such Credit Party, are treated
as a single employer within the meaning of Sections 414(b), (c), (m) or (o) of
the IRC.

 

“ERISA Event” means, with respect to any Credit Party or any ERISA Affiliate,
(a) any event described in Section 4043(c) of ERISA with respect to a Title IV
Plan; (b) the withdrawal of any Credit Party or ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any Credit Party or any ERISA Affiliate from
any Multiemployer Plan; (d) the filing of a notice of intent to terminate a
Title IV

 

S-10

--------------------------------------------------------------------------------


 

Plan or the treatment of a plan amendment as a termination under Section 4041 of
ERISA; (e) the institution of proceedings to terminate a Title IV Plan or
Multiemployer Plan by the PBGC; (f) the failure by any Credit Party or ERISA
Affiliate to make when due required contributions to a Multiemployer Plan or
Title IV Plan unless such failure is cured within 30 days; (g) any other event
or condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of
liability under Section 4069 or 4212(c) of ERISA; (h) the termination of a
Multiemployer Plan under Section 4041A of ERISA or the reorganization or
insolvency of a Multiemployer Plan under Section 4241 or 4245 of ERISA; or
(i) the loss of a Qualified Plan’s qualification or tax exempt status; or
(j) the termination of a Plan described in Section 4064 of ERISA.

 

“ESOP” means a Plan that is intended to satisfy the requirements of Section
4975(e)(7) of the IRC.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan or the Loans comprising such Borrowing are bearing interest at a rate
determined by reference to the Adjusted Eurodollar Rate.

 

“Eurodollar Business Day” means a Business Day on which banks in the City of
London are generally open for interbank or foreign exchange transactions.

 

“Eurodollar Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Agent at approximately
11:00 a.m., London time, on the date that is two Business Days prior to the
commencement of such Interest Period by reference to the rate for eurodollar
deposits which appears on the page of the Telerate screen that displays an
average British Bankers Association Interest Settlement Rate (such page
currently being page number 3740 or page 3750 of the Telerate screen) for a
period equal to such Interest Period; provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “Eurodollar Rate” shall be the interest rate per annum
determined by the Agent to be the average of the rates per annum at which
Eurodollar deposits in Eurodollars are offered for such relevant Interest Period
to major banks in the London interbank market in London, England by the Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of such Interest Period.

 

“Event of Default” has the meaning ascribed to it in Section 6.1.

 

“Excess Cash Flow” shall mean, for any period, an amount (if positive) equal
to:  (a) the sum, without duplication, of the amounts for such period of (i)
Consolidated Adjusted EBITDA, plus (ii) the Consolidated Working Capital
Adjustment, minus (b) the sum, without duplication, of the amounts for such
period of (i) voluntary and scheduled repayments of Funded Debt (excluding any
repayment of revolving Indebtedness except to the extent the related commitments
are permanently reduced in connection with such repayments), (ii) Consolidated
Capital Expenditures, the amount of Permitted Acquisitions and the amount of
Investments made in reliance on Section 3.3(i) (in each case, net of any
proceeds of (A) any related financings with respect to such expenditures, (B)
any sales of assets used to finance such expenditures and (C) any casualty or
condemnation to the extent such net proceeds are not included in the calculation

 

S-11

--------------------------------------------------------------------------------


 

of Consolidated Adjusted EBITDA), (iii) Consolidated Cash Interest Expense, and
(iv) provisions for current taxes based on income of Borrower and its
Subsidiaries and payable in cash with respect to such period.

 

“Excess Cash Flow Period” shall mean (i) initially, the period commencing on and
including October 1, 2005 and ending on and including June 30, 2006 and (ii)
thereafter, each Fiscal Year of Borrower.

 

“Excluded Accounts” shall mean (i) accounts used solely to fund current payroll
requirements of Borrower and its Subsidiaries, and (ii) medical savings accounts
and similar employee benefit accounts.

 

“Excluded Taxes” shall mean, with respect to the Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of
Borrower hereunder, (a) income or franchise taxes imposed on (or measured by)
its net income, net capital or net profits (including any minimum tax or
alternative minimum tax) by the United States of America, or by the jurisdiction
under the laws of which such recipient is organized (or any political
subdivision thereof), or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located or in
which such Lender carries on business, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction (or any political subdivision thereof) described in clause (a)
above, and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by Borrower under Section 1.17(a)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 1.16(d),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or such
assignment), to receive additional amounts from Borrower with respect to such
withholding tax pursuant to Section 1.16(a).

 

“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. § 201
et seq.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for the day for such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

 

“Financial Statements” means the consolidated and consolidating income
statements, statements of cash flows and balance sheets of Borrower and its
Subsidiaries delivered in accordance with Section 4.4.

 

S-12

--------------------------------------------------------------------------------


 

“First Lien Agent” shall mean General Electric Capital Corporation, in its
capacity as administrative agent under the First Lien Credit Agreement together
with its successors and assigns in such capacity.

 

“First Lien Credit Agreement” shall mean the Revolving Credit Agreement and any
other replacement, refinancing, substitute or supplemental agreement governing
any Indebtedness permitted by Section 3.1(d).

 

“First Lien Lenders” shall mean the financial institutions from time to time
party to the First Lien Credit Agreement as “Lenders.”

 

“First Lien Obligations” shall have the meaning given in the Intercreditor
Agreement.

 

“First Lien Loan Termination Date” shall have the meaning given in the
Intercreditor Agreement.

 

“Fiscal Quarter” means any of the quarterly accounting periods of Borrower,
ending on March 31, June 30, September 30 and December 31 of each year.

 

“Fiscal Year” means any of the annual accounting periods of Borrower ending on
June 30 of each year.

 

“Fixtures” means all “fixtures” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party.

 

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which Borrower is located. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

 

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and/or similar extensions of credit in the ordinary course.

 

“Funded Debt” means, with respect to any Person, without duplication, all
Indebtedness for borrowed money (other than the Senior Unsecured Notes)
evidenced by notes, bonds, debentures, or similar evidences of Indebtedness and
that by its terms matures more than one year from, or is directly or indirectly
renewable or extendible at such Person’s option under a revolving credit or
similar agreement obligating the lender or lenders to extend credit over a
period of more than one year from the date of creation thereof, and specifically
including Capital Lease Obligations, current maturities of long-term debt,
revolving credit and short-term debt extendible beyond one year at the option of
the debtor, and also including, in the case of Borrower, the Obligations and,
without duplication, Guaranteed Indebtedness consisting of guaranties of Funded
Debt of other Persons.

 

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.

 

S-13

--------------------------------------------------------------------------------


 

“General Intangibles” means “general intangibles,” as such term is defined in
the Code, now owned or hereafter acquired by any Credit Party, including all
right, title and interest that such Credit Party may now or hereafter have in or
under any Contractual Obligation, all payment intangibles, customer lists,
Licenses, Copyrights, Trademarks, Patents, and all applications therefor and
reissues, extensions or renewals thereof, rights in Intellectual Property,
interests in partnerships, joint ventures and other business associations,
licenses, permits, copyrights, trade secrets, proprietary or confidential
information, inventions (whether or not patented or patentable), technical
information, procedures, designs, knowledge, know-how, software, data bases,
data, skill, expertise, experience, processes, models, drawings, materials and
records, goodwill (including the goodwill associated with any Trademark or
Trademark License), all rights and claims in or under insurance policies
(including insurance for fire, damage, loss and casualty, whether covering
personal property, real property, tangible rights or intangible rights, all
liability, life, key man and business interruption insurance, and all unearned
premiums), uncertificated securities, chooses in action, deposit, checking and
other bank accounts, rights to receive tax refunds and other payments, rights to
receive dividends, distributions, cash, Instruments and other property in
respect of or in exchange for pledged Stock and Investment Property, rights of
indemnification, all books and records, correspondence, credit files, invoices
and other papers, including all tapes, cards, computer runs and other papers and
documents in the possession or under the control of such Credit Party or any
computer bureau or service company from time to time acting for such Credit
Party.

 

“Goods” means any “goods,” as such term is defined in the Code, now owned or
hereafter acquired by any Credit Party, wherever located, including embedded
software to the extent included in “goods” as defined in the Code, manufactured
homes, standing timber that is cut and removed for sale and unborn young of
animals.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Granting Lender” shall have the meaning given in Section 9.4(g).

 

“Guaranteed Indebtedness” means, as to any Person, any obligation of such Person
guaranteeing, providing comfort or otherwise supporting any Indebtedness, lease,
dividend, or other obligation (“primary obligation”) of any other Person (the
“primary obligor”) in any manner, including any obligation or arrangement of
such Person to (a) purchase or repurchase any such primary obligation,
(b) advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor, (c) purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (d) protect the beneficiary of such arrangement from loss (other
than product warranties given in the ordinary course of business) or
(e) indemnify the owner of such primary obligation against loss in respect
thereof.  The amount of any Guaranteed Indebtedness at any time shall be deemed
to be an amount equal to the lesser at such time of (x) the stated or
determinable amount of the primary obligation in respect of which such
Guaranteed Indebtedness is incurred and (y) the maximum amount for which such
Person may be liable pursuant to

 

S-14

--------------------------------------------------------------------------------


 

the terms of the instrument embodying such Guaranteed Indebtedness, or, if not
stated or determinable, the maximum reasonably anticipated liability (assuming
full performance) in respect thereof.

 

“Guarantors” means each Subsidiary of Borrower that executes a guaranty or other
similar agreement in favor of Agent, for itself and the ratable benefit of
Lenders, in connection with the transactions contemplated by the Agreement and
the other Loan Documents.

 

“Guaranty” means the Guaranty Agreement entered into by each of the Guarantors
on the Closing Date substantially in the form of Exhibit A-1 hereto, as the same
may be amended or supplemented in accordance with its terms.

 

“Hazardous Material” means any substance, material or waste that is regulated
by, or forms the basis of liability now or hereafter under, any Environmental
Laws, including any material or substance that is (a) defined as a “solid
waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,”  “restricted hazardous waste,” “pollutant,”
“contaminant,” “hazardous constituent,” “special waste,” “toxic substance” or
other similar term or phrase under any Environmental Laws, or (b) petroleum or
any fraction or by-product thereof, asbestos, polychlorinated biphenyls (PCB’s),
or any radioactive substance.

 

“Increased-Cost Lenders” shall have the meaning given in Section 1.18.

 

“Indebtedness” means, with respect to any Person, without duplication (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property payment for which is deferred six (6) months or more, but
excluding obligations to trade creditors incurred in the ordinary course of
business that are unsecured and not overdue by more than six (6) months unless
being contested in good faith, (b) all reimbursement and other obligations with
respect to letters of credit, bankers’ acceptances and surety bonds, whether or
not matured, (c) all obligations evidenced by notes, bonds, debentures or
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations and the present
value (discounted at the Prime Rate as in effect on the Closing Date) of future
rental payments under all synthetic leases, (f) all obligations of such Person
under commodity purchase or option agreements or other commodity price hedging
arrangements, in each case whether contingent or matured, (g) all obligations of
such Person under any foreign exchange contract, currency swap agreement,
interest rate swap, cap or collar agreement or other similar agreement or
arrangement designed to alter the risks of that Person arising from fluctuations
in currency values or interest rates, in each case whether contingent or
matured, (h) all Indebtedness referred to above secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien upon or in property or other assets (including accounts
and contract rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness, (i) ”earnouts”
and similar payment obligations, and (j) the Obligations. For the avoidance of
doubt, “Indebtedness” of Borrower or any of its Subsidiaries shall not include
any Stock, or any liabilities or obligations in respect of any Stock (or any
security into which such Stock is convertible or for which it is exchangeable at
the option of the holder thereof) of Borrower or any of

 

S-15

--------------------------------------------------------------------------------


 

its Subsidiaries, so long as neither Borrower nor any such Subsidiary is or,
upon the passage of time or the occurrence of any event, may become obligated to
(notwithstanding any prohibition in this Agreement to the contrary) redeem,
purchase, retire, defease or otherwise make any cash payment in respect of such
Stock or security at any time prior to February 2, 2011, except as permitted by
Section 3.5(f).

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes and Other Taxes.

 

“Indemnitee” shall have the meaning given in Section 9.5(b).

 

“Information” shall have the meaning given in Section 9.16.

 

“Instruments” means all “instruments,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and, in any
event, including all certificated securities, all certificates of deposit, and
all promissory notes and other evidences of indebtedness, other than instruments
that constitute, or are a part of a group of writings that constitute, Chattel
Paper.

 

“Intellectual Property” means any and all Licenses, Patents, Copyrights,
Trademarks, and the goodwill associated with such Trademarks.

 

“Intercompany Debt” has the meaning ascribed to it in Section 9.22.

 

“Intercompany Notes” has the meaning ascribed to it in Section 3.1.

 

“Intercreditor Agreement” shall mean the Intercreditor Agreement, substantially
in the form of Exhibit A-2 dated as of the date hereof, among the Agent and the
First Lien Agent.

 

“Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated Adjusted EBITDA of Borrower for such period, taken as one
accounting period, to (b) Consolidated Interest Expense of Borrower for such
period, taken as one accounting period; provided that (x) for purposes of
determining the Interest Coverage Ratio for any period ending prior to December
31, 2006, Consolidated Interest Expense of Borrower shall be determined on a pro
forma basis as though the Related Transactions had occurred on the day prior to
the first day of such period (and for avoidance of doubt, shall exclude any
items on the balance sheet related to debt issuance costs to be written off due
to the Related Transactions) and (y) for purposes of calculating the Interest
Coverage Ratio for Borrower for any period (A) the Consolidated Adjusted EBITDA
and interest expense of any Person acquired by Borrower or any of its
Subsidiaries pursuant to a Permitted Acquisition during such period shall be
included on a pro forma basis for such period (assuming the consummation of such
acquisition and the incurrence, assumption or repayment of any Indebtedness in
connection therewith occurred as of the first day of such period) and (B) the
Consolidated Adjusted EBITDA and interest expense of any Person or line of
business sold or otherwise disposed of by Borrower or any of its Subsidiaries
during such period shall be excluded for such period (assuming the consummation
of such sale or other disposition and the incurrence, assumption or repayment of
any Indebtedness in connection therewith occurred as of the first day of such
period).

 

S-16

--------------------------------------------------------------------------------


 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to such Loan
and, in the case of a Eurodollar Loan with an Interest Period of more than three
months’ duration, each day that would have been an Interest Payment Date had
successive Interest Periods of three months’ duration been applicable to such
Loan.

 

“Interest Period” shall mean, in connection with a Eurodollar Loan, an interest
period of one, two, three or six months (or, to the extent requested by Borrower
and with the prior written consent of each Lender, nine or twelve months), as
selected by Borrower in the applicable Notice of Borrowing or Notice of
Conversion/Continuation, (x) initially, commencing on the borrowing date or
Conversion/Continuation Date thereof, as the case may be; and (y) thereafter,
commencing on the day on which the immediately preceding Interest Period
expires; provided (a) if an Interest Period would otherwise expire on a day that
is not a Business Day, such Interest Period shall expire on the next succeeding
Business Day unless no further Business Day occurs in such month, in which case
such Interest Period shall expire on the immediately preceding Business Day; (b)
any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall, subject to clause (c) of this
definition, end on the last Business Day of a calendar month; and (c) no
Interest Period with respect to any portion of the Loans shall extend beyond the
Maturity Date.

 

“Interest Rate Determination Date” shall mean, with respect to any Interest
Period, the date that is two Business Days prior to the first day of such
Interest Period.

 

“Interest Rate Obligations” means the obligations of any Person pursuant to any
arrangement with any other Person, whereby, directly or indirectly, such Person
is entitled to receive from time to time periodic payments calculated by
applying either a floating or a fixed rate of interest on a stated notional
amount in exchange for periodic payments made by such other Person calculated by
applying a fixed or a floating rate of interest on the same notional amount and
shall include, without limitation, interest rate swaps, caps, floors, collars
and similar agreements.

 

“Inventory” means any “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, including
inventory, merchandise, goods and other personal property that are held by or on
behalf of any Credit Party for sale or lease or are furnished or are to be
furnished under a contract of service, or that constitute raw materials, work in
process, finished goods, returned goods, supplies or materials of any kind,
nature or description used or consumed or to be used or consumed in such Credit
Party’s business or in the processing, production, packaging, promotion,
delivery or shipping of the same, including all supplies and embedded software.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
Borrower or any of its Subsidiaries of any Stock, or other ownership interest
in, any other Person, and (ii) any direct or indirect loan, advance or capital
contribution by Borrower or any of their Subsidiaries to any other Person,
including all indebtedness and accounts receivable from

 

S-17

--------------------------------------------------------------------------------


 

that other Person that are not current assets or did not arise from sales to
that other Person in the ordinary course of business.

 

“Investment Property” means all “investment property,” as such term is defined
in the Code, now owned or hereafter acquired by any Credit Party, wherever
located, including: (i) all securities, whether certificated or uncertificated,
including stocks, bonds, interests in limited liability companies, partnership
interests, treasuries, certificates of deposit, and mutual fund shares; (ii) all
securities entitlements of any Credit Party, including the rights of such Credit
Party to any securities account and the financial assets held by a securities
intermediary in such securities account and any free credit balance or other
money owing by any securities intermediary with respect to that account;
(iii) all securities accounts of any Credit Party; (iv) all commodity contracts
of any Credit Party; and (v) all commodity accounts held by any Credit Party.

 

“IRC” means the Internal Revenue Code of 1986, as amended, and all regulations
promulgated thereunder.

 

“IRS” means the Internal Revenue Service.

 

“Lead Arranger” shall mean Deutsche Bank Securities Inc, in its capacity as sole
lead arranger and sole bookrunner for the Loans.

 

“Loan Charges” shall have the meaning given in Section 9.9.

 

“Lenders” means the Lenders named on the signature pages of this Agreement, and
any Assignee pursuant to Section 9.4(c).

 

“Leverage Ratio” shall mean, on any date, the ratio of (a) Consolidated Total
Debt on such date to (b) Consolidated Adjusted EBITDA for the period of four
consecutive Fiscal Quarters most recently ended on or prior to such date taken
as one accounting period; provided that for purposes of calculating the Leverage
Ratio for Borrower for any period (A) the Consolidated Adjusted EBITDA of any
Person acquired by Borrower or any of its Subsidiaries pursuant to a Permitted
Acquisition during such period shall be included on a pro forma basis for such
period (assuming the consummation of such acquisition and the incurrence,
assumption or repayment of any Indebtedness in connection therewith occurred as
of the first day of such period) and (B) the Consolidated Adjusted EBITDA of any
Person or line of business sold or otherwise disposed of by Borrower or any of
its Subsidiaries during such period shall be excluded for such period (assuming
the consummation of such sale or other disposition and the incurrence,
assumption or repayment of any Indebtedness in connection therewith occurred as
of the first day of such period).

 

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by any
Credit Party.

 

“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any

 

S-18

--------------------------------------------------------------------------------


 

financing statement perfecting a security interest under the Code or comparable
law of any jurisdiction).

 

“Litigation” has the meaning ascribed to it in Section 4.4(h).

 

“Loan Documents” means the Agreement, the Notes, the Collateral Documents, the
Intercreditor Agreement and all other agreements, instruments, documents and
certificates identified in the Closing Checklist executed and delivered to, or
in favor of, Agent or any Lenders and including all other pledges, powers of
attorney, consents, assignments, contracts, notices, and all other written
matter whether heretofore, now or hereafter executed by or on behalf of any
Credit Party, or any employee of any Credit Party, and delivered to Agent or any
Lender in connection with the Agreement or the transactions contemplated
thereby.  Any reference in the Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to the Agreement or such Loan Document as the same may be in effect at any
and all times such reference becomes operative.

 

“Loans” means a loan made by a Lender pursuant to Section 1.1(a).

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or financial or other condition of the Credit
Parties considered as a whole, (b) Borrower’s ability to pay any of the Loans or
any of the other Obligations in accordance with the terms of the Agreement,
(c) the Collateral or Agent’s Liens, on behalf of itself and Lenders, on the
Collateral or the priority of such Liens, or (d) Agent’s or any Lender’s rights
and remedies under the Agreement and the other Loan Documents.

 

“Maturity Date”  means November 1, 2010.

 

“Maximum Rate” shall have the meaning given in Section 9.9.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgages” means each of the mortgages, deeds of trust, leasehold mortgages,
leasehold deeds of trust, collateral assignments of leases or other real estate
security documents delivered by any Credit Party to Agent on behalf of itself
and Lenders with respect to the Real Estate, in each case as amended, modified
or supplemented from time to time.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is making,
is obligated to make or has made or been obligated to make, contributions on
behalf of participants who are or were employed by any of them.

 

“Net Proceeds” shall mean (a) with respect to any Specified Asset Disposition or
Specified Recovery Event, the proceeds thereof in the form of cash or cash
equivalents (including any such proceeds subsequently received (as and when
received) in respect of non-cash consideration initially received), net of
(i) selling expenses (including reasonable and customary broker’s fees or
commissions, legal fees, transfer and similar taxes incurred by Borrower or any
of its Subsidiaries in connection therewith and Borrower’s good faith estimate
of income taxes paid

 

S-19

--------------------------------------------------------------------------------


 

or payable in connection with such sale, after taking into account any available
tax credits or deductions and any tax sharing arrangements, in each case to the
extent attributable to such sale); (ii) amounts provided as a reserve, in
accordance with GAAP, against any liabilities under any indemnification
obligations or purchase price adjustment associated with such Specified Asset
Disposition (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Proceeds);
(iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money which is secured by the asset
sold in such Specified Asset Disposition and which is required to be repaid with
such proceeds (other than any such Indebtedness assumed by the purchaser of such
asset); (iv) reserves for withdrawal liability or severance estimated by
Borrower to be payable arising from such Specified Asset Disposition; and (v)
amounts required to be paid to any person (other than Borrower and its
Subsidiaries) owning a beneficial interest in the subject asset; and (b) with
respect to any issuance or disposition of Indebtedness or any Specified Equity
Issuance, the cash proceeds thereof, net of all taxes and reasonable and
customary fees, commissions, costs and other expenses incurred by Borrower or
any of its Subsidiaries in connection therewith.

 

“Non-Consenting Lender” has the meaning ascribed to it in Section 1.18.

 

“Note” means a Note substantially in the form of Exhibit 1.1(a), executed by
Borrower and evidencing the Loans of a Lender.

 

“Notice of Borrowing” shall mean a notice substantially in the form of Exhibit
1.1(b).

 

“Notice of Conversion/Continuation” shall mean a Conversion/Continuation Notice
substantially in the form of Exhibit 1.3(b).

 

“Obligations” means all loans, advances, debts, liabilities and obligations, for
the performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable) owing by any Credit Party to Agent or any
Lender, and all covenants and duties regarding such amounts, of any kind or
nature, present or future, whether or not evidenced by any note, agreement or
other instrument, arising under the Agreement or any of the other Loan
Documents.  This term includes all principal, interest (including all interest
that accrues after the commencement of any case or proceeding by or against any
Credit Party in bankruptcy, whether or not allowed in such case or proceeding),
Charges, expenses, attorneys’ fees and any other sum chargeable to any Credit
Party under the Agreement or any of the other Loan Documents.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies
(including interest, fines, penalties and additions to tax) arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Participant” shall have the meaning given in Section 9.4(b).

 

S-20

--------------------------------------------------------------------------------


 

“Parts and Supplies” means as to any of the Credit Parties, its fuel, diamond
blades and diamond grinders used by such Credit Party in conjunction with such
Credit Party’s Equipment in the ordinary course of business.

 

“Patent License” means rights under any written agreement now owned or hereafter
acquired by any Credit Party granting any right with respect to any invention on
which a Patent is in existence.

 

“Patent Security Agreements” means the Patent Security Agreements made in favor
of Agent, on behalf of itself and Lenders, by each applicable Credit Party, in
each case as amended, modified or supplemented from time to time.

 

“Patents” means all of the following in which any Credit Party now holds or
hereafter acquires any interest: (a) all letters patent of the United States or
any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or of any other country,
including registrations, recordings and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State or any other country, and (b) all reissues, continuations,
continuations-in-part or extensions thereof.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means a Plan described in Section 3(2) of ERISA.

 

“Permitted Acquisition” has the meaning ascribed to it in Section 3.6(b).

 

“Permitted Encumbrances” means the following encumbrances: (a) Liens for taxes
or assessments or other governmental Charges (i) not yet due and payable or (ii)
due and payable but being contested in a manner consistent with Section 2.1 so
long as such Lien is not being enforced and does not (except in the case of
Liens on Real Estate) have priority over any Lien of Agent; (b) pledges or
deposits of money securing statutory obligations under workmen’s compensation,
unemployment insurance, social security or public liability laws or similar
legislation (excluding Liens under ERISA); (c) pledges or deposits of money
securing bids, tenders, contracts (other than contracts for the payment of
money) or leases to which any Credit Party is a party as lessee made in the
ordinary course of business; (d) inchoate and unperfected workers’, mechanics’
or similar liens arising in the ordinary course of business, so long as such
Liens attach only to Equipment, Fixtures and/or Real Estate; (e) carriers’,
warehousemen’s, suppliers’ or other similar possessory liens arising in the
ordinary course of business; (f) deposits securing, or in lieu of, surety,
appeal or customs bonds in proceedings to which any Credit Party is a party;
(g) any attachment or judgment lien not constituting an Event of Default under
Section 6.1; (h) zoning restrictions, easements, licenses, or other restrictions
on the use of any Real Estate or other minor irregularities in title (including
leasehold title) thereto, so long as the same do not materially impair the use,
value, or marketability of such Real Estate or are declared on the title reports
delivered on behalf of the Credit Parties pursuant to the Loan Documents;
(i) presently existing or hereafter created Liens in favor of Agent, on behalf
of Lenders; (j) Liens existing on the date hereof and renewal, and extensions
thereof which Liens are set forth on Schedule 3.2; (k) Liens securing
Indebtedness permitted by Section 3.1(f) and Section 3.1(g); provided that the
Liens attach only to the assets financed by such Indebtedness (in the case of
Section 3.1(f)) or the

 

S-21

--------------------------------------------------------------------------------


 

assets specified therein (in the case of Section 3.1(g)), (l) other Liens
securing obligations in an amount not to exceed $2,500,000 at any time
outstanding; and (m) Liens on the Collateral securing the First Lien
Obligations.

 

“Permitted Refinancing Indebtedness” shall mean Indebtedness issued or incurred
(including by means of the extension or renewal of existing Indebtedness) to
refinance, refund, extend, renew or replace existing Indebtedness (“Refinanced
Indebtedness”); provided that (a) the principal amount of such refinancing,
refunding, extending, renewing or replacing Indebtedness is not greater than the
principal amount of such Refinanced Indebtedness plus the amount of any premiums
or penalties and accrued and unpaid interest paid thereon and reasonable fees
and expenses, in each case associated with such refinancing, refunding,
extension, renewal or replacement, (b) such refinancing, refunding, extending,
renewing or replacing Indebtedness has a final maturity that is no sooner than,
and a weighted average life to maturity that is no shorter than, such Refinanced
Indebtedness, (c) if such Refinanced Indebtedness or any guarantees thereof are
subordinated to the Obligations, such refinancing, refunding, extending,
renewing or replacing Indebtedness and any guarantees thereof remain so
subordinated on terms no less favorable to the Lenders, (d) the obligors in
respect of such Refinanced Indebtedness immediately prior to such refinancing,
refunding, extending, renewing or replacing are, and/or Borrower is, the only
obligors on such refinancing, refunding extending, renewing or replacing
Indebtedness and (e) such refinancing, refunding, extending, renewing or
replacing Indebtedness contains covenants and events of default and is benefited
by guarantees, if any, which, taken as a whole, are no less favorable to
Borrower or the applicable Subsidiary and the Lenders in any material respect
than the covenants and events of default or guarantees, if any, in respect of
such Refinanced Indebtedness; provided, further, that notwithstanding the
foregoing, a refinancing of Indebtedness under Section 3.1(d) with Indebtedness
which is secured by a Lien on any Collateral, shall constitute Permitted
Refinancing Indebtedness to the extent such refinancing, refunding, extending,
renewing or replacing Indebtedness is permitted under the terms of the
Intercreditor Agreement and the relevant holders of such refinancing, refunding,
extending, renewing or replacing Indebtedness become party to the Intercreditor
Agreement.

 

“Permitted Sale-Leaseback” means any sale of real property (with or without
improvements thereon) by Borrower to a Person who is not an Affiliate of
Borrower and the entering into by Borrower as lessee of a lease of such real
property (and, if included in such transfer) the improvements thereon so long as
(i) the consideration received by Borrower for such sale is at least equal to
the fair market value of such real property (and any included improvements
thereon), (ii) the sole consideration received for such sale is cash, (iii) the
Net Proceeds of such sale are applied as required by Section 1.9, (iv) such
lease is on current market terms for the area in which such real property is
located as reasonably determined by Borrower, (v) after giving effect to such
sale and lease and the repayment of Indebtedness with the proceeds of such sale,
Borrower is in compliance on a pro forma basis with the covenants set forth in
Section 4 recomputed for the most recently ended Fiscal Quarter for which
information is available and (vi) no Default or Event of Default then exists or
would result from such sale or lease.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city,

 

S-22

--------------------------------------------------------------------------------


 

municipal, local, foreign, or otherwise, including any instrumentality,
division, agency, body or department thereof).

 

“Plan” means, at any time, an “employee benefit plan,” as defined in Section
3(3) of ERISA, that any Credit Party or ERISA Affiliate maintains, contributes
to or has an obligation to contribute to on behalf of participants who are or
were employed by any Credit Party.

 

“Pledge Agreement” means the Pledge Agreement of even date herewith entered into
by and among Agent, on behalf of itself and Lenders, Borrower and Penhall
Company, as amended, modified or supplemented from time to time.

 

“Preferred Stock to be Redeemed” means 10,000 shares of Borrower’s Senior
Exchangeable 10.50% Preferred Stock, par value $0.01 per share, outstanding on
the Closing Date

 

“Prime Rate” shall mean the rate which DBTCA announces, from time to time, as
its prime lending rate, the Prime Rate to change when and as such prime lending
rate changes.  The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged by DBTCA to any customer of
DBTCA.  Borrower acknowledges that DBTCA may, from time to time, make commercial
loans or other loans at rates of interest at, above or below the Prime Rate.

 

“Principal Office” shall mean the Agent’s “Principal Office” as set forth on
Annex E, or such other office as the Agent may from time to time designate in
writing to Borrower and each applicable Lender.

 

“Pro Forma” means the unaudited consolidated and consolidating balance sheets of
Borrower and its Subsidiaries prepared in accordance with GAAP as of September
30, 2005 after giving effect to the Related Transactions.  The Pro Forma is
annexed hereto as Annex D.

 

“Pro Rata Share” means with respect to all matters relating to any Lender, the
percentage obtained by dividing (i) the aggregate outstanding principal balance
of the Loans held by that Lender, by (ii) the outstanding principal balance of
the Loans held by all Lenders, as such percentages may be adjusted by
assignments pursuant to Section 8.1.

 

“Projections” means Borrower’s forecasted consolidated and consolidating: 
(a) balance sheets; (b) profit and loss statements; and (c) cash flow statements
and otherwise consistent with the historical Financial Statements of Borrower,
together with appropriate supporting details and a statement of underlying
assumptions.  Notwithstanding the foregoing, to the extent Borrower provides
projections containing more detail than is required above to the First Lien
Agent, Borrower shall also provide such projections to the Lenders.

 

“Qualified Plan” means a Pension Plan that is intended to be tax-qualified under
Section 401(a) of the IRC.

 

“Qualified Subordinated Debt” means, Indebtedness of Borrower and any Guarantor
which is subordinated to the prior payment in full of the Obligations on terms
customary for high yield senior subordinated debt or mezzanine debt and on terms
otherwise reasonably satisfactory to the Agent; provided that each of the
following conditions is met: (i) such Indebtedness

 

S-23

--------------------------------------------------------------------------------


 

does not mature prior to the date that is one year following the Maturity Date,
(ii) no payments of principal with respect to such Indebtedness (including
without limitation scheduled amortization payments and mandatory prepayments)
are required to be made prior to the date that is one year following the
Maturity Date, (iii) the terms and conditions governing such Indebtedness
(including without limitation covenants and events of default) are no more
restrictive in any material respect than the terms and conditions of this
Agreement and (iv) such Indebtedness otherwise is issued on market terms.

 

“Real Estate” has the meaning ascribed to it in Section 5.12.

 

“Refinancing” means the redemption by Borrower of the Senior Unsecured Notes and
the Preferred Stock to be Redeemed.

 

“Register” has the meaning ascribed to it in Section 1.2(b).

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Related Transactions” means the initial borrowing under the Revolving Loan on
the Closing Date, the Refinancing, the amendment of the Borrower’s preferred
stock contemplated by Section 3.19, the payment of all fees, costs and expenses
associated with all of the foregoing and the execution and delivery of all of
the Related Transactions Documents.

 

“Related Transactions Documents” means the Loan Documents, the documents
evidencing, creating or governing the Refinancing, and all other agreements or
instruments executed in connection with the Related Transactions.

 

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.

 

“Replacement Lender” has the meaning ascribed to it in Section 1.18.

 

“Requirement of Law” shall mean as to any Person, the governing documents of
such Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its Real Property or personal property
or to which such Person or any of its property of any nature is subject.

 

“Requisite Lenders” means Lenders having more than 50% of the aggregate
outstanding amount of the Loans.

 

“Responsible Officer” of any Person shall mean any executive officer or
financial officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.

 

S-24

--------------------------------------------------------------------------------


 

“Restricted Payment” means, with respect to any Credit Party, (a) the
declaration or payment of any dividend or the incurrence of any liability to
make any other payment or distribution of cash or other property or assets in
respect of Stock; (b) any payment on account of the purchase, redemption,
defeasance, sinking fund or other retirement of such Credit Party’s Stock or any
other payment or distribution made in respect thereof, either directly or
indirectly; (c) any payment made to redeem, purchase, repurchase or retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire Stock of such Credit Party now or hereafter outstanding; (d) any payment
of a claim for the rescission of the purchase or sale of, or for material
damages arising from the purchase or sale of, any shares of such Credit Party’s
Stock or of a claim for reimbursement, indemnification or contribution arising
out of or related to any such claim for damages or rescission; (e) any payment,
loan, contribution, or other transfer of funds or other property to any
Stockholder of such Credit Party other than payment of compensation in the
ordinary course of business to Stockholders who are employees of such Credit
Party; and (f) any payment of management fees (or other fees of a similar
nature) or out-of-pocket expenses in connection therewith by such Credit Party
to any Stockholder of such Credit Party or its Affiliates.

 

“Retiree Welfare Plan” means, at any time, a Welfare Plan that provides for
continuing coverage or benefits for any participant or any beneficiary of a
participant after such participant’s termination of employment, other than
continuation coverage provided pursuant to Section 4980B of the IRC and at the
sole expense of the participant or the beneficiary of the participant.

 

“Revolving Credit Agreement” shall mean the Amended and Restated Credit
agreement, dated as of the Closing Date, among Borrower, the other credit
parties thereto,  each of the financial institutions from time to time party
thereto as lenders, the First Lien Agent and the other parties from time to time
party thereto.

 

“Revolving Credit Documents” shall mean, collectively, the Revolving Credit
Agreement and “Loan Documents” under and as defined in the Revolving Credit
Agreement or any agreements, documents or instruments associated with Permitted
Refinancing Indebtedness related thereto.

 

“Revolving Credit Facility” shall mean the revolving credit facility obtained by
Borrower pursuant to the terms of the Revolving Credit Agreement.

 

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc.

 

“Security Agreement” means the Security Agreement of even date herewith entered
into by and among Agent, on behalf of itself and Lenders, and each Credit Party
that is a signatory thereto, as amended, modified or supplemented from time to
time.

 

“Senior Unsecured Notes” means those certain 12% Senior Unsecured Notes due 2006
issued by Borrower pursuant to the Senior Unsecured Notes Indenture in an
aggregate original principal amount of $100,000,000.

 

S-25

--------------------------------------------------------------------------------


 

“Senior Unsecured Notes Indenture” means the Indenture, dated August 1, 1998,
between Penhall International Corporation (as successor to Penhall Acquisition
Corp.) and United States Trust Company, as Trustee, as supplemented through the
Closing Date.

 

“Short Term Rentals” means rental payments due to Borrower or any of its
Subsidiaries from the rental of tools and like property leased by such Person as
lessor under leases of not more than one year’s duration.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including subordinated and contingent liabilities, of
such Person; (b) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts and liabilities, including subordinated and contingent
liabilities as they become absolute and matured; (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital.  The amount of contingent liabilities (such as
Litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.

 

“SPC” shall have the meaning given in Section 9.4(g).

 

“Specified Asset Disposition” means any Asset Disposition or series or related
series of Asset Dispositions involving assets with a fair market value in excess
of $500,000.

 

“Specified Equity Issuance” shall mean any issuance or sale by Borrower of any
Capital Stock of Borrower or the receipt by Borrower of any capital
contribution, as applicable, except (a) any issuance of directors’ qualifying
shares, (b) sales or issuances of common stock of Borrower to management or
employees of Borrower or any of its Subsidiaries, and (c) any capital
contribution from, or issuance of Capital Stock of Borrower to, BRS or any BRS
Related Party.

 

“Specified Recovery Event” shall mean any settlement of or payment in respect of
any property or casualty insurance claim or any taking under power of eminent
domain or by condemnation or similar proceeding of or relating to any property
or asset of Borrower or any of its Subsidiaries; provided that any such event or
series of related events causing damage or destruction in an amount, or a taking
of property having a fair market value, not in excess of $500,000 in the
aggregate in any Fiscal Year of Borrower shall be deemed not to be a Specified
Recovery Event for purposes of this Agreement.

 

“Statement” has the meaning ascribed to it in Section 4.4(c).

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board and any

 

S-26

--------------------------------------------------------------------------------


 

other banking authority, domestic or foreign, to which the Agent or any Lender
(including any branch, Affiliate or other fronting office making or holding a
Loan) is subject for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board).  Eurodollar Loans
shall be deemed to constitute eurocurrency funding and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation.  Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934).

 

“Stockholder” means, with respect to any Person, each holder of Stock of such
Person.

 

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
50% or more of such Stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than 50% or of which any such Person is a general partner
or may exercise the powers of a general partner.  Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
Borrower.

 

“Subsidiary Guaranty” means the Subsidiary Guaranty of even date herewith
executed by each of the Guarantors in favor of Agent, on behalf of itself and
Lenders, as amended, modified or supplemented from time to time.

 

“Target” has the meaning ascribed to it in Section 3.6(b).

 

“Tax” shall mean any present or future tax, levy, impost, duty, assessment,
charge, fee, deduction or withholding of any nature and whatever called, by
whomsoever, on whomsoever and wherever imposed, levied, collected, withheld or
assessed.

 

“Terminated Lender” shall have the meaning given in Section 1.18.

 

“Title IV Plan” means a Pension Plan (other than a Multiemployer Plan), that is
covered by Title IV of ERISA, and that any Credit Party or ERISA Affiliate
maintains, contributes

 

S-27

--------------------------------------------------------------------------------


 

to or has an obligation to contribute to on behalf of participants who are or
were employed by any of them.

 

“Trademark Security Agreements” means the Trademark Security Agreements made in
favor of Agent, on behalf of itself and Lenders, by each applicable Credit
Party, in each case, as amended, modified or supplemented from time to time.

 

“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right to use any Trademark.

 

“Trademarks” means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all trademarks, trade names, corporate names,
business names, trade styles, service marks, logos, internet domain names, other
source or business identifiers, prints and labels on which any of the foregoing
have appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any state or territory thereof, or any
other country or any political subdivision thereof; (b) all reissues, extensions
or renewals thereof; and (c) all goodwill associated with or symbolized by any
of the foregoing.

 

“Type” with respect to any Loan, shall refer to such Loan’s status as an ABR
Loan or a Eurodollar Loan.

 

“Unfunded Pension Liability” means, at any time, the aggregate amount, if any,
of the sum of (a) the amount by which the present value of all accrued benefits
under each Title IV Plan exceeds the fair market value of all assets of such
Title IV Plan allocable to such benefits in accordance with Title IV of ERISA,
all determined as of the most recent valuation date for each such Title IV Plan
using the actuarial assumptions for funding purposes in effect under such Title
IV Plan, and (b) for a period of 5 years following a transaction which might
reasonably be expected to be covered by Section 4069 of ERISA, the liabilities
(whether or not accrued) that could be avoided by any Credit Party or any ERISA
Affiliate as a result of such transaction.

 

“Welfare Plan” means a Plan described in Section 3(1) of ERISA.

 

Rules of construction with respect to accounting terms used in the Agreement or
the other Loan Documents shall be as set forth or referred to in this Annex A. 
All other undefined terms contained in any of the Loan Documents shall, unless
the context indicates otherwise, have the meanings provided for by the Code to
the extent the same are used or defined therein; in the event that any term is
defined differently in different Articles or Divisions of the Code, the
definition contained in Article or Division 9 shall control.  Unless otherwise
specified, references in the Agreement or any of the Appendices to a Section,
subsection or clause refer to such Section, subsection or clause as contained in
the Agreement.  The words “herein,” “hereof” and “hereunder” and other words of
similar import refer to the Agreement as a whole, including all Annexes,
Exhibits and Schedules, as the same may from time to time be amended, restated,
modified or supplemented, and not to any particular section, subsection or
clause contained in the Agreement or any such Annex, Exhibit or Schedule.

 

S-28

--------------------------------------------------------------------------------


 

Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders.  The words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations.  Whenever any provision in any Loan Document refers to the
knowledge (or an analogous phrase) of any Credit Party, such words are intended
to signify that such Credit Party has actual knowledge or awareness of a
particular fact or circumstance or that such Credit Party, if it had exercised
reasonable diligence, would have known or been aware of such fact or
circumstance.

 

S-29

--------------------------------------------------------------------------------


 

ANNEX B

to

CREDIT AGREEMENT

 

PRO RATA SHARES AND COMMITMENT AMOUNTS

 

Lender

 

Commitment

 

Pro Rata Share

 

 

 

 

 

 

 

Deutsche Bank Trust Company Americas

 

$

105,000,000

 

100

%

 

S-1

--------------------------------------------------------------------------------


 

ANNEX C

to

CREDIT AGREEMENT

 

CLOSING CHECKLIST

 

1.                                       Credit Agreement:  This Agreement or
counterparts hereof shall have been duly executed by, and delivered to,
Borrower, Agent and Lenders.

 

2.                                       Term Notes:  Duly executed originals of
the Notes for each Lender, dated the Closing Date, shall have been delivered to
Agent.

 

3.                                       Subsidiary Guaranty:  Duly executed
originals of the Guaranty from each Subsidiary of Borrower dated the Closing
Date, and all documents, instruments and agreements executed pursuant thereto
shall have been delivered to Agent.

 

4.                                       Security Agreement:  Duly executed
originals of the Security Agreement executed by each Credit Party, dated the
Closing Date, and all instruments, documents and agreements executed pursuant
thereto shall have been delivered to Agent.

 

5.                                       Pledge Agreement:  Duly executed
originals of the Pledge Agreement, and duly executed control letters from each
of the Credit Parties that is a limited liability company shall have been
delivered to Agent.

 

6.                                       Intercreditor Agreement. Duly executed
originals of the Intercreditor Agreement executed by the Agent, the First Lien
Agent and the Credit Parties shall have been delivered to the Agent.

 

7.                                       Insurance:  Satisfactory evidence shall
have been delivered to Agent that the insurance policies required by Section 2.2
are in full force and effect, together with appropriate evidence showing loss
payable and/or additional insured clauses or endorsements, as requested by
Agent, in favor of Agent, on behalf of Lenders.

 

8.                                       [Assignment of Business Interruption
Insurance:  A duly executed assignment of business interruption insurance policy
to Agent in form and substance reasonably satisfactory to Agent, obtaining the
insurer’s consent thereto.](1)

 

9.                                       Perfection Certificates  Duly executed
originals of the perfection certificates, executed by each Credit Party, along
with schedules attached thereto.

 

10.                                 Security Interests and Code Filings.
Evidence satisfactory to Agent shall have been delivered to Agent that Agent
(for the benefit of itself and Lenders) has a valid and perfected

 

--------------------------------------------------------------------------------

(1)                                  TBD.

 

--------------------------------------------------------------------------------


 

security interest in the Collateral, including (i) financing statements under
the Code and other applicable documents as Agent may request in order to perfect
its security interests in the Collateral and (ii) copies of Code search reports
listing all effective financing statements that name any Credit Party as debtor,
together with copies of such financing statements, none of which shall cover the
Collateral, except for those relating to Permitted Encumbrances.

 

11.                                 Trademark Security Agreement:  Duly executed
originals of the Trademark Security Agreement dated the Closing Date and signed
by each Credit Party that owns Trademarks, in form and substance reasonably
satisfactory to Agent, shall have been delivered to Agent.

 

12.                                 Control Agreements:  Duly executed originals
of Control Agreements in form and substance reasonably satisfactory to Agent
shall have been delivered to Agent with respect to all bank accounts (other than
Excluded Accounts) of the Credit Parties as required by Section 2.9.

 

13.                                 Certificate of Formation and Good Standing: 
For each Credit Party, (a) its articles or certificate of incorporation or
certificate of formation, as applicable, and all amendments thereto, and (b)
good standing certificates in its state of incorporation or formation, as
applicable certified by the applicable Secretary of State or other authorized
Governmental Authority shall have been delivered to Agent.

 

14.                                 By-laws and Resolutions:  For each Credit
Party, (a) its by-laws or operating agreement, as applicable, together with all
amendments thereto and (b) resolutions of such Person’s Board of Directors or
Board of Members, as applicable, approving and authorizing the execution,
delivery and performance of the Loan Documents to which it is a party and the
transactions to be consummated in connection therewith, each certified as of the
Closing Date by such Person’s secretary or an assistant secretary as being in
full force and effect without any modification or amendment shall have been
delivered to Agent.

 

15.                                 Incumbency Certificates:  For each Credit
Party, signature and incumbency certificates of the officers of such Person
executing any of the Loan Documents, certified as of the Closing Date by such
Person’s secretary or an assistant secretary as being true, accurate, correct
and complete shall have been delivered to Agent.

 

16.                                 Opinions of Counsel:  Duly executed
originals of an opinion of Dechert LLP (“Dechert”), special New York counsel for
the Credit Parties, duly executed originals of an opinion of Heller Ehrman, LLP
special California counsel for the Credit Parties, duly executed originals of an
opinion of Lewis & Roca LLP, special Arizona counsel for the Credit Parties;
duly executed originals of an opinion of Oppenheimer, Wolff & Donnelly LLP,
special Minnesota counsel for the Credit Parties and duly executed originals of
an opinion of Barnes & Thornburg LLP, special Indiana counsel for the Credit
Parties, each dated the Closing Date, shall have been delivered to Agent.

 

17.                                 Officer’s Certificate:  Duly executed
originals of a certificate of an authorized officer of each Credit Party, dated
the Closing Date, stating that, since June 30, 2005 (a) no event or

 

--------------------------------------------------------------------------------


 

condition has occurred or is existing which could reasonably be expected to have
a Material Adverse Effect; (b) there has been no material adverse change in the
assets, liabilities, properties, prospects or condition, financial or otherwise
of any Credit party; (c) no Litigation has been commenced against such Credit
Party which, if successful, would have a Material Adverse Effect or could
challenge any of the transactions contemplated by the Agreement and the other
Loan Documents; (d) there have been no Restricted Payments made by any Credit
Party except as provided by the Revolving Credit Agreement; (e) there has been
no material increase in liabilities, liquidated or contingent, and no material
decrease in assets of Borrower or any of its Subsidiaries; and (f) (i)
Consolidated Total Debt (other than the Preferred Stock to be Redeemed and the
Senior Unsecured Notes), after giving effect to the initial fundings under the
Revolving Credit Agreement and fundings under the Credit Agreement and the
application of proceeds thereof, does not exceed $122,000,000, Borrower shall
have a minimum trailing twelve month Consolidated Adjusted EBITDA of not less
than $26,800,000 for the most recently ended month for which financial
statements are available and (iii) the ratio of Consolidated Total Debt to
Consolidated Adjusted EBITDA shall be less than 4.75:1.0 as of the Closing
Date.  Borrower owns 100% of the Stock of Penhall, that BRS owns approximately
70% and that management owns approximately 30% of the voting Stock of Borrower
and that Borrower is capitalized with approximately $28,600,000 in liquidation
preference of preferred stock plus accreted dividends (excluding the Preferred
Stock to be Redeemed) and approximately $1,000,000 (in book value) of common
stock.

 

18.                                 Waivers:  Landlord’s waivers and consents,
bailee letters and mortgagee agreements in form and substance reasonably
satisfactory to Agent, in each case, as required pursuant to Section 2.6 shall
have been delivered to Agent.

 

19.                                 Audited Financials; Financial Condition: 
The Financial Statements, Projections and other materials set forth in Section
5.5, all certified by an authorized officer of Holdings, shall have been
delivered to Agent.  Agent shall have further received a certificate of an
authorized officer of each Credit Party to the effect that (a) such Credit Party
will be Solvent upon the consummation of the transactions contemplated herein;
(b) the Projections are based upon estimates and assumptions stated therein, all
of which such Credit Party believes to be reasonable and fair in light of
current conditions and current facts known to such Credit Party and, as of the
Closing Date, reflect such Credit Party’s good faith and reasonable estimates of
its future financial performance and of the other information projected therein
for the period set forth therein; and (c) containing such other statements with
respect to the solvency of such Credit Party and matters related thereto as
Agent shall request.

 

20.                                 Projections    Agent shall have received
Projections for the Borrower through the end of the fifth year after the Closing
Date.

 

21.                                 Pro Forma:  Copies of the Pro Forma shall
have been delivered to Agent.

 

22.                                 Evidence of Irrevocable Deposit of Funds to
Retire the Senior Unsecured Notes:  Agent shall have received evidence
satisfactory to it that the Senior Unsecured Notes have been

 

--------------------------------------------------------------------------------


 

irrevocably called for redemption and that funds sufficient to pay the
redemption price thereto are deposited with the trustee under the Senior
Unsecured Notes Indenture.

 

23.                                 Evidence of Notice of Redemption of
Preferred Stock to be Redeemed. Agent shall have received evidence satisfactory
to it that the Borrower’s Preferred Stock to be Redeemed has been irrevocably
called for redemption.

 

24.                                 Amendment and Restatement of Revolving
Credit Facility. Agent shall have received evidence (i) satisfactory to it that
the Credit Parties have entered into the Revolving Credit Facility which
provides for up to $55,000,000 in availability and such Revolving Credit
Facility shall have become effective and (ii) duly executed copies of the other
First Lien Loan Documents.

 

25.                                 Management Services Agreement. Agent shall
have received a copy of the Management Services Agreement, dated as of August 4,
1998, that shall have been certified by an Officer of the Borrower as being
accurate and complete.

 

26.                                 Other Documents:  Agent shall have received
such other certificates, documents and agreements respecting any Credit Party as
Agent may, in its sole discretion, request.

 

--------------------------------------------------------------------------------


 

ANNEX D

to

CREDIT AGREEMENT

 

PRO FORMA

 

[Please See Attached]

 

--------------------------------------------------------------------------------


 

ANNEX E

to

CREDIT AGREEMENT

 

PRINCIPAL OFFICE

 

Deutsche Bank Trust Company Americas

Global Credit Products

Leveraged Loan Portfolio

60 Wall Street, NYC60-1104

New York, NY 10005-2858

Fax: (212) 797-5690

 

--------------------------------------------------------------------------------